EXHIBIT 10.3

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of November 3, 2006,

Among

HEXION LLC,

HEXION SPECIALTY CHEMICALS, INC.,

as U.S. Borrower,

HEXION SPECIALTY CHEMICALS CANADA, INC.,

as Canadian Borrower,

HEXION SPECIALTY CHEMICALS B.V.,

as Dutch Borrower,

HEXION SPECIALTY CHEMICALS UK LIMITED

and

BORDEN CHEMICAL UK LIMITED,

as U.K. Borrowers,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, and

CREDIT SUISSE,

as Syndication Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

SECTION 1.01.

  

Defined Terms

   1

SECTION 1.02.

  

Terms Generally

   66

SECTION 1.03.

  

Effectuation of Transfers

   66

SECTION 1.04.

  

Currency Translation

   66

ARTCLE II THE CREDITS

   67

SECTION 2.01.

  

Commitments

   67

SECTION 2.02.

  

Loans and Borrowings

   69

SECTION 2.03.

  

Requests for Borrowings

   70

SECTION 2.04

  

Swingline Loans

   71

SECTION 2.05.

  

Letters of Credit

   73

SECTION 2.06.

  

Canadian Bankers’ Acceptances

   82

SECTION 2.07.

  

Funding of Borrowings

   85

SECTION 2.08.

  

Interest Elections

   86

SECTION 2.09.

  

Termination and Reduction of Commitments; Return of Tranche C-3 Credit-Linked
Deposits

   88

SECTION 2.10.

  

Repayment of Loans and B/As; Evidence of Debt

   89

SECTION 2.11.

  

Repayment of Term Loans, B/As, Revolving Facility Loans and Tranche C-3
Credit-Linked Deposits

   90

SECTION 2.12.

  

Prepayment of Loans

   93

SECTION 2.13.

  

Fees

   94

SECTION 2.14

  

Interest

   97

SECTION 2.15.

  

Alternate Rate of Interest

   98

SECTION 2.16.

  

Increased Costs

   99

SECTION 2.17.

  

Break Funding Payments

   100

SECTION 2.18.

  

Taxes

   100

SECTION 2.19.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   102

SECTION 2.20.

  

Mitigation Obligations; Replacement of Lenders

   104

SECTION 2.21.

  

Incremental Commitments

   105

SECTION 2.22.

  

Illegality

   108

SECTION 2.23.

  

Credit-Linked Deposit Account

   108

SECTION 2.24.

  

Additional Reserve Costs

   109

ARTICLE III REPRESENTATIONS AND WARRANTIES

   110

SECTION 3.01.

  

Organization; Powers

   110

SECTION 3.02.

  

Authorization

   110

SECTION 3.03.

  

Enforceability

   111

SECTION 3.04.

  

Governmental Approvals

   111

SECTION 3.05.

  

Financial Statements

   111

SECTION 3.06.

  

No Material Adverse Change or Material Adverse Effect

   112

SECTION 3.07.

  

Title to Properties; Possession Under Leases

   112

SECTION 3.08.

  

Subsidiaries

   113

SECTION 3.09.

  

Litigation; Compliance with Laws

   114

 

- i -



--------------------------------------------------------------------------------

SECTION 3.10.

  

Federal Reserve Regulations

   114

SECTION 3.11.

  

Investment Company Act

   115

SECTION 3.12.

  

Use of Proceeds

   115

SECTION 3.13.

  

Tax Returns

   115

SECTION 3.14.

  

No Material Misstatements

   116

SECTION 3.15.

  

Employee Benefit Plans

   116

SECTION 3.16.

  

Environmental Matters

   117

SECTION 3.17.

  

Security Documents

   118

SECTION 3.18.

  

Location of Real Property

   119

SECTION 3.19.

  

Solvency

   120

SECTION 3.20.

  

Labor Matters

   120

SECTION 3.21.

  

Insurance

   121

SECTION 3.23.

  

First-Lien Indebtedness; Senior Debt

   121

SECTION 3.24.

  

Dutch Banking Act

   121

ARTICLE IV CONDITIONS OF LENDING

   121

SECTION 4.01.

  

All Non-Delayed Draw Credit Events

   121

SECTION 4.02A.

  

Delayed Draw Credit Events

   122

ARTICLE V AFFIRMATIVE COVENANTS

   123

SECTION 5.01.

  

Existence; Businesses and Properties

   123

SECTION 5.02.

  

Insurance

   123

SECTION 5.03.

  

Taxes

   124

SECTION 5.04.

  

Financial Statements, Reports, etc

   124

SECTION 5.05.

  

Litigation and Other Notices

   127

SECTION 5.06.

  

Compliance with Laws

   127

SECTION 5.07.

  

Maintaining Records; Access to Properties and Inspections

   128

SECTION 5.08.

  

Use of Proceeds

   128

SECTION 5.09.

  

Compliance with Environmental Laws

   128

SECTION 5.10.

  

Further Assurances; Additional Mortgages

   128

SECTION 5.11.

  

Fiscal Year; Accounting

   131

SECTION 5.12.

  

Rating

   131

SECTION 5.13.

  

Lender Meetings

   131

SECTION 5.14.

  

German Guarantor

   131

SECTION 5.16.

  

Financial Assistance

   132

SECTION 5.17.

  

U.K. Pension Matters

   132

SECTION 5.18.

  

Transactions

   132

ARTICLE VI NEGATIVE COVENANTS

   133

SECTION 6.01.

  

Indebtedness

   133

SECTION 6.02.

  

Liens

   137

SECTION 6.05.

  

Mergers, Consolidations, Sales of Assets and Acquisitions

   147

SECTION 6.06.

  

Dividends and Distributions

   150

SECTION 6.07

  

Transactions with Affiliates

   152

SECTION 6.08

  

Business of the U.S. Borrower and the Subsidiaries

   155

 

- ii -



--------------------------------------------------------------------------------

SECTION 6.09.

   Limitation on Modifications and Payments of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc    156

SECTION 6.10.

  

Capital Expenditures

   158

SECTION 6.11.

  

Senior Secured Bank Leverage Ratio

   158

SECTION 6.12.

  

Indenture Restricted Subsidiaries

   158

SECTION 6.13.

  

Swap Agreements

   158

ARTICLE VIA HOLDINGS NEGATIVE COVENANTS

   159

SECTION 6.01A.

  

Holdings Negative Covenants

   159

ARTICLE VII EVENTS OF DEFAULT

   159

SECTION 7.01.

  

Events of Default

   159

SECTION 7.02.

  

Exclusion of Certain Subsidiaries

   163

SECTION 7.03.

  

Right to Cure

   163

ARTICLE VIII THE AGENTS

   164

SECTION 8.01.

  

Appointment

   164

SECTION 8.02.

  

Delegation of Duties

   164

SECTION 8.03.

  

Exculpatory Provisions

   164

SECTION 8.04.

  

Reliance by Administrative Agent

   164

SECTION 8.05.

  

Notice of Default

   165

SECTION 8.06.

  

Non-Reliance on Agents and Other Lenders

   165

SECTION 8.07.

  

Indemnification

   166

SECTION 8.08.

  

Agent in Its Individual Capacity

   166

SECTION 8.09.

  

Successor Administrative Agent

   166

SECTION 8.10.

  

Agents and Arrangers

   167

SECTION 8.11.

  

Additional Intercreditor Agreements

   167

SECTION 8.12.

  

Certain German Matters

   167

SECTION 8.13.

  

Certain Canadian Matters

   168

SECTION 8.14.

  

Foreign Obligations

   168

SECTION 8.15.

  

Certain Italian Matters

   169

ARTICLE IX MISCELLANEOUS

   169

SECTION 9.01.

  

Notices

   169

SECTION 9.02.

  

Survival of Agreement

   170

SECTION 9.03.

  

Binding Effect

   170

SECTION 9.04.

  

Successors and Assigns

   171

SECTION 9.05.

  

Expenses; Indemnity

   175

SECTION 9.06.

  

Right of Set-off

   176

SECTION 9.07.

  

Applicable Law

   176

SECTION 9.08.

  

Waivers; Amendment

   176

SECTION 9.09.

  

Interest Rate Limitation

   179

SECTION 9.10.

  

Conversion of Currencies

   180

SECTION 9.11.

  

Entire Agreement

   180

SECTION 9.12.

  

Waiver Of Jury Trial

   180

SECTION 9.13.

  

Severability

   181

 

- iii -



--------------------------------------------------------------------------------

SECTION 9.14.

  

Counterparts

   181

SECTION 9.15.

  

Headings

   181

SECTION 9.16.

  

Jurisdiction; Consent to Service of Process

   181

SECTION 9.17.

  

Confidentiality

   182

SECTION 9.18.

  

JPMorgan Chase Bank, N.A. Direct Website Communications

   182

SECTION 9.19.

  

Release of Liens and Guarantees

   183

SECTION 9.20.

  

Dutch Parallel Debt

   184

SECTION 9.21.

  

German Parallel Debt; Limitation on Enforcement

   186

SECTION 9.22.

  

Dutch Banking Act

   187

SECTION 9.23.

  

Power of Attorney

   188

SECTION 9.24.

  

Certain Approvals

   188

SECTION 9.25.

  

U.S.A. Patriot Act

   188

SECTION 9.26.

  

Czech Parallel Debt

   188

ARTICLE X COLLECTION ALLOCATION MECHANISM

   189

SECTION 10.01.

  

Implementation of CAM

   189

SECTION 10.02.

  

Letters of Credit

   190

SECTION 10.03.

  

May 2006 Credit Agreement; Effectiveness of Amendment

   192

Exhibits and Schedules

 

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Administrative Questionnaire

Exhibit C

  

Form of Affiliate Authorization

Exhibit D-1

  

Form of Borrowing Request

Exhibit D-2

  

Form of Swingline Borrowing Request

Exhibit E

  

[reserved]

Exhibit F-1

  

[reserved]

Exhibit F-2

  

[reserved]

Exhibit G

  

Mandatory Costs Rate

Schedule 1.01(a)

  

[reserved]

Schedule 1.01(b)

  

Foreign Subsidiary Loan Parties

Schedule 1.01(c)

  

Mortgaged Properties

Schedule 1.01(d)

  

Unrestricted Subsidiaries

Schedule 1.01(e)

  

Foreign Subsidiary Loan Party Jurisdictions

Schedule 1.01(f)

  

Immaterial Subsidiaries

Schedule 2.01

  

Commitments

Schedule 2.03

  

Borrowing Requests

Schedule 2.05

  

Issuing Banks

Schedule 3.01

  

Organization and Good Standing

Schedule 3.04

  

Governmental Approvals

Schedule 3.07(b)

  

Possession under Leases

Schedule 3.08(a)

  

Subsidiaries

Schedule 3.08(b)

  

Subscriptions

Schedule 3.09

  

Litigation

 

- iv -



--------------------------------------------------------------------------------

Schedule 3.13

  

Taxes

Schedule 3.15

  

Employee Benefit Plans

Schedule 3.16

  

Environmental Matters

Schedule 3.20

  

Labor Matters

Schedule 3.21

  

Insurance

Schedule 9.22

  

PMP Requirements

Schedule 9.24

  

Certain Approvals

 

- v -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 3, 2006 (this
“Agreement”), among HEXION LLC, a Delaware limited liability company
(“Holdings”), HEXION SPECIALTY CHEMICALS, INC., a New Jersey corporation (the
“U.S. Borrower”), HEXION SPECIALTY CHEMICALS CANADA, INC., a Canadian
corporation (the “Canadian Borrower”), HEXION SPECIALTY CHEMICALS B.V., a
company organized under the laws of The Netherlands (the “Dutch Borrower”),
HEXION SPECIALTY CHEMICALS UK LIMITED, a corporation organized under the laws of
England and Wales, and BORDEN CHEMICAL UK LIMITED, a corporation organized under
the laws of England and Wales (together, the “U.K. Borrowers” and, together with
the U.S. Borrower, the Canadian Borrower and the Dutch Borrower, the
“Borrowers”), the LENDERS party hereto from time to time, JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders, CREDIT SUISSE, as syndication
agent (in such capacity, the “Syndication Agent”), and J.P. MORGAN SECURITIES
INC. and CREDIT SUISSE SECURITIES (USA) LLC as joint lead arrangers and joint
bookrunners (in such capacity, the “Joint Lead Arrangers”).

Subject to the satisfaction or waiver of the conditions set forth in the
Amendment Agreement dated as of November 3, 2006 (the “Amendment Agreement”),
among Holdings, the Borrowers, the Required Amendment Lenders (as defined
therein) and JPMorgan Chase Bank, N.A., as administrative agent, the May 2006
Credit Agreement (as defined below) shall be amended and restated as provided
herein.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2005 Credit Agreement” shall mean the Credit Agreement dated as of May 31, 2005
among Holdings, the Borrowers, the lenders party thereto, JPMorgan Chase Bank,
N.A., as administrative agent, Citicorp North America, Inc., as syndication
agent, and Credit Suisse, as documentation agent.

“2005 Transaction Agreement” shall mean the Transaction Agreement dated as of
April 22, 2005 among the Combination Parties (as defined in the 2005 Credit
Agreement).

“2005 Transaction Documents” shall mean the Combination Documents, the PIK
Preferred Stock Documents, the Bakelite Acquisition Agreement and the Loan
Documents (as defined in the 2005 Credit Agreement).



--------------------------------------------------------------------------------

“2005 Transactions” shall mean, collectively, the transactions to occur pursuant
to the 2005 Transaction Documents, including (a) the Combination; (b) the
execution and delivery of the Loan Documents (as defined in the 2005 Credit
Agreement) and the initial borrowings thereunder; (c) the Equity Financing;
(d) the repayment of the Bakelite Bridge Facility; and (e) the payment of all
fees and expenses in connection therewith to be paid on, prior to or subsequent
to the Closing Date and owing in connection with the foregoing.

“ABR” shall mean, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. For purposes hereof: “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank, N.A. as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase Bank, N.A. in connection with extensions of credit to
debtors). Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, any ABR Revolving Loan or any Swingline
Loan to the U.S. Borrower.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acquired Assets” shall mean, for any fiscal year, the total purchase price of
assets acquired pursuant to Permitted Business Acquisitions after the Closing
Date through the end of such fiscal year determined in accordance with GAAP;
provided that if a Permitted Business Acquisition is not consummated during the
first quarter of a fiscal year, Acquired Assets for such fiscal year shall be
determined by multiplying the amount attributable to such Permitted Business
Acquisition by (i) 0.75 if such Permitted Business Acquisition is consummated
during the second quarter of such fiscal year, (ii) 0.50 if such Permitted
Business Acquisition is consummated during the third quarter of such fiscal year
and (iii) 0.25 if such Permitted Business Acquisition is consummated during the
fourth quarter of such fiscal year.

“Acquired Assets Amount” shall have the meaning assigned to such term in
Section 6.10(a).

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

 

2



--------------------------------------------------------------------------------

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (a) (i) for any Eurocurrency
Borrowing denominated in U.S. Dollars or Sterling, the LIBO Rate, or (ii) for
any Eurocurrency Borrowing denominated in euros, the EURO LIBO Rate, in each
case in effect for such Interest Period divided by (b) one minus the Statutory
Reserves applicable to such Eurocurrency Borrowing, if any.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of the term “Applicable Margin.”

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or, as applicable, such
Affiliates thereof as it shall from time to time designate for the purpose of
performing its obligations hereunder in such capacity, including initially
(a) with respect to a Loan or Borrowing made to the Dutch Borrower or a U.K.
Borrower, J.P. Morgan Europe Limited, and (b) with respect to a Loan or
Borrowing made to, or a B/A Drawing drawn by, the Canadian Borrower, JPMorgan
Chase Bank, N.A., Toronto Branch. References to the “Administrative Agent” shall
also include J.P. Morgan Europe Limited or any other Affiliate of JPMorgan Chase
Bank, N.A. or any other person designated by JPMorgan Chase Bank, N.A., in each
case acting in its capacity as “Security Trustee”, “Trustee” or “Agent” under
any Security Document relating to collateral provided under the laws of any
United Kingdom jurisdiction, or acting in any similar capacity under any other
Security Document under the laws of the United States or any other jurisdiction.
Notwithstanding the foregoing, for purposes of Section 9.20, the term
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A. and any successor
agent appointed pursuant to Section 8.09.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.13(e).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or in such other form as may be supplied by the Administrative
Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Authorization” means each Affiliate Authorization delivered by any
Affiliate of a Lender to the Administrative Agent substantially in the form of
Exhibit C.

“AFS” shall mean the Act on the Financial Supervision (Wet op het financieel
toezicht).

“Agent Parties” shall have the meaning assigned to such term in Section 9.18(c).

“Agents” shall mean the Administrative Agent and the Syndication Agent.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Alternative Currency” shall mean Sterling, Kronor, euros, Canadian Dollars,
Japanese Yen or any other foreign currency reasonably acceptable to the
applicable Issuing Bank that is freely available, freely transferable and freely
convertible into U.S. Dollars, provided that the aggregate amount of L/C
Exposure in all such foreign currencies (other than Sterling, Kronor, euros,
Japanese Yen and Canadian Dollars) shall not exceed $25,000,000.

“Alternative Currency Letter of Credit” shall mean a Letter of Credit
denominated in an Alternative Currency.

“Alternative Currency Revolving L/C Exposure” shall mean Revolving L/C Exposure
related to Alternative Currency Letters of Credit.

“Amendment Agreement” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Amendment Effective Date” shall have the meaning assigned to such term in the
Amendment Agreement.

“Applicable Margin” shall mean for any day, (i) with respect to any Term Loan,
2.50% per annum in the case of any Eurocurrency Loan and 1.00% per annum in the
case of any ABR Loan or Base Rate Loan and (ii) with respect to any Revolving
Facility Loan or Swingline Loan, as the case may be, the applicable margin per
annum set forth below under the caption “Applicable Margin for ABR/Base Rate
Revolving Loans and ABR Swingline Loans” or “Applicable Margin for Eurocurrency
Revolving Loans and Base Rate Swingline Loans”, as applicable, based upon the
Consolidated Leverage Ratio as of the most recent determination date.

Applicable Margins for Revolving Loans and Swingline Loans

 

Consolidated Leverage Ratio

  

Applicable Margin for

ABR/Base Rate Revolving

Loans and ABR Swingline
Loans

   

Applicable Margin for

Eurocurrency Revolving
Loans and Base Rate

Swingline Loans

 

Equal to or greater than 3.75 to 1.00

   1.00 %   2.50 %

Equal to or greater than 3.25 to 1.00 and less than 3.75 to 1.00

   0.75 %   2.25 %

Less than 3.25 to 1.00

   0.50 %   2.00 %

For the purposes of the foregoing relating to Revolving Loans and Swingline
Loans, changes in the Applicable Margin resulting from changes in the
Consolidated Leverage Ratio shall become effective on the date (the “Adjustment
Date”) that is three Business Days after the date on which financial statements
are delivered to the Lenders pursuant to Section 5.04, and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.04, then, until the date that is three Business Days
after the date on which such financial statements are

 

4



--------------------------------------------------------------------------------

delivered, the highest rate set forth in each column of the pricing grid shall
apply. In addition, at all times while a Default or an Event of Default shall
have occurred and be continuing, the highest rate set forth in each column of
the pricing grid shall apply.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Disposition” shall mean any sale, transfer or other disposition by
Holdings (prior to a Qualified IPO), the U.S. Borrower or any of the
Subsidiaries to any person other than Holdings (prior to a Qualified IPO), the
U.S. Borrower or any Subsidiary to the extent otherwise permitted hereunder of
any asset or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions, the Net Proceeds from which exceed $1.0
million.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
U.S. Borrower (if required by Section 9.04), in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent.

“Availability Period” shall mean (a) with respect to the Canadian Tranche
Commitments, the period from and including the Closing Date to but excluding the
earlier of the Revolving Facility Maturity Date and in the case of each of the
Canadian Tranche Revolving Facility Loans, Canadian Tranche Revolving Borrowings
and Canadian Tranche Letters of Credit, the date of termination of the Canadian
Tranche Commitments, (b) with respect to the European Tranche Commitments, the
period from and including the Closing Date to but excluding the earlier of the
Revolving Facility Maturity Date and in the case of each of the European Tranche
Revolving Facility Loans, European Tranche Revolving Borrowings, Swingline
Loans, Swingline Borrowings and European Tranche Letters of Credit, the date of
termination of the European Tranche Commitments, (c) with respect to the U.S.
Tranche Commitments, the period from and including the Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and in the case of
each of the U.S. Tranche Revolving Facility Loans and U.S. Tranche Revolving
Borrowings, the date of termination of the U.S. Tranche Commitments and (d) with
respect to the Tranche C-3 Credit-Linked Deposits, the period from and including
the Closing Date to but excluding the earlier of the Tranche C-3 Maturity Date
and the date on which all of the Tranche C-3 Credit-Linked Deposits are returned
to the Tranche C-3 Lenders.

“Available Investment Basket Amount” shall mean, on any date of determination,
an amount equal to (a) the Cumulative Retained Excess Cash Flow Amount on such
date of determination plus (b) the aggregate amount of proceeds received after
the Closing Date and prior to such date of determination that would have
constituted Net Proceeds pursuant to clause (a) of the definition thereof except
for the operation of clause (x) or (y) of the second proviso thereof (the
“Below-Threshold Asset Sale Proceeds”), plus (c) the cumulative amount of
proceeds (including cash and the fair market value of property other than cash)
from the sale or issuance of Equity Interests of Holdings (after the Closing
Date and prior to a Qualified IPO) (which proceeds have been contributed as
common equity to the capital of the U.S. Borrower) or of the U.S. Borrower
(other than any such proceeds that are (i) received pursuant to the exercise

 

5



--------------------------------------------------------------------------------

of a Cure Right pursuant to Section 7.03, (ii) received pursuant to (A) sales of
Equity Interests financed as contemplated by 6.04(e) or (B) contributions made
pursuant to 6.06(m) (other than contributions in excess of the amount of the
dividends and distributions made by the U.S. Borrower to fund the applicable
Investment pursuant to 6.06(m)) or (iii) used for Dividends pursuant to
Section 6.06(e)), plus (d) 100% of the aggregate amount of contributions to the
common capital of the U.S. Borrower received in cash (and the fair market value
of property other than cash) after the Closing Date (subject to the same
exclusions as are applicable to clause (c) above, and without duplication of any
amounts included in the Available Investment Basket Amount pursuant to clause
(c) above); provided that the U.S. Borrower and its Subsidiaries shall be in Pro
Forma Compliance, plus (e) the principal amount of any Indebtedness (including
the liquidation preference or maximum fixed repurchase price, as the case may
be, of any Disqualified Stock) of the U.S. Borrower or any Subsidiary thereof
issued after the Closing Date (other than Indebtedness issued to the U.S.
Borrower or any Subsidiary), which has been converted into or exchanged for
Equity Interests (other than Disqualified Stock) in the U.S. Borrower or
Holdings (prior to a Qualified IPO), plus (f) without duplication of any amounts
included in the Cumulative Retained Excess Cash Flow Amount pursuant to clause
(a) above, 100% of the aggregate amount received by the U.S. Borrower or any
Subsidiary in cash (and the fair market value of property other than cash
received by the U.S. Borrower or any Subsidiary) after the Closing Date from:
(A) the sale (other than to the U.S. Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or (B) any dividend or other
distribution by an Unrestricted Subsidiary, minus (g) any amounts thereof used
to make Investments pursuant to Section 6.04(b)(y) after the Closing Date and on
or prior to such date, minus (h) any amounts thereof used to make Investments
pursuant to Section 6.04(j)(ii) after the Closing Date and on or prior to such
date, minus (i) the aggregate amount of Capital Expenditures made after the
Closing Date and on or prior to such date pursuant to Section 6.10(c), minus
(j) the cumulative amount of dividends paid and distributions made pursuant to
Section 6.06(f)(iii) after the Closing Date and on or prior to such date;
provided, however, for purposes of Section 6.06(f)(iii), the calculation of the
Available Investment Basket Amount shall not include any Below-Threshold Asset
Sale Proceeds except to the extent they are used as contemplated in clauses (g),
(h) and (i) above.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the aggregate
amount of the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Exposure of such Revolving Facility
Lender at such time.

“B/A” shall mean a bill of exchange governed by the Bills of Exchange Act
(Canada) or a depository bill issued in accordance with the Depository Bills and
Notes Act (Canada), denominated in Canadian Dollars, drawn by the Canadian
Borrower and accepted by a Canadian Tranche Lender in accordance with the terms
of this Agreement.

“B/A Drawing” shall mean B/As accepted and purchased on the same date and as to
which a single Contract Period is in effect, including any B/A Equivalent Loans
made on the same date and as to which a single Contract Period is in effect. For
greater certainty, all provisions of this Agreement that are applicable to B/As
are also applicable, mutatis mutandis, to B/A Equivalent Loans.

 

6



--------------------------------------------------------------------------------

“B/A Equivalent Loan” has the meaning assigned to such term in Section 2.06(j).

“Bakelite Acquisition” shall mean the acquisition by a Wholly Owned Subsidiary
of the U.S. Borrower of all the issued share capital of the German Guarantor
consummated on April 29, 2005, pursuant to the Bakelite Acquisition Agreement.

“Bakelite Acquisition Agreement” shall mean the Share Purchase Agreement dated
as of October 6, 2004, all material exhibits and schedules thereto and all
agreements expressly contemplated thereby, in each case as amended, supplemented
or modified from time to time (without giving effect to any waiver, amendment,
supplement or other modification thereto after the Closing Date in a manner
materially adverse to the Lenders unless otherwise consented to by the Required
Lenders).

“Bakelite Bridge Facility” shall mean a bridge loan facility in an aggregate
principal amount of $250.0 million to finance the Bakelite Acquisition pursuant
to the Bridge Loan Agreement dated as of April 29, 2005, among Borden U.S.
Finance Corp., Borden Nova Scotia Finance ULC, the U.S. Borrower, the subsidiary
guarantors party thereto, the lenders party thereto and the agents, arrangers
and bookrunners party thereto.

“Base Rate” shall mean (a) with respect to European Tranche Revolving Facility
Loans denominated in Sterling or euros, and European Tranche Revolving Facility
Loans denominated in U.S. Dollars and made to a U.K. Borrower, the rate of
interest per annum quoted by the Administrative Agent as its base rate for loans
made by it in U.S. Dollars, Sterling or euros, as applicable, whether or not
such rate is the lowest rate charged by the Administrative Agent to its most
preferred borrowers, and, if such base rate is discontinued by the
Administrative Agent as a standard, a comparable reference rate designated by
the Administrative Agent as a substitute therefor shall be the Base Rate with
respect to such European Tranche Revolving Facility Loans, (b) with respect to
Canadian Tranche Revolving Facility Loans denominated in U.S. Dollars made to
the Canadian Borrower, the U.S. Base Rate, (c) with respect to Canadian Tranche
Revolving Facility Loans denominated in Canadian Dollars made to the Canadian
Borrower, the Canadian Base Rate and (d) with respect to Swingline Loans to a
U.K. Borrower or the Dutch Borrower, the rate of interest offered by the London
office of JPMorgan Chase Bank, N.A..

“Base Rate Borrowing” shall mean a Borrowing consisting of Base Rate Loans.

“Base Rate Loan” shall mean any Base Rate Revolving Loan, Base Rate Term Loan or
any Swingline Loan to the Dutch Borrower or a U.K. Borrower.

“Base Rate Revolving Borrowing” shall mean a Borrowing comprised of Base Rate
Revolving Loans.

“Base Rate Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Base Rate in accordance with
the provisions of Article II.

“Base Rate Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Base Rate in accordance with the provisions of
Article II.

 

7



--------------------------------------------------------------------------------

“Benchmark LIBOR Rate” shall have the meaning assigned to such term in
Section 2.23(b).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
managers, as applicable, of such person (or, if such person is a partnership,
the board of directors or other governing body of the general partner of such
person) or any duly authorized committee thereof.

“Borden Nova Scotia Finance ULC” shall mean a collective reference to Borden
Nova Scotia Finance, ULC, Borden 2 Nova Scotia Finance, ULC and any successor
entity or entities formed as a result of the merger, amalgamation or other
combination of such entities.

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
U.S. Dollars, $5.0 million, (b) in the case of a Borrowing denominated in euro,
€1.0 million, (c) in the case of a Borrowing denominated in Sterling, £1.0
million and (d) in the case of a Borrowing denominated in Canadian Dollars,
C$1.0 million.

“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
U.S. Dollars, $1.0 million, (b) in the case of a Borrowing denominated in euro,
€1.0 million, (c) in the case of a Borrowing denominated in Sterling, £1.0
million and (d) in the case of a Borrowing denominated in Canadian Dollars,
C$1.0 million.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1.

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, (b) when used in connection with a Loan denominated in euro, the term
“Business Day” shall also exclude any day on which the Trans-European Automated
Real Time Gross Settlement Express Transfer (TARGET) payment system is not open
for the settlement of payments in euro, (c) when used in connection with any
Loan to the Canadian Borrower or B/A, the term “Business Day” shall also
(i) exclude any day on which banks are not open for dealings in deposits in
Toronto but (ii) include, with respect to any Loan denominated in Canadian
Dollars or any B/A, any day on which banks are open for dealings in deposits in
Toronto and (d) when used in connection with any Loan to the Dutch Borrower or a

 

8



--------------------------------------------------------------------------------

U.K. Borrower, the term “Business Day” shall also include any day on which banks
are open for dealings in deposits in euro, Sterling and U.S. Dollars in London
and, with respect to any Loan to the Dutch Borrower, any day on which banks are
open for dealings in deposits in euro in Amsterdam.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
Loans, participations in Letters of Credit and Swingline Loans and other
extensions of credit under the several Tranches and collections thereunder
established under Article X.

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 10.01.

“CAM Exchange Date” shall mean the first date on which there shall occur (a) any
event referred to in paragraph (h) or (i) of Section 7.01 in respect of any
Borrower or (b) an acceleration of Loans pursuant to Section 7.01.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate U.S. Dollar
Equivalent (determined on the basis of Exchange Rates prevailing on the CAM
Exchange Date) of the sum, without duplication, of (i) the Obligations owed to
such Lender (whether or not at the time due and payable), (ii) the L/C Exposure
of such Lender and (iii) the Swingline Exposure of such Lender, in each case
immediately prior to the occurrence of the CAM Exchange Date, and (b) the
denominator shall be the aggregate U.S. Dollar Equivalent (as so determined) of
the sum, without duplication, of (A) the Obligations owed to all the Lenders
(whether or not at the time due and payable), (B) the L/C Exposure and (iii) the
Swingline Exposure, in each case immediately prior to the occurrence of the CAM
Exchange Date; provided that, for purposes of clause (a) above, the Obligations
owed to the Swingline Lender will be deemed not to include any Swingline Loans
except to the extent provided in clause (a)(iii) above.

“Canadian Base Rate” shall mean, for any day, the rate of interest per annum
equal to the greater of (a) the interest rate per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect on such day
at its principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the interest rate per annum equal
to the sum of (i) the CDOR Rate applicable to bankers’ acceptances with a term
of 30 days on such day and (ii) 0.50% per annum.

“Canadian Base Rate Borrowing” shall mean a Borrowing consisting of Canadian
Base Rate Loans.

“Canadian Base Rate Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Canadian Base Rate in
accordance with the provisions of Article II.

“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

9



--------------------------------------------------------------------------------

“Canadian Dollars” or “C$” shall mean the lawful money of Canada.

“Canadian Lending Office” shall mean, as to any Canadian Tranche Lender, the
applicable branch, office or Affiliate of such Canadian Tranche Lender
designated by such Canadian Tranche Lender to make Canadian Tranche Loans to the
Canadian Borrower and to accept and purchase or arrange for the purchase of
B/As.

“Canadian Security Documents” shall mean all security agreements delivered
pursuant to this Agreement and granted by any Foreign Subsidiary Loan Party
incorporated under the laws of Canada or any province thereof and all
confirmations and acknowledgements thereof, including (a) general security
agreements, (b) debentures, (c) intellectual property security agreements and
(d) the Quebec Documents.

“Canadian Tranche” has the meaning assigned to such term under the definition of
“Tranche”.

“Canadian Tranche Commitment” shall mean, with respect to each Canadian Tranche
Lender, the commitment of such Canadian Tranche Lender to make Canadian Tranche
Revolving Facility Loans pursuant to Section 2.01, to acquire participations in
Letters of Credit under the Canadian Tranche and to accept and purchase or
arrange for the purchase of B/As pursuant to Section 2.06, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Canadian Tranche Revolving Facility Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.21 or Section 9.04. The initial amount of each Lender’s
Canadian Tranche Commitment is set forth on Schedule 2.01, or in the Assignment
and Acceptance or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its Canadian Tranche Commitment, as applicable. The aggregate
amount of the Lenders’ Canadian Tranche Commitments as of the Amendment
Effective Date is $50.0 million.

“Canadian Tranche L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Canadian Tranche Letters of Credit
denominated in U.S. Dollars at such time, (b) the U.S. Dollar Equivalent of the
aggregate undrawn amount of all outstanding Canadian Tranche Letters of Credit
denominated in Canadian Dollars at such time and (c) the U.S. Dollar Equivalent
of the aggregate amount of all L/C Disbursements in respect of Canadian Tranche
Letters of Credit that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The Canadian Tranche L/C Exposure of any
Revolving Lender at any time shall be its Canadian Tranche Percentage of the
total Canadian Tranche L/C Exposure at such time.

“Canadian Tranche Lender” shall mean a Lender with a Canadian Tranche Commitment
or with outstanding Canadian Tranche Revolving Facility Exposure.

“Canadian Tranche Letters of Credit” shall mean Letters of Credit issued under
the Canadian Tranche.

“Canadian Tranche Percentage” shall mean, with respect to any Canadian Tranche
Lender, the percentage of the total Canadian Tranche Commitments represented by
such

 

10



--------------------------------------------------------------------------------

Lender’s Canadian Tranche Commitment. If the Canadian Tranche Commitments have
terminated or expired, the Canadian Tranche Percentages shall be determined
based upon the Canadian Tranche Commitments most recently in effect, giving
effect to any assignments pursuant to Section 9.04.

“Canadian Tranche Revolving Facility Exposure” shall mean, at any time, the sum
of (a) the aggregate principal amount of the Canadian Tranche Revolving Facility
Loans denominated in U.S. Dollars outstanding at such time, (b) the U.S. Dollar
Equivalent of the aggregate principal amount of the Canadian Tranche Revolving
Facility Loans denominated in Canadian Dollars outstanding at such time, (c) the
U.S. Dollar Equivalent of the aggregate face amount of the B/As accepted by the
Canadian Tranche Lenders and outstanding at such time and (d) the Canadian
Tranche L/C Exposure at such time. The Canadian Tranche Revolving Facility
Exposure of any Lender at any time shall be such Lender’s Canadian Tranche
Percentage of the total Canadian Tranche Revolving Facility Exposure at such
time.

“Canadian Tranche Revolving Facility Loan” shall mean a loan made by a Canadian
Tranche Lender pursuant to Section 2.01(c). Each Canadian Tranche Revolving
Facility Loan denominated in U.S. Dollars and made to the U.S. Borrower shall be
a Eurocurrency Loan or an ABR Loan, each Canadian Tranche Revolving Facility
Loan denominated in U.S. Dollars and made to the Canadian Borrower shall be a
Eurocurrency Loan or a U.S. Base Rate Loan and each Canadian Tranche Revolving
Facility Loan denominated in Canadian Dollars shall be a Canadian Base Rate
Loan.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the U.S. Borrower
and the Subsidiaries shall not include:

(a) expenditures to the extent made with proceeds (so long as such proceeds are
not included in any determination of the Available Investment Basket Amount) of
the issuance of Equity Interests of Holdings (prior to a Qualified IPO) or the
U.S. Borrower or funds that would have constituted Net Proceeds under clause
(a) of the definition of the term “Net Proceeds” (but that will not constitute
Net Proceeds as a result of the first proviso to such clause (a));

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the U.S. Borrower and
the Subsidiaries within 12 months of receipt of such proceeds or, if not made
within such period of 12 months, are committed to be made during such period;

(c) interest capitalized during such period;

 

11



--------------------------------------------------------------------------------

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings (prior to a
Qualified IPO), the U.S. Borrower or any Subsidiary) and for which none of
Holdings (prior to a Qualified IPO), the U.S. Borrower or any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(g) Investments in respect of a Permitted Business Acquisition;

(h) the 2005 Transactions; or

(i) the purchase of property, plant or equipment made within 12 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such 12 months, to the extent committed to be made during such
period and actually made within a 15 month period from such sale).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to Holdings (prior to a
Qualified IPO), the U.S. Borrower and the Subsidiaries on a consolidated basis
for any period, Interest Expense for such period, less the sum of, without
duplication, (a) pay-in-kind Interest Expense or other noncash Interest Expense
(including as a result of the effects of purchase accounting), (b) to the extent
included in Interest Expense, the amortization of any financing fees paid by, or
on behalf of, Holdings (prior to a Qualified IPO), the U.S. Borrower or any
Subsidiary, including such fees paid in connection with the Transactions, the
May 2006 Transactions or the 2005 Transactions, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements and (d) cash interest
income of Holdings (prior to a Qualified IPO), the U.S. Borrower and the
Subsidiaries for such period; provided that Cash Interest Expense shall exclude

 

12



--------------------------------------------------------------------------------

any one-time financing fees paid in connection with the Transactions, the May
2006 Transactions or the 2005 Transactions or any amendment of this Agreement.

“CDOR Rate” shall mean, on any date, an interest rate per annum equal to the
average discount rate applicable to bankers’ acceptances denominated in Canadian
Dollars with a term equal to the Contract Period of the relevant B/As (for
purposes of the definition of “Discount B/A Rate”) appearing on the Reuters
Screen CDOR Page (“Screen”) (or on any successor or substitute page of such
Screen, or any successor to or substitute for such Screen, providing rate
quotations comparable to those currently provided on such page of such Screen,
as determined by the Administrative Agent from time to time) at approximately
10:00 a.m., Toronto time, on such date (or, if such date is not a Business Day,
on the next preceding Business Day) or, if such rate is not so reported, the
average of the rate quotes for bankers’ acceptances denominated in Canadian
Dollars with a term of 30 days received by the Administrative Agent at
approximately 10:00 a.m., Toronto time, on such day (or, if such day is not a
Business Day, on the next preceding Business Day) from one or more banks of
recognized standing selected by it.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) a majority of the seats (other than vacant seats) on the
Board of Directors of (A) prior to a Qualified IPO, Holdings or (B) after a
Qualified IPO, the U.S. Borrower, shall at any time be occupied by persons who
were neither (a) nominated by the Board of Directors of the U.S. Borrower or a
Permitted Holder, (b) appointed by directors so nominated nor (c) appointed by a
Permitted Holder or (ii) a “Change in Control” (or similar event) shall occur
under (x) the New Second Secured Notes, (y) any Material Indebtedness secured by
a Second-Priority Lien or (z) any Permitted Refinancing Indebtedness in respect
of any of the foregoing or in respect of Indebtedness created hereunder or under
the other Loan Documents (in each case to the extent constituting Material
Indebtedness);

(b) at any time prior to a Qualified IPO, (i) Holdings shall fail to own,
directly or indirectly, beneficially and of record, 51% of the issued and
outstanding common stock of the U.S. Borrower (unless Holdings shall merge into
the U.S. Borrower in a transaction in which the U.S. Borrower is the surviving
entity, in which case this clause (b)(i) shall not apply), or (ii) any
combination of Permitted Holders shall fail to own beneficially (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date ),
directly or indirectly, in the aggregate Equity Interests representing at least
51% of (A) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings (or, if Holdings shall merge into the
U.S. Borrower in a transaction in which the U.S. Borrower is the surviving
entity, the U.S. Borrower) or (B) the common economic interest represented by
the issued and outstanding Equity Interests of Holdings (or, if Holdings shall
merge into the U.S. Borrower in a transaction in which the U.S. Borrower is the
surviving entity, the U.S. Borrower); or

(c) at any time after a Qualified IPO, (a) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
in effect on the Closing Date ), other than any combination of the Permitted
Holders, shall have acquired beneficial ownership of 35% or more of the voting
and/or economic

 

13



--------------------------------------------------------------------------------

interest in the U.S. Borrower’s capital stock and the Permitted Holders shall
own, directly or indirectly, less than such Person or “group” of the economic
and voting interest in the U.S. Borrower’s capital stock.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date , (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.16(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date .

“Charges” shall have the meaning assigned to such term in Section 9.09.

“CIGNA L/C” shall mean, collectively, the Original Letters of Credit issued for
the account of the U.S. Borrower and for the benefit of various state workers’
compensation boards and surety bond issuers and any extensions, renewals or
replacements thereof, so long as the Administrative Agent, for the ratable
benefit of the Secured Parties, has been named as a loss payee under the
insurance policy that insures the obligations supported by such Original Letters
of Credit (or such extensions, renewals or replacements) pursuant to a loss
payable clause or endorsement in form and substance reasonably satisfactory to
the Administrative Agent; provided that the aggregate face amount of Original
Letters of Credit that may constitute the CIGNA L/C at any time shall not exceed
$15,280,900.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are European Tranche
Revolving Facility Loans, Canadian Tranche Revolving Facility Loans, U.S.
Tranche Revolving Facility Loans, Tranche C-1 Term Loans, Tranche C-2 Term
Loans, Tranche C-4 Term Loans, Other Revolving Facility Loans, Other Term Loans
or Swingline Loans and (b) when used in reference to any Commitment, refers to
whether such Commitment is a European Tranche Commitment, Canadian Tranche
Commitment, U.S. Tranche Commitment, Tranche C-1 Term Loan Commitment, Tranche
C-2 Term Loan Commitment, Tranche C-3 Credit-Limited Deposit, Tranche C-4 Term
Loan Commitment, Incremental Revolving Facility Commitment with respect to Other
Revolving Facility Loans or Incremental Term Loan Commitment with respect to
Other Term Loans. Other Term Loans (together with the Incremental Term Loan
Commitments in respect thereof) and Other Revolving Facility Loans (together
with the Incremental Revolving Facility Commitments in respect thereof) that
have different terms and conditions shall be construed to be in different
Classes.

“Closing Date” shall mean May 31, 2005.

“Closing Date First Lien Intercreditor Agreement” shall mean the Amended and
Restated Intercreditor Agreement, dated as of December 22, 2003, as amended and
restated as of May 31, 2005, among the U.S. Borrower and the Administrative
Agent, and acknowledged and agreed to by Holdings and the Domestic Subsidiary
Loan Parties.

 

14



--------------------------------------------------------------------------------

“Closing Date Second Lien Intercreditor Agreement” shall mean the Intercreditor
Agreement dated as of August 12, 2004, as amended and restated as of May 31,
2005, among the U.S. Borrower, Wilmington Trust Company, the Administrative
Agent, Holdings and the Domestic Subsidiary Loan Parties.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agreement” shall mean the Amended and Restated Collateral Agreement,
dated as of the date hereof, as amended, supplemented or otherwise modified from
time to time, among Holdings, the U.S. Borrower and each Domestic Subsidiary
Loan Party and the Administrative Agent.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a) on the Closing Date (except as provided in Section 4.02(e) of the 2005
Credit Agreement), the Administrative Agent shall have received (i) from
Holdings, the U.S. Borrower and each Domestic Subsidiary Loan Party, a
counterpart of the Collateral Agreement, duly executed and delivered on behalf
of such person, (ii) from Holdings, the U.S. Borrower and each Domestic
Subsidiary Loan Party, a counterpart of the U.S. Guarantee Agreement duly
executed and delivered on behalf of such person, (iii) from the U.S. Borrower,
each Domestic Subsidiary Loan Party and the Administrative Agent, a counterpart
of the Closing Date First Lien Intercreditor Agreement, duly executed and
delivered on behalf of such person, (iv) from the U.S. Borrower, each Domestic
Subsidiary Loan Party and the Administrative Agent, a counterpart of the Closing
Date Second Lien Intercreditor Agreement, duly executed and delivered on behalf
of such person, and (v) from each Domestic Loan Party that directly owns Equity
Interests of a Foreign Subsidiary (other than any Foreign Subsidiary organized
under the laws of an Excluded Jurisdiction) a counterpart of a Foreign Pledge
Agreement, duly executed and delivered on behalf of such person;

(b) on the Closing Date (except as provided in Section 4.02(e) of the 2005
Credit Agreement), the Administrative Agent shall have received from each
Foreign Subsidiary Loan Party (other than the German Guarantor and any Foreign
Subsidiary Loan Party that is a subsidiary of the German Guarantor), (i) a
counterpart of the Foreign Guarantee Agreement, duly executed and delivered on
behalf of such person, and (ii) a counterpart of all Foreign Security Documents
and Foreign Pledge Agreements that it determines, based on the advice of
counsel, to be necessary or advisable in connection with the pledge of, or
granting of security interests in, Equity Interests, Collateral or Indebtedness
of such Foreign Subsidiary Loan Party, including as contemplated by
paragraph (c) or (d) below, duly executed and delivered by such person;

 

15



--------------------------------------------------------------------------------

(c) on the Closing Date (except as provided in Section 4.02(e) of the 2005
Credit Agreement), all outstanding Equity Interests of the U.S. Borrower (other
than any shares of PIK Preferred Stock, options or management shares), all other
outstanding Equity Interests directly owned by the U.S. Borrower or any
Subsidiary Loan Party (other than the German Guarantor and any Foreign
Subsidiary Loan Party that is a subsidiary of the German Guarantor), and all
Indebtedness owing to any Loan Party (other than intercompany indebtedness,
which is governed by clause (d) below) shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document) and the
Administrative Agent shall have received certificates or other instruments
representing all such Equity Interests (other than (i) uncertificated Equity
Interests, (ii) Equity Interests issued by Foreign Subsidiaries organized under
the laws of a jurisdiction where receipt of such certificates or other
instruments is not required for perfection of security interests in such Equity
Interests and (iii) Equity Interests issued by a Foreign Subsidiary organized
under the laws of an Excluded Jurisdiction) and any notes or other instruments
representing such Indebtedness in excess of $15.0 million, together with stock
powers, note powers or other instruments of transfer with respect thereto
endorsed in blank, provided that in no event shall more than 65% of the issued
and outstanding voting Equity Interests of any Foreign Subsidiary be pledged to
secure Obligations of the Domestic Loan Parties;

(d) all Indebtedness of the U.S. Borrower and each Subsidiary (other than
intercompany Indebtedness incurred in the ordinary course of business in
connection with the cash management operations and intercompany sales of the
U.S. Borrower and each Subsidiary) that is owing to any Loan Party shall be
evidenced by a promissory note or an instrument in form satisfactory to the
Administrative Agent and, except for Indebtedness of any Foreign Subsidiary
owing to the U.S. Borrower or a Domestic Subsidiary for so long as the pledge of
such Indebtedness would be deemed an incurrence of Indebtedness under any of the
Existing Notes Documents or the New Second Secured Notes Documents, shall have
been pledged pursuant to the Collateral Agreement (or other applicable Security
Document) and the Administrative Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank (other than with respect to any such
intercompany debt the perfection of the pledge of which does not require
delivery to the Administrative Agent);

(e) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, filings
with the United States Copyright Office and the United States Patent and
Trademark Office, filings with the U.K. Patent Office and OHIM, Personal
Property Security Act financing statements (and similar documents) and filings
with the Canadian Intellectual Property Office, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or the recording concurrently with, or promptly following,
the execution and delivery of each such Security Document;

 

16



--------------------------------------------------------------------------------

(f) all documents and particulars, including those required to be filed with the
Registrar of Companies in England and Wales under section 395 of the UK
Companies Act 1985, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the U.K. Debentures and perfect such Liens to the
extent required by, and with the priority required by, the U.K. Debentures,
shall within 21 days of the execution of any applicable U.K. Debenture have been
filed, registered or recorded;

(g) on the Closing Date (except as provided in Section 4.02(e) of the 2005
Credit Agreement), the Administrative Agent shall have received (i) counterparts
of each Foreign Mortgage to be entered into with respect to each Mortgaged
Property duly executed and delivered by the record owner of such Mortgaged
Property, (ii) such other documents, including such surveys, abstracts, legal
opinions, abstracts of title, title deeds and reports of title, as the
Administrative Agent may reasonably request with respect to any such Foreign
Mortgage or Mortgaged Property, and (iii) a policy or policies or marked up
unconditional binder of title insurance or foreign equivalent thereof, as
applicable, paid for by the applicable Loan Party, issued by a nationally
recognized title insurance company insuring the Lien of each such Foreign
Mortgage covering real property located in Canada to be entered into on the
Closing Date as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02 and Liens
arising by operation of law, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request;

(h) except as set forth pursuant to any Security Document, each Loan Party shall
have obtained all consents and approvals required to be obtained by it in
connection with the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(i) subject to Section 5.10(g), in the case of any person that (i) becomes a
Domestic Subsidiary Loan Party after the Closing Date, the Administrative Agent
shall have received from such Domestic Subsidiary Loan Party, (x) a supplement
to the Collateral Agreement, in the form specified therein, duly executed and
delivered on behalf of such person, (y) a supplement to the U.S. Guarantee
Agreement, in the form specified therein, duly executed and delivered on behalf
of such person, and (z) with respect to any Foreign Pledge Agreement that the
Administrative Agent determines, based on the advice of counsel, to be necessary
or advisable in connection with the pledge of Equity Interests or Indebtedness
of a Foreign Subsidiary that is a Material Subsidiary (other than a pledge of
Equity Interests of any Foreign Subsidiary that is not a Loan Party and is
organized under the laws of an Excluded Jurisdiction) owned by such Domestic
Subsidiary Loan Party, a counterpart thereof, duly executed and delivered on
behalf of such person, or (ii) becomes a Foreign Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received from such Foreign
Subsidiary Loan Party a counterpart of (x) the Foreign Guarantee Agreement, duly
executed and delivered by such person, and (y) all Foreign Security Documents
and Foreign Pledge Agreements that the Administrative Agent determines, based on
the advice of counsel, to be necessary

 

17



--------------------------------------------------------------------------------

or advisable in connection with the pledge of Equity Interests of a Material
Subsidiary, Collateral or Indebtedness of such Foreign Subsidiary Loan Party
(other than a pledge of Equity Interests of any Foreign Subsidiary that is not a
Loan Party and is organized under the laws of an Excluded Jurisdiction),
including as contemplated by paragraph (c) or (d) above (and subject to the
materially thresholds therein), duly executed and delivered by such person.

“Combination” shall mean the mergers and other transactions contemplated by the
2005 Transaction Agreement.

“Combination Documents” shall mean the collective reference to the 2005
Transaction Agreement, all material exhibits and schedules thereto and all
agreements expressly contemplated thereby.

“Combined Group” shall mean the combination of the U.S. Borrower, RPP and RSM
pursuant to EITF 02-5 “Definition of Common Control in Relation to FASB
Statement of Financial Accounting Standards (“SFAS”) No. 141, “Business
Combinations”.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.13(a)(i).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Canadian
Tranche Commitment, European Tranche Commitment, U.S. Tranche Commitment,
Tranche C-1 Term Loan Commitment, Tranche C-2 Term Loan Commitment, Tranche C-3
Credit-Linked Deposit, Tranche C-4 Term Loan Commitment, Incremental Revolving
Facility Commitment and/or Incremental Term Loan Commitment and (b) with respect
to the Swingline Lender, its Swingline Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.16, 2.17, 2.18 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, including Tranche C-3 Letters of
Credit, to the extent undrawn) consisting of Capital Lease Obligations, bankers’
acceptances, Indebtedness for borrowed money, Disqualified Stock and
Indebtedness in respect of the deferred purchase price of property or services
of the U.S. Borrower and the Subsidiaries determined on a consolidated basis on
such date.

 

18



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Total Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the U.S. Borrower most recently ended as of such
date, all determined on a consolidated basis in accordance with GAAP; provided
that EBITDA shall be determined for the relevant Test Period on a Pro Forma
Basis.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(a) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income, expenses or charges (less all fees and expenses relating thereto),
including any severance expenses, transition expenses incurred in connection
with the Combination and fees, expenses or charges related to any offering of
Equity Interests of the U.S. Borrower, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including any such fees, expenses, charges or change in control
payments related to the 2005 Transactions, the May 2006 Transactions or the
Transactions, in each case, shall be excluded; provided that, with respect to
each nonrecurring item, the U.S. Borrower shall have delivered to the
Administrative Agent an officers’ certificate specifying and quantifying such
item and stating that such item is a nonrecurring item;

(b) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded;

(c) any net after-tax gains or losses or any subsequent charges or expenses
incurred during such period attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the Board of Directors of the U.S. Borrower) shall be excluded;

(d) any net after-tax income or loss attributable to the early extinguishment of
indebtedness shall be excluded;

(e) (i) the Net Income for such period of any person that is not a subsidiary of
such person, or that is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period and (ii) the Net Income for such period shall include any
ordinary course dividend, distribution or other payment in cash received from
any person in excess of the amounts included in clause (i);

(f) the Net Income for such period of any subsidiary of such person shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable

 

19



--------------------------------------------------------------------------------

to that subsidiary or its stockholders, unless such restriction with respect to
the payment of dividends or in similar distributions has been legally waived
(provided that the net loss of any such subsidiary for such period shall be
included);

(g) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period (including the
expected change from LIFO to FIFO);

(h) any increase in amortization or depreciation or any one-time non-cash
charges (such as purchased in-process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with the 2005 Transactions or any acquisition that is consummated
after the Closing Date shall be excluded;

(i) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded;

(j) any non-cash impairment charges resulting from the application of Statement
of Financial Accounting Standards No. 142 and 144, and the amortization of
intangibles arising pursuant to No. 141, shall be excluded;

(k) any non-cash compensation expense realized from any deferred stock
compensation plan or grants of stock appreciation or similar rights, stock
options, restricted stock or other rights to officers, directors and employees
of such person or any of its subsidiaries shall be excluded;

(l) solely for purposes of calculating EBITDA, the Net Income of any person and
its subsidiaries shall be calculated without deducting the income attributable
to, or adding the losses attributable to, the minority equity interests of third
parties in any non-Wholly Owned Subsidiary except to the extent of dividends
declared or paid by such person or its subsidiaries in respect of such period or
any prior period on the shares of capital stock of such subsidiary held by such
third parties;

(m) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 shall
be excluded;

(n) non-cash charges for deferred tax asset valuation allowances shall be
excluded; and

(o) any (a) costs or expenses realized in connection with, resulting from or in
anticipation of the Transactions or (b) costs or expenses realized in connection
with or resulting from stock appreciation or similar rights, stock options or
other rights existing on the Amendment Effective Date of officers, directors and
employees, in each case of the U.S. Borrower or any of the Subsidiaries, shall
be excluded;

 

20



--------------------------------------------------------------------------------

provided that any non-cash charge, expense, gain, loss or income referred to in
clause (j), (k), (m) or (n) above that consists of or requires an accrual of, or
cash reserve for, anticipated cash charges in any future period shall not be
excluded.

“Consolidated Non-cash Charges” shall mean, with respect to any person for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such person and its subsidiaries for such period reducing Consolidated Net
Income for such period on a consolidated basis and otherwise determined in
accordance with GAAP, but excluding any such charge that consists of or requires
an accrual of, or cash reserve for, anticipated cash charges for any future
period.

“Consolidated Taxes” shall mean, with respect to any person for any period,
provision for Taxes based on income, profits or capital of such person and its
subsidiaries for such period, including state, franchise and similar taxes, and,
without duplication, any Tax Distributions taken into account in calculating
Consolidated Net Income.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
U.S. Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the consolidated balance sheet of the U.S.
Borrower as of such date.

“Consolidated Total Debt” at any date shall mean Consolidated Debt on such date
less the lesser of (i) the unrestricted cash and marketable securities
(determined in accordance with GAAP) of the U.S. Borrower and its Subsidiaries
on such date and (ii) $100.0 million.

“Constructive Distributions” shall mean constructive distributions made in cash
or otherwise (i) to Holdings relating to reimbursements of certain pension costs
and (ii) to Shell Oil Company relating to reimbursements of certain pension
costs in accordance with the Master Sales Agreement dated July 10, 2000, as
amended as of November 14, 2000, and related ancillary agreements.

“Contract Period” shall mean, with respect to any B/A, the period commencing on
the date such B/A is issued and accepted and ending on the date 30, 60, 90 or
180 days thereafter, as the Canadian Borrower may elect (in each case subject to
availability and provided that there remains a minimum of 30, 60, 90 or 180 days
(depending on the Contract Period selected by the Canadian Borrower) prior to
the Revolving Facility Maturity Date), or any other number of days from 1 to 180
with the consent of each applicable Lender; provided that if such Contract
Period would end on a day other than a Business Day, such Contract Period shall
be extended to the next succeeding Business Day.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to the sum of

 

21



--------------------------------------------------------------------------------

the Retained Percentage of Excess Cash Flow for each Excess Cash Flow Period
commencing after the Closing Date; provided that for purposes of determining the
Cumulative Retained Excess Cash Flow Amount, the periods, each taken as a single
accounting period, (i) beginning on January 1, 2006, and ending on December 31,
2006 and (ii) beginning on January 1, 2007 and ending on December 31, 2007 shall
each be deemed to be an Excess Cash Flow Period.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).

“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).

“Current Assets” shall mean, with respect to Holdings (prior to a Qualified
IPO), the U.S. Borrower and the Subsidiaries on a consolidated basis at any date
of determination, all assets (other than cash and Permitted Investments or other
cash equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of Holdings (prior to a Qualified IPO), the U.S.
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.

“Current Liabilities” shall mean, with respect to Holdings (prior to a Qualified
IPO), the U.S. Borrower and the Subsidiaries on a consolidated basis at any date
of determination, all liabilities that would, in accordance with GAAP, be
classified on a consolidated balance sheet of Holdings (prior to a Qualified
IPO), the U.S. Borrower and the Subsidiaries as current liabilities at such date
of determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Interest Expense (excluding Interest Expense that is due and
unpaid), (c) accruals for current or deferred Taxes based on income or profits,
(d) accruals, if any, of transaction costs resulting from the 2005 Transactions,
the May 2006 Transactions or the Transactions, and (e) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to EBITDA included in clauses
(a)(iv) through (a)(vi) of the definition of such term.

“Debenture Indentures” shall mean the Indenture of the U.S. Borrower dated as of
January 15, 1983, governing the Debentures due 2016, and the Indenture of the
U.S. Borrower dated as of December 15, 1987, governing the Debentures due 2021
and 2023, in each case as amended, modified or supplemented from time to time.

“Debentures” shall mean the 8.375% Debentures of the U.S. Borrower due 2016, the
9.200% Debentures of the U.S. Borrower due 2021 and the 7.875% Debentures of the
U.S. Borrower due 2023.

“Debt Service” shall mean, with respect to Holdings (prior to a Qualified IPO),
the U.S. Borrower and the Subsidiaries on a consolidated basis for any period,
Cash Interest Expense for such period plus scheduled principal amortization of
Consolidated Debt for such period.

“Debt Tender Offer” shall mean the offer to purchase and consent solicitation
made by the U.S. Borrower on October 12, 2006, with respect to all its
outstanding Existing Borden Second Secured Notes, pursuant to which the U.S.
Borrower subject to the satisfaction or

 

22



--------------------------------------------------------------------------------

waiver of the conditions thereto (a) will purchase all the Existing Borden
Second Secured Notes validly tendered and not withdrawn pursuant to such offer
to purchase (the “Tendered Notes”), (b) will enter into a supplemental indenture
that amends the indenture under which the Existing 2004 Borden Floating Rate
Notes and the Existing Borden Fixed Rate Notes are issued to eliminate all the
material restrictive covenants and default provisions contained therein,
(c) will enter into a supplemental indenture that amends the indenture under
which the Existing 2005 Borden Floating Rate Notes are issued to eliminate all
the material restrictive covenants and default provisions contained therein,
(d) if more than 66-2/3% of the Existing 2004 Borden Floating Rate Notes and the
Existing Borden Fixed Rate Notes (taken together) are validly tendered and not
withdrawn pursuant to such offer to purchase, will enter into a supplemental
indenture that will release all the Liens securing the Existing 2004 Borden
Floating Rate Notes and the Existing Borden Fixed Rate Notes, (e) if more than
66-2/3% of the Existing 2005 Borden Floating Rate Notes are validly tendered and
not withdrawn pursuant to such offer to purchase, will enter into a supplemental
indenture that will release all the Liens securing the Existing 2005 Borden
Floating Rate Notes and (f) will pay tender premiums, accrued interest and
consent fees in connection with the purchase of the Tendered Notes, in each case
in accordance with the Debt Tender Offer Documents.

“Debt Tender Offer Documents” shall mean the U.S. Borrower’s Offer to Purchase
and Consent Solicitation Statement dated October 12, 2006, and all other
documents executed and delivered with respect to the Debt Tender Offer.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Delayed Draw Expiration Date” shall mean the date that is 60 days after the
date of initial drawing of the Tranche C-4 Initial Term Loans.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the U.S. Borrower or one of the Subsidiaries in
connection with an asset disposition that is so designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation, less the amount of cash or cash
equivalents received in connection with a subsequent sale of such Designated
Non-Cash Consideration.

“Discount B/A Rate” shall mean, with respect to a B/A being accepted and
purchased on any day, (a) for a Lender that is a Schedule I Lender, (i) the CDOR
Rate applicable to such B/A or (ii) if the discount rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Administrative Agent) of the percentage discount
rates (expressed as a decimal and rounded upward, if necessary, to the nearest
1/100 of 1%) quoted to the Administrative Agent by the Schedule I Reference
Lenders as the percentage discount rate at which each such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the

 

23



--------------------------------------------------------------------------------

face amount and Contract Period of such B/A, and (b) for a Lender that is not a
Schedule I Lender, the lesser of (i) the CDOR Rate applicable to such B/A plus
0.10% per annum and (ii) the arithmetic average (as determined by the
Administrative Agent) of the percentage discount rates (expressed as a decimal
and rounded upward, if necessary, to the nearest 1/100 of 1%) quoted to the
Administrative Agent by the Schedule II/III Reference Lenders as the percentage
discount rate at which such bank would, in accordance with its normal practices,
at approximately 10:00 a.m., Toronto time, on such day, be prepared to purchase
bankers’ acceptances accepted by such bank having a face amount and term
comparable to the face amount and Contract Period of such B/A.

“Discount Proceeds” shall mean, with respect to any B/A, an amount (rounded
upward, if necessary, to the nearest C$.01) calculated by multiplying (a) the
face amount of such B/A by (b) the quotient obtained by dividing (i) one by
(ii) the sum of (A) one and (B) the product of (x) the Discount B/A Rate
(expressed as a decimal) applicable to such B/A and (y) a fraction of which the
numerator is the Contract Period applicable to such B/A and the denominator is
365, with such quotient being rounded upward or downward to the fifth decimal
place and .000005 being rounded upward.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are redeemable or exchangeable), or upon the happening of any event,
(i) mature or are mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),
(ii) are convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) are redeemable at the option of the holder thereof, in whole or in part,
in each case prior to 91 days after the latest to mature of any Tranche, Other
Term Loan, if any, and Other Revolving Facility Loan, if any (without regard to
the proviso to the definition of “Term Facility Maturity Date” or “Revolving
Facility Maturity Date” or any similar qualification to the maturity date of any
such Other Term Loan or Other Revolving Facility Loan); provided, however, that
only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, however, that if such Equity Interests are
issued to any employee or to any plan for the benefit of employees of the U.S.
Borrower or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the U.S. Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dividends” shall have the meaning assigned to such term in Section 6.06.

“Domestic Loan Party” shall mean the U.S. Borrower and any Domestic Subsidiary
Loan Party.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

24



--------------------------------------------------------------------------------

“Domestic Subsidiary Loan Party” shall mean each Wholly-Owned Domestic
Subsidiary other than (a) Unrestricted Subsidiaries and (b) Indenture Restricted
Subsidiaries.

“Dutch Banking Act” shall mean the Dutch Act on the Supervision of Credit
Institutions 1992 (Wet toezicht kredietwezen 1992), as amended from time to
time.

“Dutch Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“Dutch Security Documents” shall mean (a) Dutch law notarial share pledges over
the Equity Interests in each Foreign Subsidiary Loan Party incorporated under
Dutch law (including the Dutch Borrower), (b) Dutch law pledges over all
receivables owing to any of the Foreign Subsidiary Loan Parties incorporated
under Dutch law (which will be notified pledges in respect of intercompany
receivables, insurance receivables and bank account receivables and not notified
until an Event of Default has occurred in respect of trade receivables),
(c) Dutch law pledges over all stock, inventory and other tangible assets
located in the Netherlands and all intellectual property rights registered in or
in respect of the Netherlands and (d) any other Dutch law security document that
may be entered into by any Loan Party.

“Dutch Term Loan Obligations” shall mean (a) the obligations of the Dutch
Borrower to the Lenders under the Tranche C-2 Term Loans and (b) the obligations
of the other Loan Parties guaranteeing the obligations of the Dutch Borrower to
the Lenders under the Tranche C-2 Term Loans, as such obligations may exist from
time to time.

“Early Maturity Notes” shall mean (a) the Existing Notes (other than the
Existing Borden Fixed Rate Notes and the Debentures) and (b) any other debt
securities and bank Indebtedness issued by the U.S. Borrower or any of the
Subsidiaries (other than Indebtedness issued by a Foreign Subsidiary that is not
a Foreign Subsidiary Loan Party that is denominated in currencies other than the
U.S. Dollar in the form of bank financings or notes offered or arranged outside
the United States and not placed with investors that regularly invest in the
U.S. financial markets) with a final maturity prior to the date that is 91 days
after the last to mature of the Facilities.

“Early Maturity Test Date” shall mean each date that is 91 days prior to the
final maturity of any of the Early Maturity Notes.

“EBITDA” shall mean, with respect to the U.S. Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the U.S.
Borrower and the Subsidiaries for such period plus (a) the sum of (without
duplication and to the extent the same was deducted in calculating Consolidated
Net Income for such period):

(i) Consolidated Taxes of the U.S. Borrower and the Subsidiaries for such
period;

(ii) Interest Expense (and to the extent not included in Interest Expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk and costs of surety bonds in
connection with financing activities) of the U.S. Borrower and the Subsidiaries
for such period (net of interest income of the U.S. Borrower and the
Subsidiaries for such period);

 

25



--------------------------------------------------------------------------------

(iii) Consolidated Non-cash Charges of the U.S. Borrower and the Subsidiaries
for such period;

(iv) plant closure, severance and other restructuring costs and charges;

(v) business optimization expenses (which, for the avoidance of doubt, shall
include, without limitation, the effect of inventory optimization programs,
retention, systems establishment costs and excess pension charges); provided,
that with respect to each business optimization expense, the U.S. Borrower shall
have delivered to the Administrative Agent an officers’ certificate specifying
and quantifying such expense;

(vi) impairment charges, including the write-down of investments;

(vii) non-operating expenses;

(viii) the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals relating to such fees and related expenses) during such period;
provided, however, that such amount shall not exceed in any four-quarter period
the greater of (x) $3.0 million and (y) 2% of EBITDA of the U.S. Borrower and
the Subsidiaries on a consolidated basis for the immediately preceding fiscal
year, plus 2% of the value of transactions permitted hereunder and entered into
by the U.S. Borrower or any of the Subsidiaries with respect to which the Fund
or any Fund Affiliate provides any of the aforementioned types of services;
provided, however, any payment not made in any fiscal year may be carried
forward and paid in the following fiscal year; plus

(ix) the cost (or amortization of prior service cost) of subsidizing coverage
for persons affected by amendments to medical benefit plans implemented prior to
the Closing Date; provided, however, that such amount will be included in EBITDA
notwithstanding that such amount was not deducted in calculating Consolidated
Net Income;

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the U.S. Borrower and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period or (B) that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period, including the amortization of employee benefit plan
prior service costs).

For purposes of determining EBITDA under this Agreement for any period that
includes the fiscal quarter ended September 30, 2005, December 31,
2005, March 31, 2006 or June 30, 2006, EBITDA for such fiscal quarter shall be
deemed to be $152 million, $144 million, $163 million or $161 million,
respectively.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the euro in one or more
member states.

 

26



--------------------------------------------------------------------------------

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, directives, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

“Equity Financing” shall mean, in connection with the consummation of the
Combination, the issuance by the U.S. Borrower of the PIK Preferred Stock in an
aggregate amount of $350.0 million, which amount was distributed by the U.S.
Borrower to the holders of its Equity Interests (including Holdings) and by
Holdings to the holders of its Equity Interests.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings (prior to a Qualified IPO), the U.S. Borrower or a
Subsidiary, is treated as a single employer under Section 414(b) or (c) of the
Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings
(prior to a Qualified IPO), the U.S. Borrower, a Subsidiary or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by Holdings (prior to a Qualified IPO),
the U.S. Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention, or the institution by the
PBGC of proceedings, to terminate any Plan or to appoint a trustee to administer
any Plan; (f) the incurrence by Holdings (prior to a Qualified IPO), the U.S.
Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by Holdings (prior to a Qualified IPO), the U.S. Borrower, a
Subsidiary or any ERISA

 

27



--------------------------------------------------------------------------------

Affiliate of any notice, or the receipt by any Multiemployer Plan from Holdings
(prior to a Qualified IPO), the U.S. Borrower, a Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“euro” or “€” shall mean the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Euro Lending Office” shall mean, as to any European Tranche Lender or
Tranche C-2 Lender, the applicable branch, office or Affiliate of such European
Tranche Lender or Tranche C-2 Lender designated (i) by such European Tranche
Lender to make Loans to the Dutch Borrower and the U.K. Borrowers or (ii) by
such Tranche C-2 Lender to make Loans to the Dutch Borrower.

“EURO LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing
denominated in euro, for any Interest Period, the offered rate for deposits in
euros in the European interbank market for the relevant Interest Period that is
determined by the Banking Federation of the European Union, and displayed on the
appropriate page of the Telerate Screen, at or about 11:00 am (Brussels time) on
the relevant quotation date for the delivery of euros on the first day of the
relevant Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“EURO LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in euro are offered for a maturity comparable to such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.

“European Tranche” has the meaning assigned to such term under the definition of
“Tranche”.

 

28



--------------------------------------------------------------------------------

“European Tranche Commitment” shall mean, with respect to each European Tranche
Lender, the commitment of such European Tranche Lender to make European Tranche
Revolving Facility Loans and to acquire participations in Letters of Credit and
Swingline Loans under the European Tranche, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s European Tranche
Revolving Facility Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 2.21 or Section 9.04. The initial amount of each Lender’s European
Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its European Tranche Commitment, as applicable. The aggregate
amount of the Lenders’ European Tranche Commitments as of the Amendment
Effective Date is $125.0 million.

“European Tranche L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding European Tranche Letters of Credit
denominated in U.S. Dollars at such time, (b) the U.S. Dollar Equivalent of the
aggregate undrawn amount of all outstanding European Tranche Letters of Credit
denominated in euro or Sterling at such time and (c) the U.S. Dollar Equivalent
of the aggregate amount of all L/C Disbursements in respect of European Tranche
Letters of Credit that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The European Tranche L/C Exposure of any
Revolving Lender at any time shall be its European Tranche Percentage of the
total European Tranche L/C Exposure at such time.

“European Tranche Lender” shall mean a Lender with a European Tranche Commitment
or with outstanding European Tranche Revolving Facility Exposure.

“European Tranche Letters of Credit” shall mean Letters of Credit issued or
deemed outstanding under the European Tranche.

“European Tranche Percentage” shall mean, with respect to any European Tranche
Lender, the percentage of the total European Tranche Commitments represented by
such Lender’s European Tranche Commitment. If the European Tranche Commitments
have terminated or expired, the European Tranche Percentages shall be determined
based upon the European Tranche Commitments most recently in effect, giving
effect to any assignments pursuant to Section 9.04.

“European Tranche Revolving Facility Exposure” shall mean, at any time, the sum
of (a) the aggregate principal amount of the European Tranche Revolving Facility
Loans denominated in U.S. Dollars outstanding at such time, (b) the U.S. Dollar
Equivalent of the aggregate principal amount of the European Tranche Revolving
Facility Loans denominated in euro outstanding at such time, (c) the U.S. Dollar
Equivalent of the aggregate principal amount of European Tranche Revolving
Facility Loans denominated in Sterling outstanding at such time, (d) the
European Tranche L/C Exposure at such time and (e) the Swingline Exposure at
such time. The European Tranche Revolving Facility Exposure of any Lender at any
time shall be such Lender’s European Tranche Percentage of the total European
Tranche Revolving Facility Exposure at such time.

 

29



--------------------------------------------------------------------------------

“European Tranche Revolving Facility Loan” shall mean a loan made by a European
Tranche Lender pursuant to Section 2.01. Each European Tranche Revolving
Facility Loan denominated in U.S. Dollars shall be a Eurocurrency Loan or (a) an
ABR Loan (if to the U.S. Borrower) or (b) a Base Rate Loan (if to any other
Borrower), and each European Tranche Revolving Facility Loan denominated in
Sterling or euro shall be a Eurocurrency Loan or a Base Rate Loan.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis for any Excess Cash Flow Period, EBITDA of
the U.S. Borrower and the Subsidiaries on a consolidated basis for such Excess
Cash Flow Period, minus, without duplication,

(a) Debt Service for such Excess Cash Flow Period (reduced by the aggregate
principal amount of voluntary prepayments of Consolidated Debt that would
otherwise constitute scheduled principal amortization during such Excess Cash
Flow Period to the extent such scheduled principal amortization has been
included in Debt Service);

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness (other than any Term Loans) during such Excess Cash Flow Period, in
each case to the extent not financed, or intended to be financed, using the
proceeds of the incurrence of Indebtedness, so long as the amount of such
prepayment is not already reflected in Debt Service;

(c) (i) Capital Expenditures by the U.S. Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder to the extent not financed with the proceeds of Indebtedness
other than Loans that are not Incremental Term Loans (less any amounts received
in respect thereof as a return of capital);

(d) Capital Expenditures that the U.S. Borrower or any Subsidiary shall, during
such Excess Cash Flow Period, become obligated to make but that are not made
during such Excess Cash Flow Period (provided that any amount so deducted that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period); provided that the U.S.
Borrower shall deliver a certificate to the Administrative Agent not later than
90 days after the end of such Excess Cash Flow Period, signed by a Responsible
Officer of the U.S. Borrower and certifying that such Capital Expenditures and
the delivery of the related equipment will be made in the following Excess Cash
Flow Period;

(e) Taxes and Tax Distributions paid in cash by Holdings (prior to a Qualified
IPO), the U.S. Borrower and the Subsidiaries on a consolidated basis during such
Excess Cash Flow Period or that will be paid within six months after the close
of such Excess Cash Flow Period (provided that any amount so deducted that will
be paid after the close of such Excess Cash Flow Period shall not be deducted
again in a subsequent Excess

 

30



--------------------------------------------------------------------------------

Cash Flow Period) and for which reserves have been established, including income
tax expense and withholding tax expense incurred in connection with cross-border
transactions involving the Foreign Subsidiaries;

(f) an amount equal to any increase in Working Capital of the U.S. Borrower and
the Subsidiaries for such Excess Cash Flow Period;

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or Cash
Interest Expense;

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by Holdings (prior to a Qualified IPO) or the U.S. Borrower (after
a Qualified IPO) during such Excess Cash Flow Period and permitted dividends
paid by any Subsidiary to any person other than the U.S. Borrower or any of the
Subsidiaries during such Excess Cash Flow Period, in each case in accordance
with Section 6.06 (other than Section 6.06(e), 6.06(f)(ii), 6.06(f)(iii) and
6.06(k));

(i) amounts paid in cash during such Excess Cash Flow Period on account of
(x) items that were accounted for as noncash reductions of Net Income in
determining Consolidated Net Income or as noncash reductions of Consolidated Net
Income in determining EBITDA of the U.S. Borrower and the Subsidiaries in a
prior Excess Cash Flow Period and (y) reserves or accruals established in
purchase accounting;

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the U.S. Borrower and the Subsidiaries or did not represent cash
received by the U.S. Borrower and the Subsidiaries, in each case on a
consolidated basis during such Excess Cash Flow Period,

plus, without duplication,

(a) an amount equal to any decrease in Working Capital for such Excess Cash Flow
Period;

(b) all proceeds received during such Excess Cash Flow Period of Capital Lease
Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
pursuant to Section 6.03 and any other Indebtedness, in each case to the extent
used to finance any Capital Expenditure (other than Indebtedness under this
Agreement to the extent there is no corresponding deduction to Excess Cash Flow
above in respect of the use of such Borrowings);

 

31



--------------------------------------------------------------------------------

(c) all amounts referred to in clause (c) or (d) above to the extent funded with
(i) the proceeds of the issuance of Equity Interests of, or capital
contributions to, the U.S. Borrower after the Closing Date, (ii) any amount that
would have constituted Net Proceeds under clause (a) of the definition of the
term “Net Proceeds” if not so spent or (iii) Cumulative Retained Excess Cash
Flow Amount, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above;

(d) to the extent any permitted Capital Expenditures referred to in clause
(d) above and the delivery of the related equipment do not occur in the
following Excess Cash Flow Period specified in the certificate of the U.S.
Borrower provided pursuant to clause (d) above, the amount of such Capital
Expenditures that were not so made in such following Excess Cash Flow Period;

(e) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense;

(f) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to 2.11(c));

(g) to the extent deducted in the computation of EBITDA, cash interest income;
and

(h) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by the U.S. Borrower or any
Subsidiary or (y) such items do not represent cash paid by the U.S. Borrower or
any Subsidiary, in each case on a consolidated basis during such Excess Cash
Flow Period.

“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period beginning on January 1, 2008, and ending on December 31, 2008, and
(ii) each fiscal year of the U.S. Borrower ended thereafter.

“Excess Tranche C-3 Credit-Linked Deposits” shall mean, at any time, the excess,
if any, of the Total Tranche C-3 Credit-Linked Deposit over the Tranche C-3 L/C
Exposure at such time. The Excess Tranche C-3 Credit-Linked Deposit of any
Tranche C-3 Lender at any time shall mean its Tranche C-3 Percentage of the
Excess Tranche C-3 Credit-Linked Deposits.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” shall mean, on any day, for purposes of determining the
U.S. Dollar Equivalent of any other currency, the rate at which such other
currency may be exchanged

 

32



--------------------------------------------------------------------------------

into U.S. Dollars at the time of determination on such day on the Reuters WRLD
Page for such currency. In the event that such rate does not appear on any
Reuters WRLD Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the U.S. Borrower, or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of U.S. Dollars for delivery two Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (as amended or waived from time to time).

“Excluded Jurisdictions” shall mean Hong Kong, Ireland, Luxembourg, Korea,
Argentina, South Africa, France, Philippines, Finland, Barbados, People’s
Republic of China, Mexico, Sweden, Japan, Switzerland, Singapore, Australia,
Malaysia and Thailand.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder or, for purposes of
Section 2.18 only, by or on account of any obligation of the Administrative
Agent pursuant to Section 2.23(b), the following taxes, including interest,
penalties or other additions thereto:

(a) income taxes imposed on (or measured by) its net income or franchise taxes
imposed on (or measured by) its gross or net income by the country in which the
applicable Borrower (or the Administrative Agent) is legally organized or any
political subdivision thereof, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, in
each case including any political subdivision thereof (provided that no Foreign
Lender shall be deemed to be located in any country solely as a result of taking
any action under this Agreement),

(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above,

(c) any withholding tax that is attributable to a Lender’s failure to comply
with Section 2.18(f),

(d) in the case of a Lender (other than an assignee pursuant to a request by the
U.S. Borrower under Section 2.20(b) or by operation of the CAM), any withholding
tax imposed by the Country in which the applicable Borrower (or the
Administrative Agent) is legally organized or any political subdivision thereof
that is in effect and would apply to amounts payable by such Borrower (or the
Administrative Agent) from an office

 

33



--------------------------------------------------------------------------------

within such jurisdiction to the applicable Lending Office of such Lender at the
time such Lender becomes a party to this Agreement (or designates a new Lending
Office) provided that if a Lender is required to complete an application for a
reduced withholding tax rate under an applicable income tax treaty with the
United Kingdom in order to receive the benefit of such reduced withholding tax
rate and such Lender completes such application as soon as practicable following
the Closing Date, the rate of withholding in effect on the date on which such
application is approved shall be deemed to be the rate in effect on the date on
which such Lender becomes a party to this Agreement,

(e) in the case of a European Tranche Lender (other than an assignee pursuant to
a request by the U.S. Borrower under Section 2.20(b) or by operation of the
CAM), any tax on income of the Lender levied by Germany solely as a result of
any real property serving as collateral under this Agreement,

except, in the case of clauses (d) and (e) above, to the extent that (i) such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from a Loan
Party with respect to any withholding tax pursuant to Section 2.18(a) or
(ii) such withholding tax shall have resulted from the making of any payment to
a location other than the office designated by the Administrative Agent or such
Lender for the receipt of payments of the applicable type.

“Exemption Regulation” shall mean the Exemption Regulation
(Vrijstellingsregeling) dated 26 June 2002 of the Ministry of Finance of The
Netherlands (as amended from time to time), as promulgated in connection with
the Dutch Banking Act.

“Existing 2004 Borden Floating Rate Notes” shall mean $150.0 million aggregate
principal amount of Borden U.S. Finance Corp/Borden Nova Scotia Finance, ULC
Second-Priority Senior Secured Floating Rate Notes due 2010 issued under the
Indenture dated as of August 12, 2004, by and among Hexion U.S. Finance Corp.,
each of the guarantors party thereto, Hexion Nova Scotia Finance, ULC and
Wilmington Trust Company, as Trustee.

“Existing 2005 Borden Floating Rate Notes” shall mean $150.0 million aggregate
principal amount of Borden U.S. Finance Corp/Borden Nova Scotia Finance, ULC
Second-Priority Senior Secured Floating Rate Notes due 2010 issued under the
Indenture dated as of May 20, 2005, by and among Hexion U.S. Finance Corp., each
of the guarantors party thereto, Hexion Nova Scotia Finance, ULC and Wilmington
Trust Company, as Trustee.

“Existing Borden Fixed Rate Notes” shall mean $325.0 million aggregate principal
amount of Borden U.S. Finance Corp/Borden Nova Scotia Finance, ULC
Second-Priority Senior Secured 9% Notes due 2014.

“Existing Borden Floating Rate Notes” shall mean the Existing 2004 Borden
Floating Rate Notes and the Existing 2005 Borden Floating Rate Notes.

“Existing Borden Floating Rate Notes Redemption” shall mean, following the
consummation of the Debt Tender Offer with respect to the Existing Borden
Floating Rate Notes, the repurchase, satisfaction and discharge and/or
defeasance of all remaining Existing

 

34



--------------------------------------------------------------------------------

Borden Floating Rate Notes in accordance with the terms of the indenture
governing the Existing Borden Floating Rate Notes.

“Existing Borden Second Secured Notes” shall mean the Existing Borden Floating
Rate Notes and the Existing Borden Fixed Rate Notes.

“Existing Notes” shall mean (a) the Existing Borden Second Secured Notes,
(b) the Debentures and (c) the Industrial Revenue Bonds, in each case
outstanding on the Closing Date.

“Existing Notes Documents” shall mean the indentures under which the Existing
Notes are issued and all other instruments, agreements and other documents
evidencing or governing the Existing Notes or providing for any security,
guarantee or other right in respect thereof.

“Existing Notes Issuer” means any subsidiary of the U.S. Borrower that is an
issuer or co-issuer of any of the Existing Notes.

“Existing Borden Second Secured Notes Documents” shall mean the indentures under
which the Existing Borden Second Secured Notes are issued and all other
instruments, agreements and other documents evidencing or governing the Existing
Borden Second Secured Notes or providing for any security, guarantee or other
right in respect thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Flow Through Entity” means an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Borrowers” shall mean the Canadian Borrower, the Dutch Borrower, and
the U.K. Borrowers.

“Foreign Guarantee Agreement” shall mean the Foreign Guarantee Agreement, dated
as of May 31, 2005, as amended, supplemented or otherwise modified from time to
time, among the Foreign Subsidiary Loan Parties and the Administrative Agent
that provides for a Guarantee by such Foreign Subsidiary Loan Parties of the
Obligations of Foreign Subsidiary Loan Parties.

 

35



--------------------------------------------------------------------------------

“Foreign Lender” shall mean, as to any Loan Party, any Lender that is organized
under the laws of a jurisdiction other than that in which such Loan Party is
located. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Mortgages” shall mean the mortgages, debentures, hypothecs, deeds of
trust, charges, assignments of leases and rents and other security documents
delivered pursuant to Section 4.02 of the 2005 Credit Agreement or Section 5.10
with respect to Mortgaged Properties located outside the United States of
America, each in form and substance reasonably satisfactory to the
Administrative Agent.

“Foreign Obligations” means the aggregate of (a) the Guaranteed Obligations (as
defined in the Foreign Guarantee Agreement) of each of the Foreign Subsidiary
Loan Parties and (b) the Guaranteed Obligations (as defined in the U.S.
Guarantee Agreement) of each of the U.S. Borrower and the Domestic Subsidiary
Loan Parties but only to the extent they guarantee the Guaranteed Obligations
(as defined in the Foreign Guarantee Agreement) of any of the Foreign Subsidiary
Loan Parties, each as they may exist from time to time, other than the Parallel
Debt Foreign Obligations.

“Foreign Pledge Agreement” shall mean a pledge or charge agreement with respect
to the Pledged Collateral that constitutes Equity Interests of a Foreign
Subsidiary that is a Material Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent; provided that in no event shall more
than 65% of the issued and outstanding voting Equity Interests of such Foreign
Subsidiary be pledged to secure Obligations of the Domestic Loan Parties.

“Foreign Security Documents” shall mean one or more security agreements,
charges, mortgages or pledges with respect to Collateral (other than Collateral
that is subject to a Foreign Mortgage) of a Foreign Subsidiary Loan Party
(including, notwithstanding the foregoing exclusion of Collateral subject to
Foreign Mortgages, the Quebec Documents), including the Canadian Security
Documents, the U.K. Debentures, the Security Trust Deed, the Dutch Security
Documents and the German Security Documents, each in form and substance
reasonably satisfactory to the Administrative Agent, that secure the Obligations
of any Foreign Subsidiary Loan Party.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Foreign Subsidiary Loan Party” shall mean (a) each Foreign Borrower, (b) each
Foreign Subsidiary that is set forth on Schedule 1.01(b), (c) each other
Wholly-Owned Foreign Subsidiary organized under the laws of Canada, the United
Kingdom, The Netherlands or Germany (other than the German Guarantor and its
subsidiaries until the actions contemplated by Section 5.14 have been
consummated) and (d) at the U.S. Borrower’s option, any other Foreign

 

36



--------------------------------------------------------------------------------

Subsidiary organized under the laws of any jurisdiction set forth on
Schedule 1.01(e) that has satisfied the Collateral and Guarantee Requirement,
completed all actions required by Sections 5.10(b) and (c) and delivered to the
Administrative Agent a customary written opinion of legal counsel in the United
States with respect to applicable United States legal issues and, if applicable,
such foreign jurisdiction with respect to the guarantee and security interests
granted by such Foreign Subsidiary.

“Fund” shall mean Apollo Investment Fund IV, L.P., Apollo Investment Fund V,
L.P. and Apollo Overseas Partners IV, L.P.

“Fund Affiliate” shall mean (a) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers) nor a company controlled by a “portfolio
company” and (b) any individual who is a partner or employee of Apollo
Management, L.P., Apollo Management IV, L.P. or Apollo Management V, L.P.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Section 3.13(a), 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign
Subsidiary (and not as a consolidated Subsidiary of the U.S. Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“German Guarantor” shall mean Hexion Specialty Chemicals GmbH.

“German Security” shall mean any security assumed and accepted by or through the
Administrative Agent or any Secured Party, as the case may be, pursuant to any
German Security Document and held or administered by the Administrative Agent on
behalf of or in trust for the Secured Parties and any addition or replacement or
substitution thereof.

“German Security Documents” shall mean all Security Documents governed by German
law and “German Security Document” means any of them.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or- pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such

 

37



--------------------------------------------------------------------------------

Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor (other than the Lien permitted
pursuant to Section 6.02(hh)) securing any Indebtedness or other obligation (or
any existing right, contingent or otherwise, of the holder of Indebtedness or
other obligation to be secured by such a Lien) of any other person, whether or
not such Indebtedness or other obligation is assumed by the guarantor; provided,
however, that the term “Guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Immaterial Subsidiary” shall mean any Subsidiary (i) designated by the U.S.
Borrower, (ii) that did not, as of the last day of the fiscal quarter of the
U.S. Borrower most recently ended, have assets with a value in excess of 5.0% of
the Consolidated Total Assets or revenues representing in excess of 5.0% of
total revenues of the U.S. Borrower and the Subsidiaries on a consolidated basis
as of such date and (iii) that taken together with all Unrestricted Subsidiaries
designated pursuant to clause (ii) of the definition thereof and all other
Immaterial Subsidiaries as of the last day of the fiscal quarter of the U.S.
Borrower most recently ended, did not have assets with a value in excess of
10.0% of the Consolidated Total Assets or revenues representing in excess of
10.0% of total revenues of the U.S. Borrower and the Subsidiaries on a
consolidated basis as of such date.

Each Subsidiary to be designated as an Immaterial Subsidiary by the U.S.
Borrower hereunder shall be set forth on Schedule 1.01(f), and the U.S. Borrower
may update such Schedule from time to time after the Closing Date as necessary
to reflect all Immaterial Subsidiaries at such time (the selection of
Subsidiaries to be added to or removed from such Schedule to be made as the U.S.
Borrower may determine).

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21.

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) $200.0
million over (b) the aggregate amount of all Incremental Term Loan Commitments
and Incremental Revolving Facility Commitments established prior to such time
pursuant to Section 2.21.

 

38



--------------------------------------------------------------------------------

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the U.S. Borrower and/or the Dutch Borrower, the Administrative
Agent and one or more Incremental Term Lenders and/or Incremental Revolving
Facility Lenders.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Facility Loans to the U.S. Borrower or the Dutch Borrower.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

“Incremental Revolving Facility Loans” shall mean Revolving Facility Loans made
by one or more Lenders to the U.S. Borrower or the Dutch Borrower pursuant to
Section 2.01(e). Incremental Revolving Facility Loans may be made in the form of
additional Revolving Facility Loans or, to the extent permitted by Section 2.21
and provided for in the relevant Incremental Assumption Agreement, Other
Revolving Facility Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the U.S.
Borrower or the Dutch Borrower.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the U.S. Borrower or the Dutch Borrower pursuant to Section 2.01(e). Incremental
Term Loans may be made in the form of additional Tranche C-1 Term Loans, Tranche
C-2 Term Loans or Tranche C-4 Term Loans or, to the extent permitted by
Section 2.21 and provided for in the relevant Incremental Term Loan Assumption
Agreement, Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than current trade liabilities and current
intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (e) all Guarantees by such person
of Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements, (h) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit (including Tranche C-3 Letters of Credit), (i) the
principal component of all obligations of such person in respect of bankers’
acceptances and (j) the amount of all obligations of such person with respect to
the redemption, repayment or

 

39



--------------------------------------------------------------------------------

other repurchase of any Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock);
provided, that Indebtedness shall not include (A) trade payables, accrued
expenses and intercompany liabilities arising in the ordinary course of business
(other than, in the case of such intercompany liabilities, for purposes of
clause (d) of the definition of the term “Collateral and Guarantee
Requirement”), (B) prepaid or deferred revenue arising in the ordinary course of
business, (C) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
unperformed obligations of the seller of such asset or (D) earn-out obligations
until such obligations become a liability on the balance sheet of such person in
accordance with GAAP. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such person in respect thereof. For the
avoidance of doubt, except as provided in clause (h) above, the Tranche C-3
Credit-Linked Deposits shall not constitute Indebtedness.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Indenture Restricted Subsidiary” shall mean a “Restricted Subsidiary” under and
as defined in either of the Debenture Indentures.

“Industrial Revenue Bonds” shall mean the Parish of Ascension, Louisiana,
Industrial Revenue Bonds guaranteed by the U.S. Borrower outstanding on the
Closing Date.

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the U.S. Borrower on the Closing Date , and as may be
identified in writing to the Administrative Agent by the U.S. Borrower from time
to time thereafter, with the written consent of the Administrative Agent, by
delivery of a notice thereof to the Administrative Agent setting forth such
person or persons (or the person or persons previously identified to Agent that
are to be no longer considered “Ineligible Institutions”).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated October 17, 2006, as modified or supplemented prior to the Amendment
Effective Date.

“Intercreditor Agreement” shall mean (a) the New Second Lien Intercreditor
Agreement and (b) any additional or replacement intercreditor agreement entered
into by the Administrative Agent pursuant to Section 8.11, each as amended,
modified or supplemented from time to time in accordance with this Agreement.

“Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.08.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all

 

40



--------------------------------------------------------------------------------

fees (including fees with respect to Swap Agreements) payable in connection with
the incurrence of Indebtedness to the extent included in interest expense,
(iii) the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense and (iv) net payments and receipts (if
any) pursuant to interest rate hedging obligations, and excluding amortization
of deferred financing fees and expensing of any bridge or other financing fees,
(b) capitalized interest of such person, whether paid or accrued, and
(c) commissions, discounts, yield and other fees and charges incurred for such
period in connection with any receivables financing of such person or any of its
subsidiaries that are payable to persons other than Holdings (prior to a
Qualified IPO), the U.S. Borrower and the Subsidiaries. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made or received and costs incurred by the U.S. Borrower and the
Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan (other than a Swingline Loan) or Base Rate
Loan, the first day of each calendar quarter (being the first day of January,
April, July and October of each year) and (c) with respect to any Swingline
Loan, the day that such Swingline Loan is required to be repaid pursuant to
Section 2.10(a).

“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all Lenders make interest periods of such length available), as the applicable
Borrower may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.08 or repaid or prepaid in accordance
with Section 2.10, 2.11 or 2.12 and (b) as to any Swingline Borrowing made by
the Dutch Borrower or the U.K. Borrower, the period commencing on the date of
such Borrowing and ending on the day that is designated in the notice delivered
pursuant to Section 2.04 with respect to such Swingline Borrowing, which shall
not be later than the first date after such Swingline Loan is to be made that is
the 15th or last day of a calendar month and is at least five Business Days
after such Swingline Loan is made; provided, that, in the case of each of clause
(a) and clause (b), if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Investment” shall have the meaning set forth in Section 6.04.

 

41



--------------------------------------------------------------------------------

“Issuing Bank” shall mean (a) with respect to each of the European Tranche, the
Canadian Tranche and Tranche C-3, each Issuing Bank set forth with respect to
such Tranche on Schedule 2.05 and each other Issuing Bank designated with
respect to such Tranche pursuant to Section 2.05(k), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i) and (b) with respect to each Original
Letter of Credit, the person that issued such Original Letter of Credit and any
successor to such person. An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.13(b).

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit. The amount of any L/C Disbursement made by an
Issuing Bank in an Alternative Currency and not reimbursed by the applicable
Borrower shall be determined as set forth in paragraph (e) or (m) of
Section 2.05, as applicable.

“L/C Exposure” shall mean, at any time, the sum, without duplication, of the
Revolving L/C Exposure and the Tranche C-3 L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.13(b).

“Lender” shall mean each financial institution listed on Schedule 2.01, the
persons listed on Schedule 1 to the Amendment Agreement, the persons listed on
Schedule 1 to the May 2006 Amendment Agreement as well as any person that
becomes a “Lender” hereunder pursuant to Section 9.04 or Section 2.21.

“Lender Default” shall mean (a) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing or Tranche C-3
Credit-Linked Deposit, to acquire participations in a Swingline Loan pursuant to
Section 2.04 or to fund its portion of any unreimbursed payment under
Section 2.05(e), or (b) a Lender having notified in writing the U.S. Borrower
and/or the Administrative Agent that it does not intend to comply with its
obligations under Section 2.04, 2.05, 2.06 or 2.07.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans to the U.S.
Borrower, Canadian Borrower, U.K. Borrower, or Dutch Borrower, as the case may
be.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05 of this Agreement, including each Original Letter of Credit.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in U.S. Dollars or Sterling for any Interest Period, the rate per annum
determined

 

42



--------------------------------------------------------------------------------

by the Administrative Agent at approximately 11:00 a.m., London time, on the
date that is two Business Days prior to the commencement of such Interest Period
(or on the date of the commencement of such Interest Period if such Eurocurrency
Borrowing is denominated in Sterling) by reference to the British Bankers’
Association Interest Settlement Rates for deposits in the currency of such
Eurocurrency Borrowing (as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rates)
with a maturity comparable to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in the currency of such Eurocurrency Borrowing are offered for
a maturity comparable to such relevant Interest Period to major banks in the
London interbank market in London, England, as selected by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the beginning of such Interest Period (or on the date of the
commencement of such Interest Period if such Eurocurrency Borrowing is
denominated in Sterling).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities; provided that in no event shall an operating lease or an agreement
to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the Amendment Agreement, the Letters
of Credit, the Security Documents and any promissory note issued under
Section 2.10(e), and solely for the purposes of Section 7.01(c) hereof, the Fee
Letter dated October 11, 2006, by and among the U.S. Borrower, the
Administrative Agent and the Joint Lead Arrangers.

“Loan Parties” shall mean Holdings (prior to a Qualified IPO), the U.S. Borrower
and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans (and shall include any Loans under the Incremental Revolving
Facility Commitments or Incremental Term Loan Commitments).

“Local Time” shall mean (a) with respect to a Loan or Borrowing made to the U.S.
Borrower, New York City time, (b) with respect to a Loan or Borrowing made to
the Dutch Borrower or a U.K. Borrower, London time, and (c) with respect to a
Loan or Borrowing made to the Canadian Borrower or a B/A, Toronto time.

“Majority Lenders” of any Tranche shall mean, at any time, Lenders under such
Tranche having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Tranche and unused Commitments under
such Tranche at such time.

 

43



--------------------------------------------------------------------------------

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the U.S. Borrower and Holdings, as
the case may be, on the Closing Date together with (a) any new directors of the
U.S. Borrower or (prior to a Qualified IPO) Holdings whose election by such
Boards of Directors or whose nomination for election by the shareholders of the
U.S. Borrower or (prior to a Qualified IPO) Holdings, as the case may be, was
approved by a vote of a majority of the directors of the U.S. Borrower or (prior
to a Qualified IPO) Holdings, as the case may be, then still in office who were
either directors on the Closing Date or whose election or nomination was
previously so approved and (b) executive officers and other management personnel
of the U.S. Borrower or (prior to a Qualified IPO) Holdings, as the case may be,
hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the U.S.
Borrower or Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or condition of the U.S. Borrower and the
Subsidiaries, taken as a whole, or (b) the validity or enforceability of any
material Loan Document or the rights and remedies of the Administrative Agent
and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings (prior to a Qualified IPO), the U.S.
Borrower or any Subsidiary in an aggregate principal amount exceeding
$50.0 million, excluding the Industrial Revenue Bonds and Guarantees thereof.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“May 2006 Amendment Agreement” shall mean the Amendment and Restatement
Agreement dated as of May 5, 2006 among Holdings, the Borrowers, the Required
Restatement Lenders (as defined therein) and JPMorgan Chase Bank, N.A., as
administrative agent, pursuant to which the 2005 Credit Agreement was amended
and restated.

“May 2006 Amendment Effective Date” shall mean May 5, 2006.

“May 2006 Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of May 5, 2006 among Holdings, the Borrowers, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, Credit Suisse, as
syndication agent, and Citicorp North America, Inc., as documentation agent.

“May 2006 Debt Repurchase and Redemption” shall mean the repurchase or
redemption, as applicable, by the U.S. Borrower of all outstanding RPP 8% Notes,
RPP 9-1/2% Notes and Subordinated Notes and the payment of premiums, accrued
interest and fees in connection therewith.

 

44



--------------------------------------------------------------------------------

“May 2006 Transactions” shall mean, collectively, (a) the consummation of the
May 2006 Debt Repurchase and Redemption, (b) the PIK Preferred Stock Redemption,
(d) the repayment of all term loans outstanding, and the return of all
credit-linked deposits remaining, in each case under the 2005 Credit Agreement
on the May 2006 Amendment Effective Date, (e) the entering into of the Loan
Documents (as defined in the May 2006 Credit Agreement) and the incurrence of
all Loans (as defined in the May 2006 Credit Agreement) under the May 2006
Credit Agreement on the May 2006 Amendment Effective Date and (f) the payment of
all fees and expenses in connection therewith to be paid on, prior to or
subsequent to the May 2006 Amendment Effective Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the owned real properties of the Loan Parties
set forth on Schedule 1.01(c) and each additional real property encumbered by a
Mortgage pursuant to Section 5.10.

“Mortgages” shall mean the mortgages, debentures, hypothecs, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered pursuant to Section 4.02 of the 2005 Credit Agreement or
Section 5.10, as amended, supplemented or otherwise modified from time to time,
with respect to Mortgaged Properties, each in form and substance reasonably
satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings (prior to a Qualified IPO), the
U.S. Borrower or any Subsidiary or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the U.S. Borrower or any
Subsidiary Loan Party (or, in the case of any sale, transfer or other
disposition of Principal Property, any other Subsidiary) (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received) from any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of real property) to any person of any asset or assets
of the U.S. Borrower or any Subsidiary Loan Party (other than those pursuant to
Section 6.05(a), (b), (c), (e), (f), (g), (i) or (j)), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset

 

45



--------------------------------------------------------------------------------

(other than pursuant hereto (or pursuant to the Existing Notes, any Indebtedness
secured by Second-Priority Liens or Permitted Refinancing Indebtedness in
respect of any thereof)), other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith and (ii) Taxes
paid or payable as a result thereof; provided that, if no Event of Default
exists and the U.S. Borrower shall deliver a certificate of a Responsible
Officer of the U.S. Borrower to the Administrative Agent promptly following
receipt of any such proceeds setting forth the U.S. Borrower’s intention to use,
or to commit to use, any portion of such proceeds, to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
the U.S. Borrower and the Subsidiaries or to make investments in Permitted
Business Acquisitions or Investments permitted by Section 6.04, in each case
within twelve months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent (A) not so used (or committed to be
used) within such twelve-month period or (B) if committed to be used within such
twelve-month period, not so used within 18 months of such receipt); provided
further that (x) no proceeds realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such proceeds shall
exceed $5.0 million and (y) no proceeds shall constitute Net Proceeds in any
fiscal year until the aggregate amount of all such proceeds in such fiscal year
shall exceed $15.0 million; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the U.S.
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the U.S. Borrower or any
Affiliate of either of them shall be disregarded, except for financial advisory
fees customary in type and amount paid to Affiliates of the Fund.

“New Notes Issuer” means any subsidiary of the U.S. Borrower that is an issuer
or co-issuer of any of the New Second Secured Notes.

“New Second Lien Intercreditor Agreement” shall mean the Intercreditor Agreement
dated as of November 3, 2006, among the U.S. Borrower, Wilmington Trust Company,
as Trustee for the New Second Secured Notes, the Administrative Agent, Holdings
and the Domestic Subsidiary Loan Parties.

“New Second Secured Notes” shall mean (a) $200 million aggregate principal
amount of Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC
Second-Priority Senior Secured Floating Rate Notes due 2014 and (b) $625 million
aggregate principal amount of Hexion U.S. Finance Corp./Hexion Nova Scotia
Finance, ULC Second-Priority Senior Secured 9 3/4% Notes due 2014.

“New Second Secured Notes Documents” shall mean the indentures under which the
New Second Secured Notes are issued and all other instruments, agreements and
other

 

46



--------------------------------------------------------------------------------

documents evidencing or governing the New Second Secured Notes or providing for
any security, guarantee or other right in respect thereof.

“New Second Secured Notes Offering Memorandum” shall mean the Offering Circular,
dated October 27, 2006, in respect of the New Second Secured Notes.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.20(c).

“Note” shall have the meaning assigned to such term in Section 2.10(e).

“Notice Date” shall mean any date on which (a) tenders are accepted for payment
pursuant to the Debt Tender Offer or (b) an irrevocable notice of redemption is
delivered in respect of Existing 2004 Borden Floating Rate Notes or Existing
2005 Borden Floating Rate Notes, as applicable.

“Obligations” shall, unless otherwise indicated, have the meaning assigned to
the term “Loan Document Obligations” in the Collateral Agreement.

“Original Letters of Credit” shall mean each letter of credit previously issued
for the account of, or guaranteed by, the Borrowers or RSM pursuant to the 2005
Credit Agreement or the May 2006 Credit Agreement that is outstanding on the
Amendment Effective Date.

“Other Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

“Other Term Loans” shall have the meaning assigned to such term in Section 2.21.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(v).

“Parallel Debt Dutch Term Loan Obligations” shall mean the Parallel Debt Foreign
Obligations to the extent consisting of amounts equal to the aggregate amount
payable pursuant to the Dutch Term Loan Obligations as they may exist from time
to time.

“Parallel Debt Foreign Obligations” shall have the meaning assigned to such term
in Section 9.20.

“Parallel Debt U.S. Obligations” shall have the meaning assigned to such term in
Section 9.20.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

 

47



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Perfection Certificates” shall mean the Perfection Certificate with respect to
each of the U.S. Borrower, the Canadian Borrower, the Dutch Borrower and the
U.K. Borrowers, in a form reasonably satisfactory to the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition, directly or
indirectly (including in one transaction or a series of related transactions),
of all or substantially all the assets of, or all the Equity Interests (other
than directors’ qualifying shares) in, or merger or consolidation with, a person
or division or line of business of a person (or any subsequent investment made
in a person, division or line of business previously acquired in a Permitted
Business Acquisition) if (a) such acquisition was not preceded by, or effected
pursuant to, a hostile offer by the acquirer or an Affiliate of the acquirer and
(b) immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws;
(iii) with respect to any such acquisition with a fair market value in excess of
$25 million, the U.S. Borrower and the Subsidiaries shall be in Pro Forma
Compliance after giving effect to such acquisition and the U.S. Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of the U.S. Borrower to such effect, together with all relevant
financial information for such Subsidiary or assets, (iv) any acquired or newly
formed Subsidiary shall not be liable for any Indebtedness (except for
Indebtedness permitted by Section 6.01); (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the U.S.
Borrower or a Subsidiary Loan Party, shall be merged into the U.S. Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party, and (vi) the aggregate amount of such acquisitions of
assets that are not (or do not become) owned by the U.S. Borrower or a
Subsidiary Loan Party or in Equity Interests in Persons that do not become Loan
Parties upon consummation of such acquisition shall not exceed the greater of
(x) 3.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such acquisition for which financial statements
have been delivered pursuant to Section 5.04 and (y) $100.0 million.

“Permitted Cure Security” shall mean an equity security of Holdings (prior to a
Qualified IPO) or the U.S. Borrower (after a Qualified IPO) having no mandatory
redemption, repurchase or similar requirements prior to 91 days after the latest
to mature of any Tranche, Other Term Loan, if any, and Other Revolving Facility
Loan, if any (without regard to the proviso to the definition of “Term Facility
Maturity Date” or “Revolving Facility Maturity Date” or any similar
qualification to the maturity date of any such Other Term Loan or Other
Revolving Facility Loan), and upon which all dividends or distributions (if any)
shall, prior to 91 days after the latest to mature of any Tranche, Other Term
Loan, if any, and Other Revolving Facility Loan, if any (without regard to the
proviso to the definition of “Term Facility Maturity Date” or “Revolving
Facility Maturity Date” or any similar qualification to the maturity date of any
such Other Term Loan or Other Revolving Facility Loan), be payable solely in
additional shares of such equity security.

 

48



--------------------------------------------------------------------------------

“Permitted Holder” shall mean each of (a) the Fund and the Fund Affiliates and
(b) the Management Group, with respect to not more than 10% of the total voting
power of the Equity Interests of Holdings (prior to a Qualified IPO) or the U.S.
Borrower.

“Permitted Investments” shall mean:

(1) U.S. dollars, pounds sterling, euros, or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

(2) securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America, Australia, Great Britain, Canada, the Netherlands or any other member
state of the European Union, in each case with maturities not exceeding two
years (or, in the case of any such U.S. securities held by Brazilian
subsidiaries, five years) after the date of acquisition;

(3) in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, Malaysia or Brazil, in each case with maturities not
exceeding 270 days after the date of acquisition and held by it from time to
time in the ordinary course of business;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits and demand deposits (in their respective local currencies), in
each case with any commercial bank having capital and surplus in excess of
$500.0 million or the foreign currency equivalent thereof and whose long-term
debt is rated “A” or the equivalent thereof by Moody’s or S&P (or, in the case
of an obligor domiciled outside of the United States, reasonably equivalent
ratings of another internationally recognized credit rating agency);

(5) repurchase obligations for underlying securities of the types described in
clauses (2) and (4) above entered into with any financial institution meeting
the qualifications specified in clause (4) above;

(6) commercial paper issued by a corporation (other than an Affiliate of U.S.
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or,
in the case of an obligor domiciled outside of the United States, reasonably
equivalent ratings of another internationally recognized credit rating agency)
and in each case maturing within one year after the date of acquisition;

(7) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition;

(8) Indebtedness issued by persons (other than the Fund or any of its
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s (or, in the case of an obligor domiciled outside of the United States,
reasonably equivalent ratings of

 

49



--------------------------------------------------------------------------------

another internationally recognized credit rating agency) in each case with
maturities not exceeding two years from the date of acquisition; and

(9) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (8) above.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) the average life to maturity of
such Permitted Refinancing Indebtedness is greater than or equal to that of the
Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have obligors that are not Loan
Parties hereunder, or greater guarantees or security, than the Indebtedness
being Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries that are not Loan Parties otherwise permitted under this Agreement
only, any collateral pursuant to after-acquired property clauses to the extent
any such collateral secured the Indebtedness being Refinanced) on terms no less
favorable to the Secured Parties than those contained in the documentation
(including any intercreditor agreement) governing the Indebtedness being
Refinanced; provided that the New Second Secured Notes or the Existing Borden
Second Secured Notes or any Permitted Refinancing Indebtedness in respect
thereof (or any portion thereof) may be Refinanced with Indebtedness that is
secured by Liens that are senior in priority to the Liens securing the New
Second Secured Notes or the Existing Borden Second Secured Notes on the
Amendment Effective Date (or any remaining portion thereof), so long as the
Liens securing such Indebtedness are subject to intercreditor terms that,
vis-à-vis the Loans, are no less favorable to the Lenders than those set forth
in the New Second Lien Intercreditor Agreement; provided, further, that any Lien
on the Collateral securing Permitted Refinancing Indebtedness incurred under
Section 6.01(b) shall be a Second-Priority Lien.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“PIK Preferred Stock” shall mean the Series A Floating Rate PIK Preferred Stock
issued by the U.S. Borrower on May 20, 2005.

 

50



--------------------------------------------------------------------------------

“PIK Preferred Stock Documents” shall mean the certificate of designation
governing the PIK Preferred Stock and all other instruments, agreements and
other documents evidencing or governing the PIK Preferred Stock.

“PIK Preferred Stock Redemption” shall mean the redemption of all issued and
outstanding PIK Preferred Stock in accordance with the terms of the PIK
Preferred Stock Documents.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings (prior to a Qualified IPO), the U.S. Borrower,
any Subsidiary or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.18(b).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement or a Foreign Pledge Agreement, as applicable.

“PMP” shall (i) until the enactment of the AFS, which is expected to take place
on January 1, 2007, mean a professional market party (professionele marktpartij)
within the meaning of the Exemption Regulation and the Policy Guidelines the
current reading of which is set out in Schedule 9.22 part I and (ii) after the
enactment of the AFS mean a professional market party (professionele
marktpartij) within the meaning of the AFS and any regulation promulgated
thereunder, the current reading of which is set out in Schedule 9.22 part II,
and as amended from time to time.

“Policy Guidelines” shall mean the 2005 Dutch Central Bank’s Policy Guidelines
(issued in relation to the Exemption Regulation) dated 29 December 2004
(Beleidsregel 2005 kernbegrippen markttoetreding en handhaving Wtk 1992) as
amended from time to time.

“Presumed Tax Rate” shall mean the highest effective marginal statutory combined
U.S. federal, state and local income tax rate prescribed for an individual
residing in New York City (taking into account (a) the deductibility of state
and local income taxes for U.S. federal income tax purposes, assuming the
limitation of Section 68(a)(2) of the Code applies and taking into account any
impact of Section 68(f) of the Code, and (b) the character (long-term or
short-term capital gain, dividend income or other ordinary income) of the
applicable income).

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Principal Property” shall have the meaning assigned to such term in the
Debenture Indentures.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events

 

51



--------------------------------------------------------------------------------

occurred on the first day of the four consecutive fiscal quarter period ended on
or before the occurrence of such event (the “Reference Period”); provided for
purposes of determining adjustments permitted by the second paragraph of this
definition for any calculation made on a Pro Forma Basis for any period ending
on or prior to June 30, 2007, the 2005 Transactions shall be deemed to have
occurred subsequent to the commencement of the relevant four consecutive fiscal
quarter period: (i) in making any determination of EBITDA, effect shall be given
to any Asset Disposition, any acquisition (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, any mergers and consolidations, and any restructurings of the
business of the U.S. Borrower or any of the Subsidiaries that are expected to
have a continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the U.S. Borrower
determines are reasonable (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions” or “relevant pro
forma event”), in each case that the U.S. Borrower or any of the Subsidiaries
has made during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Permitted Business Acquisition,” or
pursuant to Section 2.12(b), Section 6.01(w), Section 6.02(v) or
Section 6.06(f), occurring during the Reference Period or thereafter and through
and including the date upon which the respective Permitted Business Acquisition
or incurrence of Indebtedness or Liens or Dividend is consummated), (ii) in
making any determination on a Pro Forma Basis, (x) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes and
not to finance any acquisition) issued, incurred, assumed or permanently repaid
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Permitted Business Acquisition,” or pursuant to
Section 2.12(b), Section 6.01(w), Section 6.02(v) or Section 6.06(f), occurring
during the Reference Period or thereafter and through and including the date
upon which the respective Permitted Business Acquisition or incurrence of
Indebtedness or Liens or Dividend is consummated) shall be deemed to have been
issued, incurred, assumed or permanently repaid at the beginning of such period
and (y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (iii) with respect to (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the U.S.
Borrower.

 

52



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the first paragraph of this
definition, any such pro forma calculation, for any fiscal period ending on or
prior to the 24-month anniversary of the end of the fiscal quarter in which such
relevant pro forma event occurs, may include adjustments appropriate, in the
reasonable good faith determination of the U.S. Borrower, to reflect
(1) operating expense reductions and other operating improvements or synergies
reasonably expected to result from the relevant pro forma event (including, to
the extent applicable, from the 2005 Transactions) and (2) all adjustments of
the type used in connection with the calculation of “Pro Forma Adjusted EBITDA”
as set forth under “Covenant Compliance” in the “Summary Historical and Pro
Forma Financial and Other Data” portion of the “Offering Circular Summary” in
the New Second Secured Notes Offering Memorandum to the extent reasonably
expected to result from the relevant pro forma event, in each case in the
24-month period following the end of the Reference Period in which the
applicable pro forma event occurred. The U.S. Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the U.S. Borrower
setting forth such demonstrable or additional operating expense reductions,
other operating improvements or synergies and adjustments and information and
calculations supporting them in reasonable detail.

“Pro Forma Compliance” shall mean, at any date of determination, that the U.S.
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the covenant set forth in Section 6.11 recomputed as at the last day of the
most recently ended fiscal quarter of the U.S. Borrower and its Subsidiaries for
which the financial statements required pursuant to Section 5.04 have been
delivered.

“Projections” shall mean the projections of the U.S. Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the U.S. Borrower or any of the Subsidiaries prior
to the Closing Date.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the U.S. Borrower that generates gross cash proceeds of at least
$250.0 million, provided that for purposes of Section 7.15(e) of the Collateral
Agreement, “Qualified IPO” shall mean any underwritten initial public offering
of Equity Interests of the U.S. Borrower.

“Quebec Documents” shall mean (a) a Deed of Hypothec given by the Canadian
Borrower in favor of the Administrative Agent, as the person holding the power
of attorney (fondé de pouvoir) of the Lenders, (b) a Bond in the principal
amount of C$1,200,000,000 issued by the Canadian Borrower in favor of the
Administrative Agent, as agent, custodian and depository, and (c) the Bond
Pledge Agreement entered into by the Canadian Borrower in favor of the
Administrative Agent for the benefit of the Pledgees (as defined therein) in
respect of such Bond.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

53



--------------------------------------------------------------------------------

“Reaffirmation Agreement” shall mean the reaffirmation agreement dated as of the
date hereof among Holdings, the Borrowers and JPMorgan Chase Bank, N.A.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) or B/As outstanding, (b) Revolving L/C Exposure, (c) Tranche
C-3 L/C Exposure, (d) Swingline Exposure, (e) Available Unused Commitments and
(f) Excess Tranche C-3 Credit-Linked Deposits that, taken together, represent
more than 50% of the sum of (u) all Loans (other than Swingline Loans) and B/As
outstanding, (v) Revolving L/C Exposure, (w) Tranche C-3 L/C Exposure,
(x) Swingline Exposure, (y) the total Available Unused Commitments and
(z) Excess Tranche C-3 Credit-Linked Deposits at such time. The Loans, B/As
Revolving L/C Exposure, Tranche C-3 L/C Exposure, Swingline Exposure, Available
Unused Commitment and Excess Tranche C-3 Credit-Linked Deposit of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

54



--------------------------------------------------------------------------------

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%; provided that if the Senior Secured Bank Leverage Ratio at the end of any
Excess Cash Flow Period (i) is less than or equal to 3.25 to 1.00 but greater
than 3.00 to 1.0, the Required Percentage shall be 25% or (ii) is less than or
equal to 3.00 to 1.00, the Required Percentage shall be 0%; provided that the
Required Percentage with respect to each of (i) the period beginning on
January 1, 2006 and ending on December 31, 2006 and (ii) the period beginning on
January 1, 2007 and ending on December 31, 2007 shall be deemed to be 50% for
purposes of the definition of the term “Cumulative Retained Excess Cash Flow
Amount”.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Required Percentage with respect to such Excess Cash Flow
Period.

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Facility
Loans.

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, the sum of such Lender’s Canadian Tranche Commitment, such
Lender’s European Tranche Commitment and such Lender’s U.S. Tranche Commitment.

“Revolving Facility Exposure” shall mean, with respect to any Lender, the sum of
such Lender’s Canadian Tranche Revolving Facility Exposure, such Lender’s
European Tranche Revolving Facility Exposure and such Lender’s U.S. Tranche
Revolving Facility Exposure.

“Revolving Facility Lender” shall mean a Canadian Tranche Lender, a European
Tranche Lender, a U.S. Tranche Lender or an Incremental Revolving Facility
Lender.

“Revolving Facility Loans” shall mean Canadian Tranche Revolving Facility Loans,
European Tranche Revolving Facility Loans, U.S. Tranche Revolving Facility Loans
and Other Revolving Facility Loans.

“Revolving Facility Maturity Date” shall mean May 31, 2011; provided that if, on
any Early Maturity Test Date, the aggregate principal amount of Early Maturity
Notes that mature within 91 days after such Early Maturity Test Date exceeds
$200.0 million, the Revolving Facility Maturity Date shall be such Early
Maturity Test Date.

“Revolving L/C Disbursement” shall mean any L/C Disbursement pursuant to a
Canadian Tranche Letter of Credit or a European Tranche Letter of Credit, as
applicable.

 

55



--------------------------------------------------------------------------------

“Revolving L/C Exposure” shall mean at any time the sum of the Canadian Tranche
L/C Exposure and the European Tranche L/C Exposure. The Revolving L/C Exposure
of any Revolving Facility Lender at any time shall mean the sum of its Canadian
Tranche L/C Exposure and its European Tranche L/C Exposure.

“Revolving Letter of Credit” shall mean a Canadian Tranche Letter of Credit or a
European Tranche Letter of Credit, as applicable.

“RPP” shall mean Resolution Performance Products, LLC, a Delaware limited
liability company.

“RPP 8% Notes” shall mean $140.0 million aggregate principal amount of RPP/RPP
Capital Corporation 8% Senior Secured Notes due 2009.

“RPP 9-1/2% Notes” shall mean $200.0 million aggregate principal amount of
RPP/RPP Capital Corporation 9-1/2% Senior Second Secured Notes due 2010.

“RSM” shall mean Resolution Specialty Materials, Inc., a Delaware corporation.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Schedule I Lender” shall mean any Lender named on Schedule I to the Bank Act
(Canada).

“Schedule I Reference Lenders” shall mean any Schedule I Lender as may be agreed
by the Canadian Borrower and the Administrative Agent from time to time.

“Schedule II/III Reference Lenders” shall mean JPMorgan Chase Bank, Toronto
Branch, Credit Suisse Toronto Branch and Citibank Canada Branch.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second-Priority Lien” shall mean (a) Liens that are “Second-Priority Liens” (as
defined in the New Second Lien Intercreditor Agreement) under the agreements
that are subject to the terms of the New Second Lien Intercreditor Agreement and
(b) other Liens (other than Liens securing the Obligations) that are
subordinated to the Liens securing the Obligations pursuant to, and otherwise
subject to the terms of, any other Intercreditor Agreement (it being understood
that such Liens may be senior in priority to, or pari passu with, or junior in
priority to, the Liens securing the New Second Secured Notes or the Existing
Borden Second Secured Notes).

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

56



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
U.S. Guarantee Agreement, the Foreign Guarantee Agreement, the Foreign Security
Documents, the Foreign Pledge Agreements, the Reaffirmation Agreement, any
Intercreditor Agreement and each of the security agreements, mortgages and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Security Trust Deed” shall mean a security trust deed entered into between the
Administrative Agent, as security trustee thereunder, and the applicable
grantors thereunder, in form and substance reasonably acceptable to the
Administrative Agent.

“Senior Secured Bank Debt” at any date shall mean the aggregate principal amount
of Consolidated Total Debt outstanding at such date that consists of, without
duplication, (i) Term Loans, Revolving Facility Exposure, Tranche C-3 L/C
Exposure or Other Revolving Facility Loans and (ii) Indebtedness secured by a
Lien (other than any Second-Priority Lien and other than Indebtedness of a
Subsidiary that is not a Loan Party secured by a Lien on assets of a Subsidiary
that is not a Loan Party) under Section 6.02(a), (c), (i), (j), (l) or (v) (in
each case of (i) and (ii), other than letters of credit to the extent undrawn
and not supporting Indebtedness of the type included in Consolidated Debt).

“Senior Secured Bank Leverage Ratio” shall mean, on any date, the ratio of
(a) Senior Secured Bank Debt as of such date to (b) EBITDA for the period of
four consecutive fiscal quarters of the U.S. Borrower most recently ended as of
such date, all determined on a consolidated basis in accordance with GAAP;
provided that EBITDA shall be determined for the relevant Test Period on a Pro
Forma Basis.

“Statutory Reserves” shall mean, with respect to any currency, the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of U.S. Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Sterling” or “£” shall mean the lawful money of the United Kingdom.

“Subordinated Notes” shall mean $328.0 million aggregate principal amount of
RPP/RPP Capital Corporation 13-1/2% Senior Subordinated Notes due 2010
outstanding on the Closing Date.

 

57



--------------------------------------------------------------------------------

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the U.S. Borrower other than any Unrestricted Subsidiary.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Subsidiary Loan Party” shall mean each Subsidiary that is (a) a Domestic
Subsidiary Loan Party or (b) a Foreign Subsidiary Loan Party.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the U.S. Borrower or any of the Subsidiaries shall be a Swap
Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit D-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The initial aggregate amount of the Swingline Commitments is $30.0
million.

“Swingline Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all Swingline Loans denominated in U.S. Dollars outstanding
at such time and (b) the U.S. Dollar Equivalent of the aggregate principal
amount of all Swingline Loans denominated in an Alternative Currency outstanding
at such time, in each case under the European Tranche. The Swingline Exposure of
any Lender at any time shall be its European Tranche Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as a
lender of Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to a Borrower pursuant to
Section 2.04.

 

58



--------------------------------------------------------------------------------

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Distributions” shall mean (A) with respect to each tax year or portion
thereof that any direct or indirect parent of the U.S. Borrower qualifies as a
Flow Through Entity, the distribution by the U.S. Borrower to the holders of
Equity Interests of such direct or indirect parent of the U.S. Borrower of an
amount equal to the product of (i) the amount of aggregate net taxable income of
the U.S. Borrower allocated to the holders of Equity Interests of the U.S.
Borrower for such period and (ii) the Presumed Tax Rate for such period; and
(B) with respect to any tax year or portion thereof that any direct or indirect
parent of the U.S. Borrower does not qualify as a Flow Through Entity, the
payment of dividends or other distributions to any direct or indirect parent
company of the U.S. Borrower that files a consolidated U.S. federal tax return
that includes the U.S. Borrower and the Subsidiaries in an amount not to exceed
the amount that the U.S. Borrower and the Subsidiaries would have been required
to pay in respect of federal, state or local taxes (as the case may be) in
respect of such year if the U.S. Borrower and the Subsidiaries paid such taxes
directly as a stand-alone taxpayer (or stand-alone group).

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Facility Maturity Date” shall mean May 5, 2013; provided that if, on any
Early Maturity Test Date, the aggregate principal amount of Early Maturity Notes
that mature within 91 days after such Early Maturity Test Date exceeds
$200.0 million, the Term Facility Maturity Date shall be such Early Maturity
Test Date.

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.11(a).

“Term Loans” shall mean Tranche C-1 Term Loans, Tranche C-2 Term Loans, Tranche
C-4 Term Loans and Other Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the U.S. Borrower then most recently ended (taken
as one accounting period).

“Total Revolving Facility Commitments” shall mean, on any day, the sum of the
Canadian Tranche Commitments, the European Tranche Commitments and the U.S.
Tranche Commitments.

“Total Revolving Facility Exposure” shall mean, at any time, the sum of the
European Tranche Revolving Facility Exposure, the Canadian Tranche Revolving
Facility Exposure and the U.S. Tranche Revolving Facility Exposure.

“Total Tranche C-3 Credit-Linked Deposit” shall mean, at any time, the sum of
all Tranche C-3 Credit-Linked Deposits at such time, as the same may be
(i) reduced from time to time pursuant to Section 2.05(e) or Section 2.09 and
(ii) increased from time to time pursuant to Section 2.05(e).

 

59



--------------------------------------------------------------------------------

“Tranche” shall mean a category of Commitments and extensions of credits
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the European Tranche Commitments, the European Tranche Revolving
Facility Loans, the European Tranche Letters of Credit and Swingline Loans made
under the European Tranche Commitments, (b) the Canadian Tranche Commitments,
the Canadian Tranche Revolving Facility Loans and the Canadian Tranche Letters
of Credit and Obligations in respect of outstanding B/As, (c) the U.S. Tranche
Commitments and the U.S. Tranche Revolving Facility Loans, (d) the Tranche C-1
Term Loan Commitments and the Tranche C-1 Term Loans, (e) the Tranche C-2 Term
Loan Commitments and the Tranche C-2 Term Loans, (f) the Tranche C-3
Credit-Linked Deposits and Tranche C-3 Letters of Credit and (g) the Tranche C-4
Term Loan Commitments and the Tranche C-4 Term Loans. The categories of
Commitments and extensions of credit described under clauses (a), (b), (c) and
(f) of the immediately preceding sentence are, respectively, the “European
Tranche”, the “Canadian Tranche”, the “U.S. Tranche” and “Tranche C-3”.

“Tranche C-1 Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender under the May 2006 Amendment Agreement to
make Tranche C-1 Term Loans under the May 2006 Credit Agreement, expressed as an
amount representing the maximum aggregate permitted principal amount of the
Tranche C-1 Term Loans to be made by such Lender under the May 2006 Credit
Agreement. The initial amount of each Lender’s Tranche C-1 Term Loan Commitment
is set forth on Schedule 1 to the May 2006 Amendment Agreement. The initial
aggregate amount of the Lenders’ Tranche C-1 Term Loan Commitments is
$1,335,000,000.

“Tranche C-1 Term Loans” shall mean the term loans made by the Lenders to the
U.S. Borrower pursuant to clauses (a)(i), (a)(ii) and (a)(iii) of Section 2.01
of the May 2006 Credit Agreement and the May 2006 Amendment Agreement.

“Tranche C-2 Lender” shall mean a Lender with a Tranche C-2 Term Loan Commitment
or an outstanding Tranche C-2 Term Loan.

“Tranche C-2 Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Tranche C-2 Term Loans under the May
2006 Credit Agreement, expressed as an amount representing the maximum aggregate
permitted principal amount of the Tranche C-2 Term Loans to be made by such
Lender under the May 2006 Credit Agreement. The initial amount of each Lender’s
Tranche C-2 Term Loan Commitment is set forth on Schedule 1 to the May 2006
Amendment Agreement. The initial aggregate amount of the Lenders’ Tranche C-2
Term Loan Commitments is $290,000,000.

“Tranche C-2 Term Loans” shall mean the term loans made by the Lenders to the
Dutch Borrower pursuant to clause (a)(iv) of Section 2.01 of the May 2006 Credit
Agreement and the May 2006 Amendment Agreement.

 

60



--------------------------------------------------------------------------------

“Tranche C-3 Credit-Linked Deposit” shall mean, as to each Tranche C-3 Lender,
the cash deposit made by such Lender pursuant to Section 2.05 and the May 2006
Amendment Agreement, as such deposit may be (a) reduced from time to time
pursuant to Section 2.05(e)(ii) or Section 2.09, (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 and (c) increased from time to time pursuant to Section 2.05(e).
The amount of each Tranche C-3 Lender’s Tranche C-3 Credit-Linked Deposit on the
May 2006 Amendment Effective Date is set forth on Schedule 1 to the May 2006
Amendment Agreement, or in the Assignment and Acceptance pursuant to which such
Tranche C-3 Lender shall have acquired its Tranche C-3 Credit-Linked Deposit, as
applicable. The initial aggregate amount of the Tranche C-3 Credit-Linked
Deposits is $50,000,000.

“Tranche C-3 Credit-Linked Deposit Account” shall mean the account established
by the Administrative Agent under its sole and exclusive control maintained at
the office of JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, NY 10017,
designated as the “Hexion Tranche C-3 Credit-Linked Deposit Account” that shall
be used solely to hold the Tranche C-3 Credit-Linked Deposits.

“Tranche C-3 L/C Disbursement” shall mean any L/C Disbursement pursuant to a
Tranche C-3 Letter of Credit.

“Tranche C-3 L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Tranche C-3 Letters of Credit at such time and
(b) the aggregate amount of all Tranche C-3 L/C Disbursements that have not yet
been reimbursed by or on behalf of the U.S. Borrower at such time. The Tranche
C-3 L/C Exposure of any Tranche C-3 Lender at any time shall be its Tranche C-3
Percentage of the total Tranche C-3 L/C Exposure at such time.

“Tranche C-3 Lender” shall mean a Lender having a Tranche C-3 Credit-Linked
Deposit or a participation in any Tranche C-3 Letter of Credit.

“Tranche C-3 Letters of Credit” shall mean, at any time, Letters of Credit in an
amount equal to the lesser of (i) the Total Tranche C-3 Credit-Linked Deposit
and (ii) the aggregate amount of Letters of Credit (other than Canadian Tranche
Letters of Credit) denominated in U.S. Dollars and issued for the account of the
U.S. Borrower outstanding at such time. Letters of Credit (other than Canadian
Tranche Letters of Credit) will from time to time be deemed to be Tranche C-3
Letters of Credit or European Tranche Letters of Credit in accordance with the
provisions of Section 2.05(a).

“Tranche C-3 Maturity Date” shall mean the Term Facility Maturity Date.

“Tranche C-3 Percentage” shall mean, with respect to any Tranche C-3 Lender, the
percentage of the total Tranche C-3 Credit-Linked Deposits represented by such
Lender’s Tranche C-3 Credit-Linked Deposit. If the Tranche C-3 Credit-Linked
Deposits shall have been applied in full to reimburse Tranche C-3 L/C
Disbursements, the Tranche C-3 Percentage with respect to any Tranche C-3 Lender
shall be determined based upon the Total Tranche C-3 Credit-Linked Deposit most
recently in effect, giving effect to any assignments.

 

61



--------------------------------------------------------------------------------

“Tranche C-4 Delayed Draw Term Loan Commitment” shall mean, with respect to each
Lender, the commitment, if any, of such Lender under the Amendment Agreement to
make Tranche C-4 Delayed Draw Term Loans hereunder on or after the Amendment
Effective Date, expressed as an amount representing the maximum aggregate
permitted principal amount of the Tranche C-4 Delayed Draw Term Loans to be made
by such Lender hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 2.21 or
Section 9.04. The initial amount of each Lender’s Tranche C-4 Delayed Draw Term
Loan Commitment is set forth on Schedule 1 to the Amendment Agreement, or in the
Assignment and Assumption or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its Tranche C-4 Delayed Draw Term Loan
Commitment, as applicable. The initial aggregate amount of the Lenders’ Tranche
C-4 Delayed Draw Term Loan Commitments is $0.

“Tranche C-4 Delayed Draw Term Loans” shall mean the term loans made by the
Lenders to the U.S. Borrower pursuant to clause (a)(ii) of Section 2.01 and the
Amendment Agreement.

“Tranche C-4 Initial Term Loan Commitment” shall mean, with respect to each
Lender, the commitment, if any, of such Lender under the Amendment Agreement to
make Tranche C-4 Initial Term Loans hereunder on the Amendment Effective Date,
expressed as an amount representing the maximum aggregate permitted principal
amount of the Tranche C-4 Initial Term Loans to be made by such Lender
hereunder. The initial amount of each Lender’s Tranche C-4 Initial Term Loan
Commitment is set forth on Schedule 1 to the Amendment Agreement. The initial
aggregate amount of the Lenders’ Tranche C-4 Initial Term Loan Commitments is
$375,000,000.

“Tranche C-4 Initial Term Loans” shall mean the term loans made by the Lenders
to the U.S. Borrower pursuant to clause (a)(i) of Section 2.01 and the Amendment
Agreement.

“Tranche C-4 Lender” shall mean a Lender with a Tranche C-4 Term Loan Commitment
or an outstanding Tranche C-4 Term Loan.

“Tranche C-4 Term Loan Commitment” shall mean a Tranche C-4 Delayed Draw Term
Loan Commitment or a Tranche C-4 Initial Term Loan Commitment.

“Tranche C-4 Term Loans” shall mean the Tranche C-4 Initial Term Loans and the
Tranche C-4 Delayed Draw Term Loans.

“Tranche Percentage” shall mean (a) with respect to any Revolving Lender holding
any Commitment or Loan under the European Tranche or the Canadian Tranche, such
Lender’s European Tranche Percentage or Canadian Tranche Percentage, as
applicable and (b) with respect to any Tranche C-3 Lender, such Lender’s Tranche
C-3 Percentage.

“Transactions” shall mean, collectively, (a) the consummation of the Debt Tender
Offer, (b) the Existing Borden Floating Rate Notes Redemption, (c) the sale and
issuance of the New Second Secured Notes and the execution and delivery of the
New Second Secured Notes Documents, (d) the entering into of the Amendment
Agreement and the other Loan Documents

 

62



--------------------------------------------------------------------------------

and the incurrence of all Tranche C-4 Initial Term Loans hereunder on the
Amendment Effective Date and the incurrence of all Tranche C-1 Delayed Draw Term
Loans on and after the Amendment Effective Date, (e) the declaration and payment
of a dividend or other distribution on or after the Amendment Effective Date in
an amount not to exceed $500.0 million to shareholders of the U.S. Borrower and
its direct and indirect parents and (f) the payment of all fees and expenses in
connection therewith to be paid on, prior to or subsequent to the Amendment
Effective Date.

“Type”, when used in respect of any Loan, Borrowing or B/A Drawing, shall refer
to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing, or on such B/A Drawing, is determined. For purposes
hereof, the term “Rate” shall include the Adjusted Eurocurrency Rate, ABR, any
Base Rate and the Discount B/A Rate.

“U.K. Borrowers” shall have the meaning assigned to such term in the preamble
hereto.

“U.K. Debenture” shall mean a fixed and floating charge over substantially all
of the applicable grantors’ assets from time to time in form and substance
acceptable to the Administrative Agent.

“Unrestricted Subsidiary” shall mean (i) any subsidiary of the U.S. Borrower
identified on Schedule 1.01(d) hereto and (ii) any additional subsidiary of the
U.S. Borrower designated as such by the U.S. Borrower that, together with all
other Unrestricted Subsidiaries designated pursuant to this clause (ii),
constitutes in the aggregate less than 5% of (1) aggregate net sales on a
trailing twelve months’ basis and (2) Consolidated Total Assets at such date of
determination; provided that, at any time an Unrestricted Subsidiary designation
pursuant to this clause (ii) causes the aggregate sales or aggregate assets test
set forth above to no longer be satisfied, the Unrestricted Subsidiary or
Unrestricted Subsidiaries, as applicable, that has or have either the highest
sales or the largest book value of assets, as applicable, of all such
Unrestricted Subsidiaries as of the date of the most recent financial statements
delivered pursuant to Section 5.04(a) or (b) shall automatically constitute a
Subsidiary and cease to constitute an Unrestricted Subsidiary and the U.S.
Borrower shall promptly cause the U.S. Guarantee Agreement or the Foreign
Guarantee Agreement, as applicable, and appropriate Security Documents to be
executed and delivered to the Administrative Agent (such that, following such
conversion of each such Unrestricted Subsidiary to a Subsidiary, the Collateral
and Guarantee Requirement shall be satisfied and the remaining Unrestricted
Subsidiaries shall satisfy this definition); provided, further, that no Existing
Notes Issuer or New Notes Issuer shall be an Unrestricted Subsidiary. The U.S.
Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) such Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the U.S. Borrower, (ii) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (iii) immediately after giving effect to such Subsidiary
Redesignation (as well as all other Subsidiary Redesignations theretofore
consummated after the first day of such Reference Period), the U.S. Borrower
shall be in Pro Forma Compliance, (iv) all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Subsidiary

 

63



--------------------------------------------------------------------------------

Redesignation (both before and after giving effect thereto), unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and (v) the U.S. Borrower shall have delivered to the Administrative Agent
an officer’s certificate executed by a Responsible Officer of the U.S. Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) through (iv), inclusive, and containing
the calculations and information required by the preceding clause (iii).

“U.S.A. Patriot Act” shall mean the U.S.A. Patriot Act, Title III of Pub.L.
107-56 (signed into law October 26, 2001).

“U.S. Base Rate” shall mean, for any day, the rate of interest per annum equal
to the greater of (a) the interest rate per annum publicly announced from time
to time by the Administrative Agent as its reference rate in effect on such day
at its principal office in Toronto for determining interest rates applicable to
commercial loans denominated in U.S. Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%.

“U.S. Base Rate Borrowing” shall mean a Borrowing consisting of U.S. Base Rate
Loans.

“U.S. Base Rate Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the U.S. Base Rate in accordance with the
provisions of Article II.

“U.S. Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“U.S. Dollar Equivalent” shall mean, on any date of determination, (a) with
respect to any amount in U.S. Dollars, such amount, and (b) with respect to any
amount in any other currency, the equivalent in U.S. Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.04 using the
Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section.

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

“U.S. Guarantee Agreement” shall mean the U.S. Guarantee Agreement dated as of
May 31, 2005, as amended, supplemented or otherwise modified from time to time,
among Holdings, the U.S. Borrower, the Domestic Subsidiary Loan Parties and the
Administrative Agent.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the U.S. Borrower.

“U.S. Obligations” shall mean the Obligations (as defined in the Collateral
Agreement) of each of the U.S. Borrower and the Domestic Subsidiary Loan Parties
as they may

 

64



--------------------------------------------------------------------------------

exist from time to time other than (a) the Parallel Debt U.S. Obligations,
(b) the Parallel Debt Foreign Obligations and (c) the Foreign Obligations.

“U.S. Tranche” has the meaning assigned to such term under the definition of
“Tranche”.

“U.S. Tranche Commitment” shall mean, with respect to each U.S. Tranche Lender,
the commitment of such U.S. Tranche Lender to make U.S. Tranche Revolving
Facility Loans pursuant to Section 2.01, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s U.S. Tranche Revolving
Facility Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 2.21 or
Section 9.04. The initial amount of each Lender’s U.S. Tranche Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its U.S.
Tranche Commitment, as applicable. The aggregate amount of the Lenders’ U.S.
Tranche Commitments as of the Amendment Effective Date is $50.0 million.

“U.S. Tranche Lender” shall mean a Lender with a U.S. Tranche Commitment or with
outstanding U.S. Tranche Revolving Facility Exposure.

“U.S. Tranche Percentage” shall mean, with respect to any U.S. Tranche Lender,
the percentage of the total U.S. Tranche Commitments represented by such
Lender’s U.S. Tranche Commitment. If the U.S. Tranche Commitments have
terminated or expired, the U.S. Tranche Percentages shall be determined based
upon the U.S. Tranche Commitments most recently in effect, giving effect to any
assignments pursuant to Section 9.04.

“U.S. Tranche Revolving Facility Exposure” shall mean, at any time, the
aggregate principal amount of the U.S. Tranche Revolving Facility Loans
outstanding at such time. The U.S. Tranche Revolving Facility Exposure of any
Lender at any time shall be such Lender’s U.S. Tranche Percentage of the total
U.S. Tranche Revolving Facility Exposure at such time.

“U.S. Tranche Revolving Facility Loan” shall mean a loan made by a U.S. Tranche
Lender pursuant to Section 2.01(d). Each U.S. Tranche Revolving Facility Loan
shall be a Eurocurrency Loan or an ABR Loan.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of

 

65



--------------------------------------------------------------------------------

determination minus Current Liabilities at such date of determination; provided
that, for purposes of calculating Excess Cash Flow, increases or decreases in
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the U.S.
Borrower notifies the Administrative Agent that the U.S. Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the U.S.
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrowers contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions (or
such portion thereof as shall be consummated as of the date of the applicable
representation or warranty), unless the context otherwise requires.

SECTION 1.04. Currency Translation. (a) For purposes of determining compliance
as of any date with Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07 or 6.10
(other than for purposes of calculating the Consolidated Leverage Ratio or the
Senior Secured Bank Leverage Ratio, as used in any such Section, which shall be
calculated in accordance with the definitions thereof), amounts incurred or
outstanding in currencies other than U.S. Dollars shall be translated into U.S.
Dollars at the exchange rates in effect on the first Business Day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made, as such exchange rates shall be determined in good
faith by the U.S. Borrower. No Default or Event of Default shall arise as a
result of any limitation or threshold set forth in U.S. Dollars in Section 6.01,
6.02, 6.03, 6.04, 6.05, 6.06, 6.07 or 6.10 or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

 

66



--------------------------------------------------------------------------------

(b) (i) The Administrative Agent shall determine the U.S. Dollar Equivalent of
any Letter of Credit denominated in any Alternative Currency as of each date
(with such date to be reasonably determined by the Administrative Agent) that is
on or about the date of each request for the issuance, amendment, renewal or
extension of such Alternative Currency Letter of Credit, using the Exchange Rate
for the applicable currency in relation to U.S. Dollars in effect on the date of
determination, and each such amount shall be the U.S. Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section 1.04(b)(i). The Administrative Agent shall in addition determine the
U.S. Dollar Equivalent of any Letter of Credit denominated in any Alternative
Currency as of the CAM Exchange Date as set forth in Section 10.02.

(ii) The Administrative Agent shall determine the U.S. Dollar Equivalent of any
Borrowing denominated in any Alternative Currency or any B/A accepted and
purchased under Section 2.06 as of each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of a
Borrowing Request, Interest Election Request or request for an acceptance and
purchase of B/As with respect to such Borrowing or B/A, in each case using the
Exchange Rate for the applicable currency in relation to U.S. Dollars in effect
on the date of determination, and each such amount shall be the U.S. Dollar
Equivalent of such Borrowing or B/A until the next required calculation thereof
pursuant to this Section 1.04(b)(ii). The Administrative Agent shall in addition
determine the U.S. Dollar Equivalent of any Borrowing denominated in any
Alternative Currency or any B/A accepted and purchased under Section 2.06 as of
the CAM Exchange Date as set forth in Section 10.01.

(iii) The U.S. Dollar Equivalent of any L/C Disbursement made by any Issuing
Bank in any Alternative Currency and not reimbursed by the applicable Borrower
shall be determined as set forth in paragraphs (e) or (m) of Section 2.05, as
applicable. In addition, the U.S. Dollar Equivalent of the Revolving L/C
Exposure shall be determined as set forth in paragraph (j) of Section 2.05, at
the time and in the circumstances specified therein.

(iv) The Administrative Agent shall notify the Borrowers, the applicable Lenders
and the applicable Issuing Bank of each calculation of the U.S. Dollar
Equivalent of each Letter of Credit, Borrowing, B/A accepted and purchased
hereunder and L/C Disbursement.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein
and in the Amendment Agreement:

(a) each Lender listed on Schedule 1 to the Amendment Agreement agrees to make
(i) Tranche C-4 Initial Term Loans to the U.S. Borrower in U.S. Dollars on the
Amendment Effective Date from its U.S. Lending Office in a principal amount not
to exceed its Tranche C-4 Initial Term Loan

 

67



--------------------------------------------------------------------------------

Commitment and (ii) Tranche C-4 Delayed Draw Term Loans to the U.S. Borrower on
or prior to the Delayed Draw Expiration Date; provided that the U.S. Borrower
shall make no more than three Borrowings of Tranche C-4 Delayed Draw Term Loans
on or prior to the Delayed Draw Expiration Date;

(b) each European Tranche Lender agrees from time to time during the
Availability Period with respect to the European Tranche Commitments (i) to make
European Tranche Revolving Facility Loans (A) in euro, U.S. Dollars or Sterling
to each U.K. Borrower and (B) in euro to the Dutch Borrower, in each case from
its Euro Lending Office and (ii) to make European Tranche Revolving Facility
Loans in U.S. Dollars to the U.S. Borrower from its U.S. Lending Office, in an
aggregate principal amount that will not result in (w) such Lender’s European
Tranche Revolving Facility Exposure exceeding such Lender’s European Tranche
Commitment, (x) the European Tranche Revolving Facility Exposure exceeding the
total European Tranche Commitments, (y) the portion of the European Tranche
Revolving Facility Exposure represented by Loans to or Revolving L/C Exposure in
respect of (1) the Dutch Borrower exceeding $125.0 million, or (2) the U.K.
Borrowers exceeding $75.0 million or (z) the Total Revolving Facility Exposure
exceeding the Total Revolving Facility Commitments; and

(c) each Canadian Tranche Lender agrees from time to time during the
Availability Period with respect to the Canadian Tranche Commitments (i) to make
Canadian Tranche Revolving Facility Loans in Canadian Dollars or U.S. Dollars to
the Canadian Borrower from its Canadian Lending Office and/or to cause its
Canadian Lending Office to accept and purchase or arrange for the acceptance and
purchase of drafts drawn by the Canadian Borrower in Canadian Dollars as B/As
and (ii) to make Canadian Tranche Revolving Facility Loans in U.S. Dollars to
the U.S. Borrower from its U.S. Lending Office, in an aggregate principal amount
that will not result in (A) such Lender’s Canadian Tranche Revolving Facility
Exposure exceeding such Lender’s Canadian Tranche Commitment, (B) the Canadian
Tranche Revolving Facility Exposure exceeding the total Canadian Tranche
Commitments or (C) the Total Revolving Facility Exposure exceeding the Total
Revolving Facility Commitments;

(d) each U.S. Tranche Lender agrees from time to time during the Availability
Period with respect to the U.S. Tranche Commitments to make U.S. Tranche
Revolving Facility Loans in U.S. Dollars to the U.S. Borrower from its U.S.
Lending Office in an aggregate principal amount that will not result in (A) such
Lender’s U.S. Tranche Revolving Facility Exposure exceeding such Lender’s U.S.
Tranche Commitment, (B) the U.S. Tranche Revolving Facility Exposure exceeding
the total U.S. Tranche Commitments or (C) the Total Revolving Facility Exposure
exceeding the Total Revolving Facility Commitments;

 

68



--------------------------------------------------------------------------------

(e) each Lender having an Incremental Term Loan Commitment or an Incremental
Revolving Facility Commitment agrees, subject to the terms and conditions set
forth in the applicable Incremental Assumption Agreement, to make Incremental
Term Loans to the U.S. Borrower or the Dutch Borrower, as applicable, and/or
Incremental Revolving Facility Loans to any Borrower, in an aggregate principal
amount not to exceed its Incremental Term Loan Commitment or Incremental
Revolving Facility Commitment, as the case may be; and

(f) within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Facility
Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

All Revolving Loans, Tranche C-1 Term Loans and Tranche C-2 Term Loans
outstanding, and all Tranche C-3 Credit Linked Deposits funded, under the May
2006 Credit Agreement on and as of the Amendment Effective Date shall remain
outstanding or funded, as applicable, hereunder on the terms set forth herein,
except as otherwise provided herein.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class
(or, in the case of Swingline Loans, in accordance with their respective
Swingline Commitments); provided, however, that Revolving Facility Loans of any
Tranche shall be made by the Revolving Facility Lenders ratably in accordance
with their respective Tranche Percentages in respect of such Tranche on the date
such Loans are made hereunder. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.15, (i) in the case of the U.S. Borrower, each
Borrowing (other than a Swingline Borrowing) shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the U.S. Borrower may request in accordance
herewith; (ii) in the case of the Canadian Borrower, each Borrowing
(A) denominated in U.S. Dollars shall be comprised entirely of U.S. Base Rate
Loans or Eurocurrency Loans as the Canadian Borrower may request in accordance
herewith and (B) denominated in Canadian Dollars shall be comprised entirely of
Canadian Base Rate Loans; and (iii) in the case of the Dutch Borrower and the
U.K. Borrowers, each Borrowing shall be comprised entirely of Base Rate Loans or
Eurocurrency Loans as the applicable Borrower may request in accordance
herewith. Each Swingline Borrowing made by the U.S. Borrower shall be an ABR
Borrowing. Each Swingline Borrowing made by the Dutch Borrower or a U.K.
Borrower shall be a Base Rate Borrowing. Each Lender at its option may make any
ABR Loan, Base Rate Loan or Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of any Borrower to repay such
Loan in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.16 or 2.18 solely in respect of
increased costs or taxes resulting from such exercise and existing at the time
of such exercise.

 

69



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that (i) each ABR Revolving Borrowing or Base Rate Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that an ABR Revolving Borrowing or Base Rate Revolving Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
Canadian Tranche Commitments, the European Tranche Commitments or the U.S.
Tranche Commitments, as applicable, or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of (i) ten
Eurocurrency Borrowings outstanding under each of the Tranche C-1 Term Loans,
the Tranche C-2 Term Loans, the Tranche C-4 Term Loans or any Other Term Loans
and (ii) ten Eurocurrency Borrowings outstanding under each of the European
Tranche, the Canadian Tranche, the U.S. Tranche or any Other Revolving Facility
Loans.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing or B/A
Drawing if the Interest Period or Contract Period requested with respect thereto
would end after the Revolving Facility Maturity Date or the Term Facility
Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing and/or a
Term Borrowing, the applicable Borrower shall notify the Administrative Agent of
such request (as provided in Section 9.01 and, unless otherwise agreed upon by
the Administrative Agent, in Schedule 2.03) by telephone (a)(i) in the case of a
Eurocurrency Borrowing (other than any Eurocurrency Borrowing on the Amendment
Effective Date), not later than 11:00 a.m., Local Time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of any
Eurocurrency Borrowing on the Amendment Effective Date, not later than 11:00
a.m., Local Time, one Business Day before the proposed Borrowing, or (b) in the
case of an ABR Borrowing or Base Rate Borrowing, not later than 12:00 p.m.,
Local Time, one Business Day before the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing or a Base Rate Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) the Class of such Borrowing;

 

70



--------------------------------------------------------------------------------

(iii) the currency and aggregate amount of the requested Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) whether such Borrowing is to be an ABR Borrowing, a Base Rate Borrowing or a
Eurocurrency Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (i) in the case of a Revolving Borrowing
by the U.S. Borrower, an ABR Borrowing and (ii) in the case of any other
Revolving Borrowing, a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in U.S. Dollars to
the U.S. Borrower, in euro to the Dutch Borrower, and in euro, U.S. Dollars and
Sterling to the U.K. Borrowers, from time to time during the Availability Period
with respect to the European Tranche Commitment, in an aggregate principal
amount at any time outstanding that will not result in (i) the Swingline
Exposure exceeding the Swingline Commitment, (ii) the European Tranche Revolving
Facility Exposure exceeding the total European Tranche Commitments or (iii) the
Total Revolving Facility Exposure exceeding the Total Revolving Facility
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Each Swingline
Borrowing shall be in an amount that is an integral multiple of $100,000,
€100,000 or £100,000, as the case may be, and not less than $1,000,000,
€1,000,000 or £1,000,000, as the case may be. Within the foregoing limits and
subject to the terms and conditions set forth herein, the U.S. Borrower, the
Dutch Borrower and the U.K. Borrowers may borrow, prepay and reborrow Swingline
Loans.

(b) To request a Swingline Borrowing, the applicable Borrower shall notify the
Administrative Agent, JPMorgan Europe Limited and the Swingline Lender of such
request by telephone (confirmed by a Swingline Borrowing Request by telecopy),
not later than 1:00 p.m., Local Time, on the day of a proposed Swingline
Borrowing. Each such notice and Swingline Borrowing Request shall be irrevocable
and shall specify (i) the Borrower requesting such Swingline Borrowing, (ii) the
requested date (which shall be a Business Day), (iii) the currency and amount of
the requested Swingline Borrowing and (iv) in the case of a Swingline Borrowing
to be made by the Dutch Borrower or a U.K. Borrower, the Interest Period to be
applicable thereto, which shall be a period contemplated

 

71



--------------------------------------------------------------------------------

by clause (b) of the definition of “Interest Period”. The Swingline Lender shall
consult with the Administrative Agent as to whether the making of the Swingline
Loan is in accordance with the terms of this Agreement prior to the Swingline
Lender funding such Swingline Loan. The Swingline Lender shall make each
Swingline Loan to be made by it hereunder in accordance with Section 2.02(a) on
the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., Local Time, to the account of the applicable Borrower (or, in the
case of a Swingline Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 p.m., Local Time, on any Business Day require the European
Tranche Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by it. Such notice shall specify
the aggregate amount of such Swingline Loans in which the European Tranche
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such European Tranche Lender’s European Tranche Percentage of such
Swingline Loan or Loans. Each European Tranche Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the Swingline Lender, such European
Tranche Lender’s European Tranche Percentage of such Swingline Loan or Loans.
Each European Tranche Lender acknowledges and agrees that its respective
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
European Tranche Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such European Tranche Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the European Tranche Lenders. The
Administrative Agent shall notify the U.S. Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
any Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the European Tranche Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the applicable
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment thereof.

 

72



--------------------------------------------------------------------------------

(d) All Swingline Loans outstanding under the May 2006 Credit Agreement on the
Amendment Effective Date shall remain outstanding hereunder on the terms set
forth herein, except as otherwise provided herein.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein (including, with respect to issuances of Tranche C-3
Letters of Credit, Section 2.23), each Borrower may request the issuance of
Revolving Letters of Credit under either the European Tranche denominated in any
Alternative Currency or U.S. Dollars or under the Canadian Tranche denominated
in U.S. Dollars or Canadian Dollars (provided that, in the case of Canadian
Dollar-denominated Revolving Letters of Credit for the account of the Canadian
Borrower, an Issuing Bank in respect thereof has been agreed and designated),
and the U.S. Borrower may request issuance of Tranche C-3 Letters of Credit
denominated in U.S. Dollars, in each case for its own account (or, in the case
of Revolving Letters of Credit, for the account of a Subsidiary, so long as such
Borrower and such Subsidiary are co-applicants), in a form reasonably acceptable
to the applicable Issuing Bank, at any time and from time to time during the
Availability Period for such Tranche and prior to the date that is five Business
Days prior to (i) the Revolving Facility Maturity Date, in the case of the
Canadian Tranche and European Tranche, or (ii) the Tranche C-3 Maturity Date, in
the case of Tranche C-3. For purposes hereof, (i) all Letters of Credit (other
than Canadian Tranche Letters of Credit) that are denominated in U.S. Dollars
and issued for the account of the U.S. Borrower shall at all times and from time
to time be deemed to be Tranche C-3 Letters of Credit in the amount specified in
the definition of Tranche C-3 Letters of Credit and be deemed to be European
Tranche Letters of Credit only to the extent, and in an amount by which, the
aggregate amount of outstanding Letters of Credit (other than Canadian Tranche
Letters of Credit) that are denominated in U.S. Dollars and issued for the
account of the U.S. Borrower exceeds such amount specified in the definition of
Tranche C-3 Letters of Credit, (ii) drawings under any Letter of Credit (other
than Canadian Tranche Letters of Credit) that are denominated in U.S. Dollars
and issued for the account of the U.S. Borrower shall be deemed to have been
made under European Tranche Letters of Credit for so long as, and to the extent
that, there are any undrawn European Tranche Letters of Credit outstanding that
are denominated in U.S. Dollars and issued for the account of the U.S. Borrower
(and thereafter shall be deemed to have been made under Tranche C-3 Letters of
Credit) and (iii) any Letter of Credit (other than any Canadian Tranche Letter
of Credit) that is denominated in U.S. Dollars and issued for the account of the
U.S. Borrower and that expires or terminates will be deemed to be a European
Tranche Letter of Credit, for so long as, and to the extent that, there are
outstanding European Tranche Letters of Credit that are denominated in U.S.
Dollars and issued for the account of the U.S. Borrower immediately prior to
such expiration or termination; provided, however, that, at any time during
which an Event of Default shall have occurred and be continuing, (A) Letters of
Credit (other than Canadian Tranche Letters of Credit) that are denominated in
U.S. Dollars and issued for the account of the U.S. Borrower shall be deemed to
be European Tranche Letters of Credit and Tranche C-3 Letters of Credit,
(B) drawings under Letters of Credit (other than Canadian Tranche Letters of
Credit) that are denominated in U.S. Dollars and issued for the account of the
U.S. Borrower shall be deemed to have been made under European Tranche Letters
of Credit and Tranche C-3 Letters of Credit and (C) any Letter of Credit (other
than any Canadian Tranche Letter of Credit) that is denominated in U.S. Dollars
and issued for the account of the U.S. Borrower and that expires or terminates
shall be deemed to be a European Tranche Letter of Credit and a Tranche C-3
Letter of Credit, in each case pro rata based upon (1) the total European
Tranche Commitments at such

 

73



--------------------------------------------------------------------------------

time and (2) the sum of the Total Tranche C-3 Credit-Linked Deposit and the
amount of the Total Tranche C-3 Credit-Linked Deposit that shall have been
applied to reimburse outstanding Tranche C-3 L/C Disbursements at such time. To
the extent necessary to implement the foregoing, the identification of a Letter
of Credit as a European Tranche Letter of Credit or a Tranche C-3 Letter of
Credit may change from time to time and a portion of a Letter of Credit may be
deemed to be a Tranche C-3 Letter of Credit and the remainder be deemed to be a
European Tranche Letter of Credit. Notwithstanding the foregoing, the entire
face amount of any Letter of Credit with an expiration date after the Revolving
Facility Maturity Date shall at all times be deemed to be a Tranche C-3 Letter
of Credit, subject to the limitations set forth in clause (i) of the third
sentence of this paragraph (a). In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by such Borrower
to, or entered into by such Borrower with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (three Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying whether such Letter
of Credit is to be issued or maintained under the Canadian Tranche, the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit is to be denominated (which shall be
U.S. Dollars or (i) in the case of a Letter of Credit issued under the European
Tranche for the account of any Foreign Subsidiary Borrower, euro or Sterling or
(ii) in the case of a Letter of Credit issued under the Canadian Tranche for the
account of the Canadian Borrower, Canadian Dollars), the name and address of the
beneficiary thereof and such other information as shall be necessary to issue,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Canadian Tranche L/C Exposure shall not exceed $35.0 million
or the European Tranche L/C Exposure shall not exceed $65.0 million, as
applicable, (ii) the Canadian Tranche Revolving Facility Exposure or the
European Tranche Revolving Facility Exposure, as applicable, shall not exceed
the total Canadian Tranche Commitments or total European Tranche Commitments, as
applicable, (iii) the Tranche C-3 L/C Exposure shall not exceed the Total
Tranche C-3 Credit-Linked Deposit and (iv) the Total Revolving Facility Exposure
shall not exceed the Total Revolving Facility Commitments.

 

74



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) (A) with respect to
any Revolving Letter of Credit, the date that is five Business Days prior to the
Revolving Facility Maturity Date and (B) with respect to any Tranche C-3 Letter
of Credit, the date that is five Business Days prior to the Tranche C-3 Maturity
Date; provided that any Letter of Credit with a one-year tenor may provide for
the automatic renewal thereof for additional one-year periods (which, in no
event, shall extend beyond the applicable date referred to in clause (ii) of
this paragraph (c)).

(d) Participations. (i) By the issuance of a Revolving Letter of Credit (or an
amendment to a Revolving Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders under the applicable Tranche, such Issuing Bank
hereby grants to each such Revolving Facility Lender, and each such Revolving
Facility Lender hereby acquires from such Issuing Bank, a participation in such
Revolving Letter of Credit equal to such Revolving Facility Lender’s Tranche
Percentage in respect of such Tranche of the aggregate amount available to be
drawn under such Revolving Letter of Credit. In consideration and in furtherance
of the foregoing, each Revolving Facility Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in U.S. Dollars, for
the account of the applicable Issuing Bank, such Revolving Facility Lender’s
Tranche Percentage of (i) each Revolving L/C Disbursement made by such Issuing
Bank in U.S. Dollars and (ii) the U.S. Dollar Equivalent, using the Exchange
Rates in effect on the date such payment is required, of each Revolving L/C
Disbursement made by such Issuing Bank in an Alternative Currency and, in each
case, not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to such Borrower for any reason (or if such Revolving L/C Disbursement
or reimbursement payment was refunded in an Alternative Currency, the
U.S. Dollar Equivalent thereof using the Exchange Rate in effect on the date of
such refund). Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence and continuance of
a Default or Event of Default or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(ii) Each Tranche C-3 Lender hereby acknowledges that it holds a participation
in each Tranche C-3 Letter of Credit equal to such Tranche C-3 Lender’s Tranche
C-3 Percentage of the aggregate amount available to be drawn under such Tranche
C-3 Letter of Credit. The Administrative Agent hereby acknowledges that it holds
the Tranche C-3 Credit-Linked Deposit of each Tranche C-3 Lender. Each Tranche
C-3 Lender hereby absolutely and unconditionally agrees that if an Issuing Bank
makes a Tranche C-3 L/C Disbursement that is not reimbursed by the U.S. Borrower
on the date due as provided in paragraph (e) of this Section, or is required to
refund any reimbursement payment in respect of a Tranche C-3 L/C Disbursement to
the U.S. Borrower for any reason, the

 

75



--------------------------------------------------------------------------------

Administrative Agent shall reimburse the applicable Issuing Bank for the amount
of such Tranche C-3 L/C Disbursement from such Tranche C-3 Lender’s Tranche C-3
Credit-Linked Deposit on deposit in the Tranche C-3 Credit-Linked Deposit
Account. In the event the Tranche C-3 Credit-Linked Deposit Account is charged
by the Administrative Agent to reimburse the applicable Issuing Bank for an
unreimbursed Tranche C-3 L/C Disbursement, the U.S. Borrower shall have the
right, at any time prior to the Tranche C-3 Maturity Date, to pay over to the
Administrative Agent in reimbursement thereof an amount equal to the amount so
charged, and such payment shall be deposited by the Administrative Agent in the
Tranche C-3 Credit-Linked Deposit Account. Each Tranche C-3 Lender acknowledges
and agrees that its obligation to acquire and fund participations in respect of
Tranche C-3 Letters of Credit pursuant to this subparagraph (ii) is
unconditional and irrevocable and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Tranche C-3
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or the return of the Tranche C-3 Credit-Linked Deposits, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Without limiting the foregoing, each Tranche C-3 Lender
irrevocably authorizes the Administrative Agent to apply amounts of its Tranche
C-3 Credit-Linked Deposit as provided in this subparagraph (ii).

(e) Reimbursement. (i) If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement, in the currency in which such L/C Disbursement
is made, not later than 2:00 P.M., Local Time, on (A) the Business Day that the
applicable Borrower receives notice under paragraph (g) of this Section of such
L/C Disbursement, if such notice is received on such day prior to 10:00 A.M.,
Local Time, or (B) if clause (A) does not apply, the Business Day immediately
following the date the applicable Borrower receives such notice; provided that
the applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing, a Base Rate Revolving Borrowing or a
Swingline Borrowing, as applicable, in an equivalent amount and, to the extent
so financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing, Base Rate Borrowing or
Swingline Borrowing.

(ii) If a Borrower fails to reimburse any Revolving L/C Disbursement when due,
then (A) if such payment relates to an Alternative Currency Letter of Credit,
automatically and with no further action required, such Borrower’s obligation to
reimburse the applicable Revolving L/C Disbursement shall be permanently
converted into an obligation to reimburse the U.S. Dollar Equivalent, calculated
using the Exchange Rates on the date when such payment was due, of such
Revolving L/C Disbursement and (B) in the case of each Revolving L/C
Disbursement, the Administrative Agent shall promptly notify the applicable
Issuing Bank and each Revolving Facility Lender under the applicable Tranche of
the applicable Revolving L/C Disbursement, the payment then due from the
applicable Borrower in respect thereof and such Lender’s Tranche Percentage
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender under the applicable Tranche shall pay to the Administrative Agent its
Tranche

 

76



--------------------------------------------------------------------------------

Percentage in U.S. Dollars of the payment then due from such Borrower in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Facility Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from such Revolving Facility Lenders. Promptly following receipt by the
Administrative Agent of any payment from a Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Facility Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Facility Lender pursuant to this paragraph to reimburse an Issuing
Bank for any Revolving L/C Disbursement (other than the funding of an ABR
Revolving Borrowing, Base Rate Revolving Borrowing or a Swingline Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such Revolving L/C
Disbursement. If the applicable Borrower’s reimbursement of, or obligation to
reimburse, any amounts in any Alternative Currency would subject the
Administrative Agent, the applicable Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in U.S. Dollars, such Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or Lender or (y) reimburse each
Revolving L/C Disbursement made in such Alternative Currency in U.S. Dollars, in
an amount equal to the U.S. Dollar Equivalent, calculated using the applicable
Exchange Rate on the date such Revolving L/C Disbursement is made, of such
Revolving L/C Disbursement.

(iii) If the U.S. Borrower fails to make (or cause another account party to
make) any payment due under paragraph (e)(i) above with respect to a Tranche C-3
Letter of Credit, the Administrative Agent shall notify each Tranche C-3 Lender
of the applicable Tranche C-3 L/C Disbursement, the payment then due from the
U.S. Borrower in respect thereof and such Lender’s Tranche C-3 Percentage
thereof, and the Administrative Agent shall promptly pay to the applicable
Issuing Bank each Tranche C-3 Lender’s Tranche C-3 Percentage of such Tranche
C-3 L/C Disbursement from such Tranche C-3 Lender’s Tranche C-3 Credit-Linked
Deposit. Promptly following receipt by the Administrative Agent of any payment
by the U.S. Borrower in respect of any Tranche C-3 L/C Disbursement, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent payments have been made from the Tranche C-3
Credit-Linked Deposits, to the Tranche C-3 Credit-Linked Deposit Account to be
added to the Tranche C-3 Credit-Linked Deposits of the Tranche C-3 Lenders in
accordance with their Tranche C-3 Percentages. The U.S. Borrower acknowledges
that each payment made pursuant to this subparagraph (iii) in respect of any
Tranche C-3 L/C Disbursement is required to be made for the benefit of the
distributees indicated in the immediately preceding sentence. Any payment made
from the Tranche C-3 Credit-Linked Deposit Account, or from funds of the
Administrative Agent, pursuant to this paragraph to reimburse an Issuing Bank
for any Tranche C-3 L/C Disbursement shall not constitute a Loan and shall not
relieve the U.S. Borrower of its obligation to reimburse such Tranche C-3 L/C
Disbursement.

 

77



--------------------------------------------------------------------------------

(f) Obligations Absolute. The obligation of each Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank, or any of the circumstances
referred to in clauses (i), (ii) or (iii) of the first sentence; provided that
the foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to a Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are determined by a final and binding decision of a court of competent
jurisdiction to have been caused by (i) such Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof or (ii) such Issuing Bank’s
refusal to issue a Letter of Credit in accordance with the terms of this
Agreement. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination and each refusal to issue a Letter of Credit. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice

 

78



--------------------------------------------------------------------------------

shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and the applicable Revolving Facility Lenders or Tranche C-3
Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Borrower shall reimburse such L/C Disbursement in full on
the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that such Borrower reimburses such L/C Disbursement,
(i) if such L/C Disbursement is a Revolving L/C Disbursement made in U.S.
Dollars, and at all times following the conversion to U.S. Dollars of a
Revolving L/C Disbursement made in an Alternative Currency pursuant to
paragraph (e) above, at the rate per annum then applicable to ABR Revolving
Loans (in the case of the U.S. Borrower) or Base Rate Loans (in the case of
other Borrowers), (ii) if such L/C Disbursement is a Revolving L/C Disbursement
made in an Alternative Currency, at all times prior to its conversion to U.S.
Dollars pursuant to paragraph (e) above, at the applicable Base Rate plus the
Applicable Margin applicable to Eurocurrency Revolving Loans at such time (or,
in the case of a Revolving L/C Disbursement made in Canadian Dollars, at the
Canadian Base Rate plus the Applicable Margin applicable to Canadian Base Rate
Loans at such time) and (iii) if such L/C Disbursement is a Tranche C-3 L/C
Disbursement, at the rate per annum then applicable to ABR Term Loans; provided
that, in each case, if such L/C Disbursement is not reimbursed by the applicable
Borrower when due pursuant to paragraph (e) (i) of this Section, then
Section 2.14(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Facility Lender pursuant to
paragraph (e) (ii) of this Section or from the Tranche C-3 Credit-Linked Deposit
of any Tranche C-3 Lender pursuant to paragraph (e)(iii) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender or Tranche C-3 Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank with respect to any one or
more of the Canadian Tranche, the European Tranche or Tranche C-3, may be
replaced at any time by written agreement among the U.S. Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. Any Issuing Bank in respect of the European Tranche shall be a
PMP. At the time any such replacement shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.13(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued under the applicable Tranche thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of such Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement but shall not be required to issue additional Letters of
Credit.

 

79



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the U.S.
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, Tranche C-3 Lenders and Revolving Facility
Lenders with L/C Exposure representing greater than 50% of the total L/C
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
or if the original Revolving Facility Maturity Date and Term Facility Maturity
Date shall be changed to an earlier date pursuant to the proviso to the
definition of the terms “Revolving Facility Maturity Date” and “Term Facility
Maturity Date”, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash in U.S. Dollars equal to the aggregate
L/C Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn
Alternative Currency Letters of Credit or L/C Disbursements in an Alternative
Currency that the Borrowers are not late in reimbursing shall be deposited in
the applicable Alternative Currencies in the actual amounts of such undrawn
Letters of Credit and L/C Disbursements and (ii) upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind. For the purposes of this
paragraph, the Alternative Currency Revolving L/C Exposure shall be calculated
using the Exchange Rates on the date notice demanding cash collateralization is
delivered to a Borrower. Each such deposit pursuant to this paragraph shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrowers under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of (i) for so long as an Event of Default shall be continuing,
the Administrative Agent and (ii) at any other time, the U.S. Borrower, in each
case, in Permitted Investments and at the risk and expense of the Borrowers,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account with
respect to Letters of Credit issued under any Tranche shall be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements made
in respect of Letters of Credit issued under such Tranche for which such Issuing
Bank has not been reimbursed and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrowers for the
Revolving L/C Exposure and Tranche C-3 L/C Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Tranche C-3 Lenders and Revolving Facility Lenders with L/C Exposure
representing greater than 50% of the total L/C Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement. If a Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived.

(k) Additional Issuing Banks. From time to time, the U.S. Borrower may by notice
to the Administrative Agent designate up to four Lenders (in addition to
JPMorgan

 

80



--------------------------------------------------------------------------------

Chase Bank, N.A.), each of which agrees (in its sole discretion) to act in such
capacity and each of which is reasonably satisfactory to the Administrative
Agent as an Issuing Bank in respect of any one or more of the Canadian Tranche,
the European Tranche or Tranche C-3. Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank with respect to the applicable Tranche hereunder for all
purposes.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit under any Tranche, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letters of
Credit to be issued, amended, renewed or extended by it under any Tranche and
outstanding under such Tranche after giving effect to such issuance, amendment,
renewal or extension occurred (and whether the amount thereof changed), it being
understood that such Issuing Bank shall not permit any issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining written (or, with respect to any Issuing
Bank, if the Administrative Agent so agrees with respect to such Issuing Bank,
telephonic) confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any L/C Disbursement in respect of any Letter of Credit issued under a
Tranche, the identity of such Tranche, the date of such L/C Disbursement and the
amount of such L/C Disbursement, (iv) on any Business Day on which a Borrower
fails to reimburse an L/C Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure, the applicable Borrower and the
amount and currency of such L/C Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.

(m) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of L/C Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Revolving Facility Lenders are at the time
or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Bank pursuant to paragraph (e) of this Section in
respect of unreimbursed L/C Disbursements made under any Alternative Currency
Letter of Credit and (iii) of each Revolving Facility Lender’s participation in
any Alternative Currency Letter of Credit under which an L/C Disbursement has
been made shall, automatically and with no further action required, be converted
into the U.S. Dollar Equivalent, calculated using the Exchange Rates on such
date (or in the case of any L/C Disbursement made after such date, on the

 

81



--------------------------------------------------------------------------------

date such L/C Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
applicable Issuing Bank or any Lender in respect of the obligations described in
this paragraph shall accrue and be payable in U.S. Dollars at the rates
otherwise applicable hereunder.

(n) All Letters of Credit outstanding under the May 2006 Credit Agreement on the
Amendment Effective Date shall remain outstanding hereunder on the terms set
forth herein, except as otherwise provided herein.

SECTION 2.06. Canadian Bankers’ Acceptances. (a) Each acceptance and purchase of
B/As of a single Contract Period pursuant to Section 2.01(c) or Section 2.08
shall be made ratably by the Canadian Tranche Lenders in accordance with the
amounts of their Canadian Tranche Commitments. The failure of any Canadian
Tranche Lender to accept any B/A required to be accepted by it shall not relieve
any other Canadian Tranche Lender of its obligations hereunder; provided that
the Canadian Tranche Commitments are several and no Canadian Tranche Lender
shall be responsible for any other Canadian Tranche Lender’s failure to accept
B/As as required hereunder.

(b) The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of C$1,000,000 and
not less than C$1,000,000. The face amount of each B/A shall be C$100,000 or any
whole multiple thereof. If any Canadian Tranche Lender’s ratable share of the
B/As of any Contract Period to be accepted on any date would not be an integral
multiple of C$100,000, the face amount of the B/As accepted by such Lender may
be increased or reduced to the nearest integral multiple of C$100,000 by the
Administrative Agent in its sole discretion. B/As of more than one Contract
Period may be outstanding at the same time; provided that there shall not at any
time be more than a total of five B/A Drawings outstanding.

(c) To request an acceptance and purchase of B/As, the Canadian Borrower shall
notify the Administrative Agent of such request by telephone or by facsimile not
later than 10:00 a.m., Local Time, one Business Day before the date of such
acceptance and purchase. Each such request shall be irrevocable and, if
telephonic, shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written request in a form approved by the
Administrative Agent and signed by the Canadian Borrower. Each such telephonic
and written request shall specify the following information:

(i) the aggregate face amount of the B/As to be accepted and purchased;

(ii) the date of such acceptance and purchase, which shall be a Business Day;

(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Revolving Facility Maturity Date); and

(iv) the location and number of the Canadian Borrower’s account to which any
funds are to be disbursed, which shall comply with the requirements of
Section 2.07. If no Contract Period is specified with respect to any requested
acceptance and purchase of

 

82



--------------------------------------------------------------------------------

B/As, then the Canadian Borrower shall be deemed to have selected a Contract
Period of 30 days’ duration.

Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall advise each Canadian Tranche Lender of the details
thereof and of the amount of B/As to be accepted and purchased by such Lender.

(d) The Canadian Borrower hereby appoints each Canadian Tranche Lender as its
attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, as and when deemed necessary by such Lender, blank forms
of B/As. It shall be the responsibility of each Canadian Tranche Lender to
maintain an adequate supply of blank forms of B/As for acceptance under this
Agreement. The Canadian Borrower recognizes and agrees that all B/As signed
and/or endorsed on its behalf by any Canadian Tranche Lender shall bind the
Canadian Borrower as fully and effectually as if manually signed and duly issued
by authorized officers of the Canadian Borrower. Each Canadian Tranche Lender is
hereby authorized to issue such B/As endorsed in blank in such face amounts as
may be determined by such Lender to comply with any request of the Canadian
Borrower hereunder; provided that the aggregate face amount thereof is equal to
the aggregate face amount of B/As required to be accepted by such Lender. No
Canadian Tranche Lender shall be liable for any damage, loss or claim arising by
reason of any loss or improper use of any such instrument unless such loss or
improper use results from the gross negligence or willful misconduct of such
Lender. Each Canadian Tranche Lender shall maintain a record with respect to
B/As (i) received by it from the Administrative Agent in blank hereunder,
(ii) voided by it for any reason, (iii) accepted and purchased by it hereunder
and (iv) canceled at their respective maturities. Upon request by the Canadian
Borrower, a Lender shall cancel all forms of B/A that have been pre-signed or
pre-endorsed on behalf of the Canadian Borrower and that are held by such Lender
and are not required to be issued pursuant to this Agreement.

(e) Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in paragraph (d) above. Notwithstanding that any person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Lenders or the Canadian Borrower at the date of issuance of such B/A,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
B/A so signed shall be binding on the Canadian Borrower.

(f) Upon acceptance of a B/A by a Lender, such Lender shall purchase, or arrange
the purchase of, such B/A from the Canadian Borrower at the Discount B/A Rate
for such Lender applicable to such B/A accepted by it and provide to the
Administrative Agent the Discount Proceeds (net of applicable acceptance fees)
for the account of the Canadian Borrower as provided in Section 2.07. The
acceptance fee payable by the Canadian Borrower to a Lender under
Section 2.13(c) in respect of each B/A accepted by such Lender shall be set off
against the Discount Proceeds payable by such Lender under this paragraph.
Notwithstanding the foregoing, in the case of any B/A Drawing resulting from the
conversion or continuation of a B/A Drawing or Canadian Tranche Revolving
Facility Loan pursuant to Section 2.08, the net amount that would otherwise be
payable to the Canadian Borrower by each Lender pursuant to this paragraph will
be applied as provided in Section 2.08(f).

 

83



--------------------------------------------------------------------------------

(g) Each Lender may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all B/A’s accepted and purchased by it hereunder.

(h) Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.

(i) The Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Lender in respect of a B/A accepted and
purchased by it pursuant to this Agreement that might exist solely by reason of
such B/A being held, at the maturity thereof, by such Lender in its own right
and the Canadian Borrower agrees not to claim any days of grace if such Lender
as holder sues the Canadian Borrower on the B/A for payment of the amounts
payable by the Canadian Borrower thereunder. On the specified maturity date of a
B/A, or such earlier date as may be required pursuant to the provisions of this
Agreement, the Canadian Borrower shall pay the Lender that has accepted and
purchased such B/A the full face amount of such B/A, and after such payment the
Canadian Borrower shall have no further liability in respect of such B/A and
such Lender shall be entitled to all benefits of, and be responsible for all
payments due to third parties under, such B/A.

(j) At the option of the Canadian Borrower and any Lender, B/As under this
Agreement to be accepted by that Lender may be issued in the form of depository
bills for deposit with The Canadian Depository for Securities Limited pursuant
to the Depository Bills and Notes Act (Canada) or bills of exchange pursuant to
the Bills of Exchange Act. All depository bills so issued and all bills of
exchange shall be governed by the provisions of this Section 2.06. If a Canadian
Tranche Lender is not a bank under the Bank Act (Canada) or if a Canadian
Tranche Lender notifies the Administrative Agent in writing that it is otherwise
unable to accept B/As, such Canadian Tranche Lender will, instead of accepting
and purchasing B/As, make a Loan (a “B/A Equivalent Loan”) to the Canadian
Borrower in the amount and for the same term as the draft that such Canadian
Tranche Lender would otherwise have been required to accept and purchase
hereunder. Each such Canadian Tranche Lender will provide to the Administrative
Agent the Discount Proceeds of such B/A Equivalent Loan for the account of the
Canadian Borrower in the same manner as such Canadian Tranche Lender would have
provided the Discount Proceeds in respect of the draft that such Canadian
Tranche Lender would otherwise have been required to accept and purchase
hereunder. Each such B/A Equivalent Loan will bear interest at the same rate
that would result if such Canadian Tranche Lender had accepted (and been paid an
acceptance fee) and purchased (on a discounted basis) a B/A for the relevant
Contract Period (it being the intention of the parties that each such B/A
Equivalent Loan shall have the same economic consequences for the Lenders and
the Canadian Borrower as the B/A that such B/A Equivalent Loan replaces). All
such interest shall be paid in advance on the date such B/A Equivalent Loan is
made, and will be deducted from the principal amount of such B/A Equivalent Loan
in the same amount and manner in which the deduction based on the Discount B/A
Rate and the applicable acceptance fee of a B/A would be deducted from the face
amount of the B/A. Subject to the repayment requirements of this Agreement, on

 

84



--------------------------------------------------------------------------------

the last day of the relevant Contract Period for such B/A Equivalent Loan, the
Canadian Borrower shall be entitled to convert each such B/A Equivalent Loan
into another type of Loan, or to roll over each such B/A Equivalent Loan into
another B/A Equivalent Loan, all in accordance with the applicable provisions of
this Agreement.

(k) All B/As outstanding under the May 2006 Credit Agreement on the Amendment
Effective Date shall remain outstanding hereunder on the terms set forth herein,
except as otherwise provided herein.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it and disburse the Discount Proceeds (net of applicable acceptance
fees) of each B/A to be accepted and purchased by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans or Discount Proceeds (net of applicable acceptance fees) available to
the applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of such Borrower designated by such Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans, Base Rate
Revolving Borrowings and Swingline Borrowings made to finance the reimbursement
of a L/C Disbursement and reimbursements as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing or acceptance and purchase of B/As
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing or the
applicable Discount Proceeds (net of applicable acceptance fees) available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of (A) (1) in the case of a Borrowing by the U.S.
Borrower, the Federal Funds Effective Rate, and (2) in the case of any other
amount, the rate reasonably determined by the Administrative Agent to be the
cost to it of funding such amount, and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, (ii) in the case of a Borrower, (1) if such amount is a Borrowing
made to the U.S. Borrower, the interest rate applicable to ABR Loans, (2) if
such amount is a Borrowing made in U.S. Dollars to the Canadian Borrower, the
interest rate applicable to U.S. Base Rate Loans, (3) if such amount is a B/A
Drawing or a Canadian Dollar-denominated Borrowing made to the Canadian
Borrower, the interest rate applicable to Canadian Base Rate Loans and (4) if
such amount is a Borrowing made to the Dutch Borrower or a U.K. Borrower, the
interest rate applicable to the applicable Base Rate Loans. If such Lender pays
such amount to the Administrative

 

85



--------------------------------------------------------------------------------

Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing or such Lender’s purchase of B/As. If such Borrower pays such amount
to the Administrative Agent, then such amount shall constitute a reduction of
such Borrowing or of the face amount of such B/As.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Each B/A Drawing shall have a Contract Period as
specified in the applicable request therefor. Thereafter, the applicable
Borrower may elect to convert such Borrowing or B/A Drawing to a different Type
or to continue such Borrowing or B/A Drawing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section,
it being understood that no B/A Drawing may be converted or continued other than
at the end of the Contract Period applicable thereto. The applicable Borrower
may elect different options with respect to different portions of the affected
Borrowing or B/A Drawing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing or
accepting B/As comprising such B/A Drawing, as the case may be, and the Loans or
B/As resulting from an election made with respect to any such portion shall be
considered a separate Borrowing or B/A Drawing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election (as provided in Section 9.01 and, unless
otherwise agreed upon by the Administrative Agent, in Schedule 2.03) by
telephone (i) in the case of an election that would result in a Borrowing, by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election and (ii) in the case of an
election that would result in a B/A Drawing or the continuation of a B/A
Drawing, by the time that a request would be required under Section 2.06 if such
Borrower were requesting an acceptance and purchase of B/As to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the applicable Borrower.
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
Contract Period for B/As that does not comply with 2.06(c)(iii) or (iii) convert
any Borrowing or B/A Drawing to a Borrowing or B/A Drawing not available under
the Class of Commitments pursuant to which such Borrowing or B/A Drawing was
made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing or B/A Drawing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing or B/A
Drawing

 

86



--------------------------------------------------------------------------------

(in which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing or B/A Drawing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting outstanding credit extension is to be an ABR
Borrowing, a Eurocurrency Borrowing, a Base Rate Borrowing or a B/A Drawing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”, and in the
case of an election of a B/A Drawing, the Contract Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Contract Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or a B/A
Drawing but does not specify an Interest Period or a Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period or
Contract Period, as applicable, of one month’s or 30 days’ duration, as
applicable.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing or B/A Drawing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or a B/A Drawing prior to the end of the
Interest Period or Contract Period applicable thereto, then, unless such
Borrowing or B/A Drawing is repaid as provided herein, at the end of such
Interest Period such Borrowing or B/A Drawing shall (i) in the case of a
Borrowing denominated in U.S. Dollars by the U.S. Borrower, be converted to an
ABR Borrowing, (ii) in the case of a Borrowing by the Dutch Borrower or a U.K.
Borrower, be continued as a Base Rate Borrowing, (iii) in the case of a
Borrowing denominated in U.S. Dollars by the Canadian Borrower, be converted to
a U.S. Base Rate Borrowing, and (iv) in the case of a Borrowing or B/A Drawing
denominated in Canadian Dollars, be converted to a Canadian Base Rate Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the U.S. Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall (A) in the
case of such a Borrowing by the U.S. Borrower, be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto, (B) in the case of such a
Borrowing by the Canadian Borrower, be converted to a U.S. Base Rate Borrowing
at the end of the Interest Period applicable thereto or (C) in the case of such
a Borrowing by the Dutch Borrower or a U.K. Borrower, be continued as a Base
Rate Borrowing.

 

87



--------------------------------------------------------------------------------

(f) Upon the conversion of any Canadian Tranche Borrowing (or portion thereof),
or the continuation of any B/A Drawing (or portion thereof), to or as a B/A
Drawing, the net amount that would otherwise be payable to the Canadian Borrower
by each Lender pursuant to Section 2.06(f) in respect of such new B/A Drawing
shall be applied against the principal of the Canadian Tranche Revolving
Facility Loan made by such Lender as part of such Canadian Tranche Borrowing (in
the case of a conversion), or the reimbursement obligation owed to such Lender
under Section 2.06(i) in respect of the B/As accepted by such Lender as part of
such maturing B/A Drawing (in the case of a continuation), and the Canadian
Borrower shall pay to such Lender an amount equal to the difference between the
principal amount of such Canadian Tranche Revolving Facility Loan or the
aggregate face amount of such maturing B/As, as the case may be, and such net
amount.

SECTION 2.09. Termination and Reduction of Commitments; Return of Tranche C-3
Credit-Linked Deposits. (a) Unless previously terminated, (i) the Revolving
Facility Commitments shall terminate on the Revolving Facility Maturity Date,
(ii) the Tranche C-4 Initial Term Loan Commitments shall terminate at 5:00 p.m.,
New York City time, on the Amendment Effective Date and (iii) the Tranche C-4
Delayed Draw Term Loan Commitments shall terminate at 5:00 p.m., New York City
time, on the Delayed Draw Expiration Date.

(b) Any Borrower may at any time terminate, or from time to time reduce, the
Tranche C-4 Delayed Draw Term Loan Commitments or the Commitments of any Tranche
of the Revolving Facility Commitments; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1.0 million and not less than $5.0 million (or, if less, the remaining amount
of any such Tranche of the Revolving Facility Commitments) and (ii) the
Borrowers shall not terminate or reduce any Tranche of the Revolving Facility
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans in accordance with Section 2.12, (A) the total European
Tranche Revolving Facility Exposure would exceed the total European Tranche
Commitments, (B) the total Canadian Tranche Revolving Facility Exposure would
exceed the total Canadian Tranche Commitments or (C) the total U.S. Tranche
Revolving Facility Exposure would exceed the total U.S. Tranche Commitments. The
U.S. Borrower may at any time or from time to time direct the Administrative
Agent to reduce the Total Tranche C-3 Credit-Linked Deposit; provided that
(i) each reduction of the Tranche C-3 Credit-Linked Deposits shall be in an
amount that is an integral multiple of $1.0 million and not less than $5.0
million (or, if less, the remaining amount of the Total Tranche C-3
Credit-Linked Deposit) and (ii) the U.S. Borrower shall not direct the
Administrative Agent to reduce the Tranche C-3 Credit-Linked Deposits if, after
giving effect to such reduction (and to the provisions of Section 2.05(a)), the
aggregate Tranche C-3 L/C Exposure would exceed the Total Tranche C-3
Credit-Linked Deposit or the European Tranche Revolving Facility Exposure would
exceed the total European Tranche Commitments. In the event the Tranche C-3
Credit-Linked Deposits shall be reduced as provided in the immediately preceding
sentence, the Administrative Agent will return all amounts in the Tranche C-3
Credit-Linked Deposit Account in excess of the reduced Total Tranche C-3
Credit-Linked Deposit to the Tranche C-3 Lenders, ratably in accordance with
their Tranche C-3 Percentages of the Total Tranche C-3 Credit-Linked Deposit (as
determined immediately prior to such reduction).

 

88



--------------------------------------------------------------------------------

(c) The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Facility Commitments or the Total
Tranche C-3 Credit-Linked Deposit under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by a Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of any Tranche of the Revolving Facility Commitments or of a
reduction of the Total Tranche C-3 Credit-Linked Deposit to zero delivered by a
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class or reduction of the Total Tranche C-3
Credit-Linked Deposit pursuant to this Section 2.09 shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

SECTION 2.10. Repayment of Loans and B/As; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Facility Lender the then unpaid principal amount of
each Revolving Facility Loan of such Lender to such Borrower on the Revolving
Facility Maturity Date, (ii) to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each Term Loan of such Lender to such
Borrower as provided in Section 2.11, (iii) in the case of the Canadian
Borrower, to the Administrative Agent for the account of each Lender the face
amount of each B/A, if any, accepted by such Lender from the Canadian Borrower
as provided in Section 2.06(i), and (iv) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan to such Borrower on the earlier of
(x) the Revolving Facility Maturity Date, (y) the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least five Business Days after such Swingline Loan is made and (z) in the
case of a Swingline Loan to the Dutch Borrower or a U.K. Borrower, the last day
of the Interest Period applicable to such Swingline Loan; provided that on each
date that a Revolving Borrowing is made by the U.S. Borrower, the U.S. Borrower
shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted by such Lender, including the
amounts and currencies of principal and interest payable and paid to such Lender
from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency thereof, the Class and
Type thereof and the Interest Period (if any) applicable thereto, and the amount
of each B/A and the Contract Period applicable thereto, (ii) the amount of any
principal or interest, or other amount in respect of any B/A, due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iii) any amount received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

89



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence, currencies
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, each Borrower under such Class shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and
reasonably acceptable to the applicable Borrower. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.11. Repayment of Term Loans, B/As, Revolving Facility Loans and
Tranche C-3 Credit-Linked Deposits. (a) (i) Subject to the other paragraphs of
this Section, the U.S. Borrower shall repay Tranche C-1 Term Borrowings and
Tranche C-4 Term Borrowings and the Dutch Borrower shall repay Tranche C-2 Term
Borrowings on each date set forth below (each such date being referred to as a
“Term Loan Installment Date”) (x) in the case of Tranche C-1 Term Borrowings, in
the aggregate principal amount equal to the product of (A) the percentage set
forth below opposite such Term Loan Installment Date and (B) the aggregate
principal amount of the Tranche C-1 Term Loans made on or prior to June 15,
2006, (y), in the case of Tranche C-2 Term Borrowings, in the aggregate
principal amount equal to the product of (A) the percentage set forth below
opposite such Term Loan Installment Date and (B) the aggregate principal amount
of the Tranche C-2 Term Loans made on the May 2006 Amendment Effective Date, and
(z) in the case of Tranche C-4 Term Borrowings, in the aggregate principal
amount equal to the product of (A) the percentage set forth below opposite such
Term Loan Installment Date and (B) the sum of (I) the aggregate principal amount
of the Tranche C-4 Initial Term Loans made on the Amendment Effective Date and
(II) the aggregate principal amount of Tranche C-4 Delayed Draw Term Loans made
on or prior to the earlier of the Delayed Draw Expiration Date and such Term
Loan Installment Date:

 

Date

   Amount of
Tranche C-1
Term
Borrowings
to Be Repaid     Amount of
Tranche C-2
Term
Borrowings
to Be Repaid     Amount of
Tranche C-4
Term
Borrowings
to Be Repaid  

September 30, 2006

   0.25 %   0.25 %   —    

December 31, 2006

   0.25 %   0.25 %   0.25 %

March 31, 2007

   0.25 %   0.25 %   0.25 %

June 30, 2007

   0.25 %   0.25 %   0.25 %

September 30, 2007

   0.25 %   0.25 %   0.25 %

December 31, 2007

   0.25 %   0.25 %   0.25 %

March 31, 2008

   0.25 %   0.25 %   0.25 %

June 30, 2008

   0.25 %   0.25 %   0.25 %

September 30, 2008

   0.25 %   0.25 %   0.25 %

December 31, 2008

   0.25 %   0.25 %   0.25 %

March 31, 2009

   0.25 %   0.25 %   0.25 %

June 30, 2009

   0.25 %   0.25 %   0.25 %

September 30, 2009

   0.25 %   0.25 %   0.25 %

December 31, 2009

   0.25 %   0.25 %   0.25 %

March 31, 2010

   0.25 %   0.25 %   0.25 %

June 30, 2010

   0.25 %   0.25 %   0.25 %

September 30, 2010

   0.25 %   0.25 %   0.25 %

December 31, 2010

   0.25 %   0.25 %   0.25 %

March 31, 2011

   0.25 %   0.25 %   0.25 %

June 30, 2011

   0.25 %   0.25 %   0.25 %

September 30, 2011

   0.25 %   0.25 %   0.25 %

December 31, 2011

   0.25 %   0.25 %   0.25 %

March 31, 2012

   0.25 %   0.25 %   0.25 %

June 30, 2012

   0.25 %   0.25 %   0.25 %

September 30, 2012

   0.25 %   0.25 %   0.25 %

December 31, 2012

   0.25 %   0.25 %   0.25 %

March 31, 2013

   0.25 %   0.25 %   0.25 %

Term Facility Maturity Date

   93.25 %   93.25 %   93.50 %

 

90



--------------------------------------------------------------------------------

To the extent not previously paid, outstanding Term Loans shall be due and
payable on the Term Facility Maturity Date.

(ii) In the event that any Incremental Term Loans are made on an Increased
Amount Date, the U.S. Borrower shall repay such Incremental Term Loans on the
dates and in the amounts set forth in the Incremental Assumption Agreement.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date; provided that
any Other Revolving Facility Loans shall be due and payable as set forth in the
relevant Incremental Assumption Agreement.

(c) Prepayment of the Borrowings from:

(i) all Net Proceeds pursuant to Section 2.12(b) and Excess Cash Flow pursuant
to Section 2.12(c) to be applied to prepay Term Borrowings of any Class shall be
applied (1) to reduce in forward order of maturity the next eight unpaid
scheduled amortization payments under paragraph (a) above in respect of the Term
Borrowings of such Class, and (2) thereafter, to reduce on a pro rata basis
(based on the amount of such amortization payments) the remaining scheduled
amortization payments in respect of the Term Borrowings of such Class.

(ii) any optional prepayments of the Term Loans pursuant to
Section 2.12(a) shall be applied to the remaining installments thereof as
directed by the U.S. Borrower.

 

91



--------------------------------------------------------------------------------

(d) Prior to any repayment of any Borrowing or amounts owing in respect of
outstanding B/A Drawings, or any reduction of Tranche C-3 Credit-Linked
Deposits, hereunder, the applicable Borrower shall select the Borrowing or
Borrowings, B/A Drawing or B/A Drawings and/or Tranche C-3 Credit-Linked
Deposits to be repaid or reduced and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection (i) in the case of an ABR
Borrowing, a Base Rate Borrowing or a B/A Drawing, not later than 12:00 p.m.,
Local Time, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing or Tranche C-3 Credit-Linked
Deposit, not later than 11:00 a.m., Local Time, three Business Days before the
scheduled date of such repayment or reduction. Any mandatory prepayment of Term
Borrowings shall be applied so that the aggregate amount of such prepayment is
allocated among the Tranche C-1 Term Borrowings, Tranche C-2 Term Borrowings,
Tranche C-4 Term Borrowings and Other Term Loans of each Class, if any, pro rata
based on the aggregate principal amount of outstanding Borrowings of each such
Class. In the case of prepayments under Section 2.12(a), the Borrowers may in
their sole discretion select the Borrowing or Borrowings to be prepaid. Each
repayment of a Borrowing or amounts owing in respect of outstanding B/A Drawings
shall be applied ratably to the Loans included in the repaid Borrowing or the
B/As included in such B/A Drawing and each reduction of the Total Tranche C-3
Credit-Linked Deposit shall be applied ratably to the Tranche C-3 Credit-Linked
Deposits of the Tranche C-3 Lenders. Notwithstanding anything to the contrary in
the immediately preceding sentence, prior to any repayment of a Swingline
Borrowing hereunder, the U.S. Borrower shall select the Borrowing or Borrowings
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by telecopy) of such selection not later than 12:00 p.m., Local Time, on the
scheduled date of such repayment. Repayments of Borrowings shall be accompanied
by accrued interest on the amount repaid.

(e) For the avoidance of doubt, and notwithstanding anything to the contrary set
forth in this Section 2.11 (including the amortization schedule set forth
above), if the original Term Facility Maturity Date and the original Revolving
Facility Maturity Date shall be changed to an earlier date pursuant to the
provisos to the definitions of the terms Term Facility Maturity Date and
Revolving Facility Maturity Date, then, to the extent not previously paid,
outstanding Term Loans, Revolving Facility Loans, B/As and Swingline Loans shall
be due and payable on such earlier date; provided that any Other Revolving
Facility Loans and Other Term Loans shall be due and payable as set forth in the
relevant Incremental Assumption Agreement.

(f) Amounts to be applied pursuant to this Section or Section 7.01 to prepay or
repay amounts to become due with respect to outstanding B/As shall be deposited
in the Prepayment Account (as defined below). On the last day of the Contract
Period of each B/A to be prepaid or repaid, the Administrative Agent shall apply
any cash on deposit in the Prepayment Account to amounts due in respect of the
relevant B/As until all amounts due in respect of the relevant outstanding B/As
have been satisfied (with any remaining funds being returned to the Canadian
Borrower) or until all the allocable cash on deposit has been exhausted. For
purposes of this Agreement, the term “Prepayment Account” shall mean an account
established by the Canadian Borrower with the Administrative Agent and over
which the Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal for application in accordance with
this paragraph (f). The

 

92



--------------------------------------------------------------------------------

Administrative Agent will, at the request of the Canadian Borrower, use
commercially reasonable efforts to invest amounts on deposit in the Prepayment
Account in short-term, cash equivalent investments selected by the
Administrative Agent in consultation with the Canadian Borrower that mature
prior to the last day of the applicable Contract Periods of the B/As to be
prepaid; provided that the Administrative Agent shall have no obligation to
invest amounts on deposit in the Prepayment Account if a Default or Event of
Default shall have occurred and be continuing. The Canadian Borrower shall
indemnify the Administrative Agent for any losses relating to the investments
made at the request or direction of the Canadian Borrower so that the amount
available to prepay amounts due in respect of B/As on the last day of the
applicable Contract Period is not less than the amount that would have been
available had no investments been made pursuant thereto. Other than any interest
earned on such investments (which shall be for the account of the Canadian
Borrower, to the extent not necessary for the prepayment of B/As in accordance
with this Section), the Prepayment Account shall not bear interest. Interest or
profits, if any, on such investments shall be deposited in the Prepayment
Account and reinvested and disbursed as specified above. If the maturity of the
Loans and all amounts due hereunder has been accelerated pursuant to
Section 7.01, the Administrative Agent may, in its sole discretion, apply all
amounts on deposit in the Prepayment Account to satisfy any of the Obligations
of the Canadian Borrower in respect of Canadian Tranche Loans and B/As (and the
Canadian Borrower hereby grants to the Administrative Agent a security interest
in the Prepayment Account to secure such Obligations).

(g) The Administrative Agent shall return Tranche C-3 Credit-Linked Deposits in
the aggregate amount of $500,000 to the Tranche C-3 Lenders on June 30 of each
year, beginning on June 30, 2006. To the extent not previously returned, all
Tranche C-3 Credit-Linked Deposits shall be returned to the Tranche C-3 Lenders
on the Tranche C-3 Maturity Date. Any optional return of Tranche C-3
Credit-Linked Deposits effected pursuant to Section 2.09 shall be applied to
reduce the subsequent scheduled returns of Tranche C-3 Credit-Linked Deposits to
be effected pursuant to this Section as directed by the U.S. Borrower. Each
return of Tranche C-3 Credit-Linked Deposits pursuant to this Section 2.11(g)
shall be accompanied by accrued interest on the amount of Tranche C-3
Credit-Linked Deposits paid to but excluding the date of return.

SECTION 2.12. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.17), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.11(d).

(b) The U.S. Borrower shall apply all Net Proceeds promptly upon receipt thereof
to prepay Term Borrowings in accordance with paragraphs (c) and (d) of
Section 2.11; provided that the U.S. Borrower shall not be so required to apply
cash proceeds that constitute Net Proceeds pursuant to clause (b) of the
definition thereof to prepay Term Borrowings if, on the date of receipt thereof,
and after giving effect to the incurrence, issuance or sale of Indebtedness that
produces such Net Proceeds on a Pro Forma Basis, the Senior Secured Bank
Leverage Ratio on the last day of the U.S.

 

93



--------------------------------------------------------------------------------

Borrower’s then most recently completed fiscal quarter for which financial
statements are available shall be less than or equal to 3.00 to 1.00.

(c) Within five (5) Business Days after financial statements are required to be
delivered under Section 5.04(a) with respect to each Excess Cash Flow Period
(commencing with the Excess Cash Flow Period beginning on January 1, 2008), the
U.S. Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period
and shall apply an amount equal to the amount by which (A) the Required
Percentage of such Excess Cash Flow exceeds (B) the aggregate principal amount
of voluntary prepayments of Term Loans pursuant to Section 2.12(a) and permanent
voluntary reductions of Revolving Facility Commitments pursuant to
Section 2.09(b) to the extent that an equal amount of Revolving Facility Loans
was simultaneously repaid pursuant to Section 2.12(a), in each case during such
Excess Cash Flow Period, to prepay Term Borrowings in accordance with
paragraphs (c) and (d) of Section 2.11. Not later than the date on which the
payment is required to be made pursuant to the foregoing sentence for each
applicable Excess Cash Flow Period, the U.S. Borrower will deliver to the
Administrative Agent a certificate signed by a Financial Officer of the U.S.
Borrower setting forth the amount, if any, of Excess Cash Flow for such fiscal
year and the calculation thereof in reasonable detail.

(d) (i) In the event and on such occasion that (A) the total European Tranche
Revolving Facility Exposure exceeds the total European Tranche Commitments,
(B) the total Canadian Tranche Revolving Facility Exposure exceeds the total
Canadian Tranche Commitments or (C) the total U.S. Tranche Revolving Facility
Exposure exceeds the total U.S. Tranche Commitments, the Borrowers under the
applicable Tranche shall prepay Revolving Borrowings or Swingline Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess; provided that if such excess arises
solely as a result of currency rate fluctuations, such prepayment or deposit, as
the case may be, shall not be required to be made until the third Business Day
after the Administrative Agent shall have delivered to the Borrowers written
notice of such required prepayment or deposit.

SECTION 2.13. Fees. (a) (i) The U.S. Borrower agrees to pay to each Lender in
respect of a Tranche of Revolving Loans (other than any Defaulting Lender),
through the Administrative Agent, three Business Days after the last day of
March, June, September and December in each year, and three Business Days after
the date on which the Revolving Facility Commitments of all the Lenders in
respect of such Tranche shall be terminated as provided herein, a commitment fee
(a “Commitment Fee”) on the daily amount of the Available Unused Commitment of
such Lender attributable to such Tranche during the preceding quarter (or other
period ending with the date on which the last of the Commitments of such Lender
in respect of such Tranche shall be terminated) at a rate equal to 0.50% per
annum. All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days. For the purpose of calculating any
Lender’s Commitment Fee, the outstanding Swingline Loans during the period for
which such Lender’s Commitment Fee is calculated shall be deemed to be zero. The
Commitment Fee due to each Lender in respect of any Tranche of Revolving Loans
shall commence to accrue on the Closing Date and shall cease to accrue on the

 

94



--------------------------------------------------------------------------------

date on which the last of the Commitments of such Lender in respect of such
Tranche shall be terminated as provided herein. For purposes of computing the
average daily amount of any Revolving L/C Exposure for any period under this
Section 2.13(a)(i) and under Section 2.13(b), the average daily amount of
Alternative Currency Revolving L/C Exposure for such period shall be calculated
by multiplying (i) the average daily balance of each Alternative Currency Letter
of Credit (expressed in the currency in which such Alternative Currency Letter
of Credit is denominated) by (ii) the Exchange Rate for the Alternative Currency
in which such Letter of Credit is denominated in effect on the last Business Day
of such period or by such other reasonable method that the Administrative Agent
deems appropriate. Any Commitment Fee paid in respect of the Canadian Tranche
(i) shall be paid to each Canadian Tranche Lender’s Canadian Lending Office to
the extent paid by the Canadian Borrower and (ii) shall be paid to each Canadian
Tranche Lender’s U.S. Lending Office to the extent paid by the U.S. Borrower.

(ii) The U.S. Borrower agrees to pay to each Tranche C-4 Lender, through the
Administrative Agent, a commitment fee, three Business Days after the last day
of March, June, September and December in each year, and three Business Days
after the date on which the Tranche C-4 Delayed Draw Term Loan Commitments of
all the Tranche C-4 Lenders shall be terminated as provided herein, which shall
accrue at a rate equal to 0.50% per annum, on the average daily unused amount of
the Tranche C-4 Delayed Draw Term Loan Commitment of such Tranche C-4 Lender
during the period from and including the Amendment Effective Date to the Delayed
Draw Expiration Date.

(b) The U.S. Borrower from time to time agrees to pay (i) to each Revolving
Facility Lender (other than any Defaulting Lender) in respect of a Tranche,
through the Administrative Agent, three Business Days after the last day of
March, June, September and December of each year and three Business Days after
the date on which the Revolving Facility Commitments in respect of such Tranche
of all the Lenders shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) on such Lender’s Tranche Percentage of the daily aggregate
Revolving L/C Exposure with respect to such Tranche (excluding the portion
thereof attributable to unreimbursed Revolving L/C Disbursements), during the
preceding quarter (or shorter period ending with the Revolving Facility Maturity
Date or the date on which the Revolving Facility Commitments in respect of such
Tranche shall be terminated) at the rate per annum equal to the Applicable
Margin for Eurocurrency Revolving Borrowings effective for each day in such
period (provided that, solely in respect of the CIGNA L/C, such rate per annum
shall be equal to such Applicable Margin minus 0.50%) and (ii) to each Issuing
Bank in respect of any Tranche of the Revolving Facility, for its own account,
(x) three Business Days after the last day of March, June, September and
December of each year and three Business Days after the date on which the
Revolving Facility Commitments in respect of such Tranche of all the Lenders
shall be terminated as provided herein, a fronting fee in respect of each
Revolving Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Revolving Letter of Credit to and
including the termination of such Revolving Letter of Credit, computed at a rate
equal to 1/4 of 1% per annum of the daily average stated amount of such
Revolving Letter of Credit (or as otherwise agreed with such Issuing Bank), plus
(y) in connection with the issuance, amendment or transfer of any such Letter of
Credit or any Revolving L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and

 

95



--------------------------------------------------------------------------------

processing charges (collectively, “Issuing Bank Fees”). All L/C Participation
Fees and Issuing Bank Fees that are payable on a per annum basis shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(c) The Canadian Borrower agrees to pay to the Administrative Agent, for the
account of each Canadian Tranche Lender, on each date on which B/As drawn by the
Canadian Borrower are accepted hereunder, in Canadian Dollars, an acceptance fee
computed by multiplying the face amount of each such B/A by the product of
(i) the Applicable Margin for B/A Drawings on such date and (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/A and the denominator of which is 365.

(d) The U.S. Borrower agrees to pay (i) in addition to the fees payable to the
Tranche C-3 Lenders pursuant to Section 2.23(b), to the Administrative Agent for
the account of each Tranche C-3 Lender, three Business Days after the last day
of March, June, September and December of each year and three Business Days
after the date on which the Tranche C-3 Credit-Linked Deposit shall be
terminated as provided herein, a participation fee with respect to its
participations in Tranche C-3 Letters of Credit, which shall accrue at the
Applicable Margin from time to time in effect in respect of Eurocurrency Term
Loans on the daily amount of such Tranche C-3 Lender’s Tranche C-3 Credit-Linked
Deposit during the period from and including the Amendment Effective Date to but
excluding the date on which the entire amount of such Lender’s Tranche C-3
Credit-Linked Deposit is returned to it and (ii) to each Issuing Bank, for its
own account, (x) three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Tranche C-3 Credit-Linked Deposits shall be terminated as provided
herein, a fronting fee in respect of each Tranche C-3 Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Tranche C-3 Letter of Credit to and including the termination of such Tranche
C-3 Letter of Credit, computed at a rate equal to 1/4 of 1% per annum of the
daily average stated amount of such Tranche C-3 Letter of Credit (or as
otherwise agreed with such Issuing Bank), plus (y) in connection with the
issuance, amendment or transfer of any such Letter of Credit or any Tranche C-3
L/C Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges; provided that all such fees shall be payable on the date on
which the Tranche C-3 Credit-Linked Deposits are returned to the Tranche C-3
Lenders and any such fees accruing after the date on which the Tranche C-3
Credit-Linked Deposits are returned to the Tranche C-3 Lenders shall be payable
on demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees in respect of Tranche C-3 Letters of Credit that are payable on a
per annum basis shall be computed on the basis of the number of days elapsed in
a year of 360 days.

(e) The U.S. Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the fees set forth in the Fee Letter dated as of
October 11, 2006, as amended, restated, supplemented or otherwise modified from
time to time, at the times specified therein (the “Administrative Agent Fees”).

 

96



--------------------------------------------------------------------------------

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan to the U.S. Borrower) shall bear interest at the ABR plus
the Applicable Margin, the Loans comprising each U.S. Base Rate Borrowing shall
bear interest at the U.S. Base Rate plus the Applicable Margin, the Loans
comprising each Canadian Base Rate Borrowing shall bear interest at the Canadian
Base Rate plus the Applicable Margin and the Loans comprising each other Base
Rate Borrowing (including each Swingline Loan to the Dutch Borrower or a U.K.
Borrower) shall bear interest at the applicable Base Rate plus the Applicable
Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or Tranche C-3 L/C Disbursements or any Fees or other amount payable by the
applicable Borrower hereunder is not paid when due, whether at stated maturity,
upon acceleration or otherwise, such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section, (ii) in the case
of overdue unreimbursed amounts with respect to any Tranche C-3 L/C
Disbursement, 2% plus the rate otherwise applicable to such Tranche C-3 L/C
Disbursement as provided in Section 2.05(h) or (iii) in the case of any other
amount, 2% plus the interest rate that would have applied had such amount,
during the period of non-payment, constituted (A) in the case of an amount owed
by the U.S. Borrower, an ABR Loan or (B) in the case of any other amount, a Base
Rate Loan to the Borrower that owes such amount in the currency of the overdue
amount; provided that this paragraph (c) shall not apply to any Event of Default
that has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans in respect of any Tranche, upon termination of the Revolving Facility
Commitments in respect of such Tranche and (iii) in the case of the Term Loans,
on the Term Facility Maturity Date; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or a Base Rate Revolving Loan under any Tranche prior to the end
of the Availability Period in respect of such Tranche), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

97



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Loans denominated in Sterling and (ii) interest
computed by reference to (A) the ABR at times when the ABR is based on the Prime
Rate, (B) the U.S. Base Rate at times when the U.S. Base Rate is based on the
rate described in clause (a) of the definition thereof or (C) the Canadian Base
Rate, in each case shall be computed on the basis of a year of 365 days, and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable ABR, Adjusted Eurocurrency
Rate or Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as the case may be. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency or,
with respect to the Benchmark LIBOR Rate, on any day:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate, the LIBO Rate or the EURO LIBO
Rate, as applicable, for such currency for such Interest Period or the Benchmark
LIBOR Rate for such day, as applicable; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under any Tranche that the Adjusted Eurocurrency Rate, the LIBO Rate or
the EURO LIBO Rate, as applicable, for such currency for such Interest Period or
the Benchmark LIBOR Rate for such day, as applicable, will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing or such Tranche C-3 Credit-Linked Deposit, as
applicable, for such Interest Period or such day, as applicable;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is a Borrowing by the U.S. Borrower, an ABR Borrowing, and (B) if
such Borrowing is a Borrowing by the Dutch Borrower or a U.K. Borrower, or a
Canadian Tranche Borrowing denominated in U.S. Dollars, a Base Rate

 

98



--------------------------------------------------------------------------------

Borrowing, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
such currency, (A) if such Borrowing is a Borrowing by the U.S. Borrower, such
Borrowing shall be made as an ABR Borrowing, and (B) if such Borrowing is a
Borrowing by the Dutch Borrower or a U.K. Borrower, or a Canadian Tranche
Borrowing denominated in U.S. Dollars, a Base Rate Borrowing and (iii) the
Tranche C-3 Credit-Linked Deposits shall be invested so as to earn a return
equal to the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

SECTION 2.16. Increased Costs. Except for Taxes, which shall be governed
exclusively by Section 2.18: (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans or B/A Drawings
made by such Lender or any Letter of Credit or participation therein or any
Tranche C-3 Credit-Linked Deposit;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or obtaining funds for the
purchase of B/As (or of maintaining its obligation to make any such Loan or to
accept and purchase B/As) or to increase the cost to such Lender or Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or any Tranche
C-3 Credit-Linked Deposit or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise), then the applicable Borrower will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, or Tranche C-3 Credit-Linked Deposits of, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrowers shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

99



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the U.S. Borrower and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.16, such
Lender or Issuing Bank shall notify the U.S. Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies the U.S. Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 2.20 or the CAM Exchange, then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted Eurocurrency Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to such Borrower and shall be conclusive absent manifest error. Such Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.18. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Documents shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if a

 

100



--------------------------------------------------------------------------------

Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or any Issuing Bank, as applicable, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Any and all payments by or on account of any obligation of the
Administrative Agent pursuant to Section 2.23(b) hereunder shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Administrative Agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the Administrative
Agent shall so notify the U.S. Borrower and advise it of the additional amount
required to be paid so that the sum payable by the Administrative Agent pursuant
to Section 2.23(b) after making all required deductions (including deductions
applicable to additional sums payable under this Section) to the Tranche C-3
Lenders is an amount from the Administrative Agent equal to the sum they would
have received from the Administrative Agent had no deductions been made,
(ii) the U.S. Borrower shall pay such additional amount to the Administrative
Agent, (iii) the Administrative Agent shall make all required deductions,
(iv) the Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (v) the U.S.
Borrower shall indemnify, within 10 days after written demand therefor, the
Administrative Agent for the full amount of any deductions paid by the
Administrative Agent with respect to any payments made on account of any
obligation of the Administrative Agent pursuant to Section 2.23(b).

(c) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(d) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder or under
any other Loan Documents (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf, on behalf of
another Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

101



--------------------------------------------------------------------------------

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower under a
Tranche in which such Lender participates is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to such Borrower (with a copy to the Administrative Agent), to the
extent such Lender is legally entitled to do so, at the time or times prescribed
by applicable law or as may reasonably be requested by such Borrower, such
properly completed and executed documentation prescribed by applicable law to
permit such payments to be made without such withholding tax or at a reduced
rate; provided that no Lender shall have any obligation under this paragraph (e)
with respect to any withholding Tax imposed by any jurisdiction other than the
United States if in the reasonable judgment of such Lender such compliance would
subject such Lender to any material unreimbursed cost or expense or would
otherwise be disadvantageous to such Lender in any material respect.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which such Loan
Party has paid additional amounts pursuant to this Section 2.18, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.18 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent or Lender in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, face amount of B/As, interest,
fees or reimbursement of L/C Disbursements, or of amounts payable under
Section 2.16, 2.17 or 2.18, or otherwise) prior to 2:00 p.m., Local Time, on the
date when due, in immediately available funds, without condition or deduction
for any defense, recoupment, set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to such Borrower by
the Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except

 

102



--------------------------------------------------------------------------------

that payments pursuant to Sections 2.16, 2.17, 2.18 and 9.05 shall be made
directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document of principal or interest
in respect of any Loan or amounts owing in respect of any B/A Drawing (or of any
breakage indemnity in respect of any Loan or B/A Drawing) shall be made in the
currency of such Loan or B/A Drawing; all other payments hereunder and under
each other Loan Document shall be made in U.S. Dollars, except as otherwise
expressly provided herein. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from any Borrower to pay fully all amounts of principal,
face amount of B/As, unreimbursed L/C Disbursements, interest and fees then due
from such Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of
principal, face amount of B/As and unreimbursed L/C Disbursements then due from
such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal, face amount of B/As and unreimbursed
L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans, amounts owing in respect of B/A
Drawings or participations in L/C Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Term Loans, Revolving Facility Loans, amounts owing in respect of B/A
Drawings and participations in L/C Disbursements and Swingline Loans and accrued
interest thereon under any Tranche than the proportion received by any other
Lender under such Tranche, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Term Loans,
Revolving Facility Loans, amounts owing in respect of B/A Drawings and
participations in L/C Disbursements and Swingline Loans of other Lenders under
such Tranche to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders under such Tranche ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans, Revolving Facility Loans, amounts owing in respect of B/A Drawings and
participations in L/C Disbursements and Swingline Loans under such Tranche;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the

 

103



--------------------------------------------------------------------------------

express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
other than to the U.S. Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph (c) shall apply). Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of (A) (1) in the case of Loans to the U.S. Borrower, the
Federal Funds Effective Rate, (2) in the case of any other Loans or amounts
owing in respect of B/A Drawings, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount, (3) in the
case of any other amounts denominated in U.S. Dollars, the Federal Funds
Effective Rate, and (4) in the case of any other amount denominated in a
currency other than U.S. Dollars, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount, and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.07(b) or 2.19(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18 or 2.23, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans or Tranche C-3 Credit-Linked Deposits hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.16, 2.18 or 2.23, as applicable, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material

 

104



--------------------------------------------------------------------------------

respect. The applicable Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18 or 2.23, or is
a Defaulting Lender, then the U.S. Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the U.S. Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, amounts owing in respect
of B/A Drawings and participations in L/C Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal,
amounts owing in respect of B/A Drawings and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.16
or payments required to be made pursuant to Section 2.18 or 2.23, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.20 shall be deemed to prejudice any rights that a Borrower may
have against any Lender that is a Defaulting Lender.

(c) If any Lender (i) has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.08 requires the
consent of all the Lenders affected and with respect to which the Required
Lenders shall have granted their consent or (ii) was in breach of its
representation made pursuant to Section 9.22 (any such Lender referred to in
clause (i) or (ii), a “Non-Consenting Lender”), then provided no Event of
Default then exists, the U.S. Borrower shall have the right (unless in the case
of clause (i) such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, Commitments and unreimbursed Tranche C-3 Credit-Linked Deposits hereunder
to one or more assignees reasonably acceptable to the Administrative Agent;
provided that: (a) all Obligations of the Borrowers owing to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, and (b) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. In connection
with any such assignment the Borrowers, the Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04.

SECTION 2.21. Incremental Commitments. (a) The U.S. Borrower or the Dutch
Borrower may, by written notice to the Administrative Agent from time to time,
request Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments in an amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Loans, as the

 

105



--------------------------------------------------------------------------------

case may be, in their own discretion; provided that each Incremental Revolving
Facility Lender shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments being requested (which shall be in minimum
increments of $1.0 million and a minimum amount of $25.0 million or equal to the
remaining Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments are requested to
become effective (the “Increased Amount Date”) and (iii) (a) whether such
Incremental Term Loan Commitments are to be Tranche C-1 Term Loan Commitments,
Tranche C-2 Term Loan Commitments, Tranche C-4 Term Loan Commitments or
commitments to make term loans with pricing and/or amortization terms different
from the Tranche C-1 Term Loans, the Tranche C-2 Term Loans and the Tranche C-4
Term Loans (“Other Term Loans”) and/or (b) whether such Incremental Revolving
Facility Commitments are to be Canadian Tranche Commitments, European Tranche
Commitments, U.S. Tranche Commitments or commitments to make revolving loans
with pricing and/or amortization terms different from the Canadian Tranche
Revolving Facility Loans, European Tranche Revolving Facility Loans and U.S.
Tranche Revolving Facility Loans (“Other Revolving Facility Loans”).

(b) The U.S. Borrower and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the Incremental Term
Loans and/or Incremental Revolving Facility Loans to be made thereunder;
provided that (i) the Other Term Loans and Other Revolving Facility Loans shall
rank pari passu or junior in right of payment and of security with the Tranche
C-1 Term Loans, Tranche C-2 Term Loans, Tranche C-4 Term Loans and Revolving
Facility Loans and (except as to pricing and amortization) shall have the same
terms as the Tranche C-1 Term Loans, Tranche C-2 Term Loans or Tranche C-4 Term
Loans, as applicable, (ii) the final maturity date of (a) any Other Term Loans
shall be no earlier than the Term Loan Maturity Date and/or (b) any Other
Revolving Facility Loans shall be no earlier than the Revolving Facility
Maturity Date; provided that any Other Term Loans and any Other Revolving
Facility Loans may provide for an acceleration of their maturity to an Early
Maturity Test Date if, on such Early Maturity Test Date, the aggregate principal
amount of Early Maturity Notes that mature within 91 days after such Early
Maturity Test Date exceeds $200.0 million, (iii) the weighted average life to
maturity of any Other Term Loans shall be no shorter than the weighted average
life to maturity of the Term Loans and (iv) the Other Revolving Facility Loans
shall require no scheduled amortization or mandatory commitment reductions prior
to the Revolving Facility Maturity Date; provided further that the interest rate
margin (which shall be deemed to include all upfront or similar fees or original
issue discount payable to all Lenders providing such Other Term Loan and/or
Other Revolving Facility Loan) in respect of any Other Term Loan and/or Other
Revolving Facility Loan shall be the same as that applicable to the Term Loans
and/or the Revolving Facility Loans; except that the interest rate margin in
respect of any Other Term Loan and/or Other Revolving Facility Loan (which shall
be deemed to include all upfront or similar fees or original issue discount

 

106



--------------------------------------------------------------------------------

payable to all Lenders providing such Other Term Loan and/or Other Revolving
Facility Loan) may exceed the Applicable Margin for the Term Loans and/or the
Revolving Facility Loans (which shall, for such purposes only, be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing the Term Loans and/or the Revolving Facility Loans),
respectively, by no more than  1/2 of 1% (it being understood that any such
increase may take the form of original issue discount (“OID”), with OID being
equated to the interest rates in a manner reasonably determined by the
Administrative Agent based on an assumed four-year life to maturity), or if it
does so exceed such Applicable Margin (which shall, for such purposes only, be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing the Term Loans and/or the Revolving Facility Loans),
such Applicable Margin shall be increased so that the interest rate margin in
respect of such Other Term Loan or Other Revolving Facility Loan, as the case
may be (which shall be deemed to include all upfront or similar fees or original
issue discount payable to all Lenders providing such Other Term Loan and/or
Other Revolving Facility Loan), is no more than  1/2 of 1% higher than the
Applicable Margin for the Term Loans or the Revolving Facility Loans,
respectively (which shall, for such purposes only, be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing the Term Loans and/or the Revolving Facility Loans). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loan Commitments
and/or Incremental Revolving Loan Commitments evidenced thereby as provided for
in Section 9.08(e). Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the U.S. Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the U.S. Borrower, (ii) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and consistent with those delivered on the
Closing Date under Section 4.02 of the 2005 Credit Agreement and such additional
documents and filings (including amendments to the Mortgages and other Security
Documents and title endorsement bringdowns) as the Administrative Agent may
reasonably require to assure that the Incremental Term Loans and/or Incremental
Revolving Facility Loans are secured by the Collateral ratably with (or, to the
extent agreed by the applicable Incremental Term Lenders or Incremental
Revolving Facility Lenders in the applicable Incremental Assumption Agreement,
junior to) the existing Term Loans and Revolving Facility Loans and (iii) the
U.S. Borrower would be in Pro Forma Compliance after giving effect to such
Incremental Term Loan Commitment and/or Incremental Revolving Facility
Commitments and the Incremental Term Loans and/or Incremental Revolving Facility
Loans to be made thereunder and the application of the proceeds therefrom as if
made and applied on such date.

 

107



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans and/or Incremental Revolving Facility Loans (other than
Other Term Loans or Other Revolving Facility Loans), when originally made, are
included in each Borrowing of outstanding Term Loans or Revolving Facility Loans
under the same Tranche on a pro rata basis, and the Borrowers agree that
Section 2.17 shall apply to any conversion of Eurocurrency Loans to ABR Loans or
Base Rate Loans reasonably required by the Administrative Agent to effect the
foregoing.

SECTION 2.22. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligations
of such Lender to make or continue Eurocurrency Loans or to convert ABR
Borrowings or Base Rate Borrowings to Eurocurrency Borrowings shall be suspended
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall upon demand from such Lender (with a copy to
the Administrative Agent), either convert all Eurocurrency Borrowings of such
Lender to ABR Borrowings or Base Rate Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

SECTION 2.23. Credit-Linked Deposit Account. (a) The Tranche C-3 Credit-Linked
Deposits shall be held by the Administrative Agent in the Tranche C-3
Credit-Linked Deposit Account, and no party other than the Administrative Agent
shall have a right of withdrawal from the Tranche C-3 Credit-Linked Deposit
Account or any other right or power with respect to the Tranche C-3
Credit-Linked Deposits, except as expressly set forth in Section 2.05, 2.09 or
2.12. Notwithstanding any provision in this Agreement to the contrary, the sole
funding obligation of each Tranche C-3 Lender in respect of its participation in
Tranche C-3 Letters of Credit shall be satisfied in full upon the funding of its
Tranche C-3 Credit-Linked Deposit on the May 2006 Amendment Effective Date.

(b) Each of the U.S. Borrower, the Administrative Agent, each Issuing Bank
issuing any Tranche C-3 Letter of Credit and each Tranche C-3 Lender hereby
acknowledges and agrees that each Tranche C-3 Lender is funding its Tranche C-3
Credit-Linked Deposit to the Administrative Agent for application in the manner
contemplated by Section 2.05 and that the Administrative Agent has agreed to
invest the Tranche C-3 Credit-Linked Deposits so as to earn a return (except
during periods when, and to the extent to which, such Tranche C-3 Credit-Linked
Deposits are used to cover unreimbursed Tranche C-3 L/C Disbursements, and
subject to Section 2.15) for the Tranche C-3 Lenders equal to a rate per annum,
reset daily on each Business Day for the period until the next following
Business Day, equal to (i) such day’s rate for one month LIBOR deposits (the
“Benchmark

 

108



--------------------------------------------------------------------------------

LIBOR Rate”) computed on the basis of the actual number of days elapsed in a
year of 365 days (or 366 days in a leap year) minus (ii) 0.10%. Such interest
will be paid to the Tranche C-3 Lenders by the Administrative Agent quarterly in
arrears when Letter of Credit fees are payable pursuant to Section 2.13. In
addition to the foregoing payments by the Administrative Agent, the U.S.
Borrower agrees to make payments to the Tranche C-3 Lenders quarterly in arrears
when Letter of Credit fees are payable pursuant to Section 2.13 (and together
with the payment of such fees) in an amount equal to 0.10% per annum on the
amounts of their respective Tranche C-3 Credit-Linked Deposits.

(c) The U.S. Borrower shall have no right, title or interest in or to the
Tranche C-3 Credit-Linked Deposits and no obligations with respect thereto
(except for the reimbursement obligations provided in Section 2.05 and the
obligation to pay fees as provided in this Section 2.23), it being acknowledged
and agreed by the parties hereto that the making of the Tranche C-3
Credit-Linked Deposits by the Tranche C-3 Lenders, the provisions of this
Section 2.23 and the application of the Tranche C-3 Credit-Linked Deposits in
the manner contemplated by the May 2006 Amendment Agreement and Section 2.05
constitute agreements among the Administrative Agent, each Issuing Bank issuing
any Tranche C-3 Letter of Credit and each Tranche C-3 Lender with respect to the
funding obligations of each Tranche C-3 Lender in respect of its participation
in Tranche C-3 Letters of Credit and do not constitute any loan or extension of
credit to the U.S. Borrower.

(d) Subject to the U.S. Borrower’s compliance with the cash-collateralization
requirements set forth in Section 2.05(j), the Administrative Agent shall return
any remaining Tranche C-3 Credit-Linked Deposits to the Tranche C-3 Lenders
following the occurrence of the Tranche C-3 Maturity Date.

SECTION 2.24. Additional Reserve Costs. (a) If and so long as any Lender is
required to make special deposits with the Bank of England, to maintain reserve
asset ratios or to pay fees, in each case in respect of such Lender’s Loans,
such Lender may require the relevant Borrower to pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such
Loans at a rate per annum equal to the Mandatory Costs Rate calculated in
accordance with the formula and in the manner set forth in Exhibit G, provided
that no Lender may request the payment of any amount under this paragraph to the
extent resulting from a requirement imposed (other than as provided in
Section 2.16) on such Lender by any Governmental Authority (and not on Lenders
or any class of Lenders generally) in respect of a concern expressed by such
Governmental Authority with such Lender specifically, including with respect to
its financial health.

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Mandatory Costs Rate) in respect of any of such Lender’s Loans such Lender may
require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Loans subject to such requirements, additional
interest on such Loans at a rate per annum specified by such Lender to be the
cost to such Lender of complying with such requirements in

 

109



--------------------------------------------------------------------------------

relation to such Loans, provided that no Lender may request the payment of any
amount under this paragraph to the extent resulting from a requirement imposed
(other than as provided in Section 2.16) on such Lender by any Governmental
Authority (and not on Lenders or any class of Lenders generally) in respect of a
concern expressed by such Governmental Authority with such Lender specifically,
including with respect to its financial health.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, acting in good faith, which determination
shall be conclusive absent manifest error, and notified to the relevant Borrower
(with a copy to the Administrative Agent) at least five Business Days before
each date on which interest is payable for the relevant Loans, and such
additional interest so notified to the relevant Borrower by such Lender shall be
payable to such Lender on each date on which interest is payable for such Loans.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to each of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Qualified IPO), the U.S. Borrower and each of the
Material Subsidiaries (a) is a limited liability company, unlimited company,
corporation or partnership duly organized, validly existing and in good standing
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction of organization outside the United States) under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of each Borrower, to borrow and
otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by Holdings
(prior to a Qualified IPO), the U.S. Borrower and each of the Subsidiary Loan
Parties of each of the Loan Documents to which it is a party, and the borrowings
hereunder and the transactions forming a part of the Transactions (a) have been
duly authorized by all corporate, stockholder or limited liability company or
partnership action required to be obtained by Holdings, the U.S. Borrower and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of Holdings, the U.S.
Borrower or any such Subsidiary Loan Parties, (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority or (C) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which Holdings, the U.S. Borrower or any such
Subsidiary Loan Party is a party or by which any of them or any of their

 

110



--------------------------------------------------------------------------------

property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where, other than in the case of the Existing Borden Second
Secured Notes, the New Second Secured Notes and the Debentures, any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings (prior to a Qualified IPO), the U.S. Borrower
or any such Subsidiary Loan Parties, other than the Liens created by the Loan
Documents and Liens permitted by Section 6.02.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in the applicable Foreign Pledge Agreements, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and equivalent filings in
foreign jurisdictions, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such other actions, consents and approvals with respect to which
the failure to be obtained or made could not reasonably be expected to have a
Material Adverse Effect and (f) filings or other actions listed on
Schedule 3.04.

SECTION 3.05. Financial Statements.

(a) The U.S. Borrower has heretofore furnished to the Lenders:

(i) The unaudited pro forma combined balance sheet (the “Pro Forma Balance
Sheet”) and the related pro forma combined statements of operations (the “Pro
Forma Income Statements” and, together with the Pro Forma Balance Sheet, the
“Pro Forma Financial Statements”) of the U.S. Borrower, together with its
consolidated subsidiaries, in the case of the Pro Forma Balance Sheet, as at
June 30, 2006, and in the case of the Pro Forma Income Statements, for the six
months ended June 30, 2006 and the twelve months ended December 31, 2005 (in
each case including the notes thereto), copies of which

 

111



--------------------------------------------------------------------------------

have heretofore been furnished to each Lender (via inclusion in the Information
Memorandum), have been prepared giving effect to the Transactions as set forth
in the Information Memorandum (as if such events had occurred, in the case of
the Pro Forma Balance Sheet, on such date and, in the case of the Pro Forma
Income Statements, on the first date of such six- or twelve-month period, as
applicable). The Pro Forma Financial Statements have been prepared in good faith
based on assumptions believed by Holdings and the U.S. Borrower to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items is subject to change). The Pro Forma Balance Sheet
presents fairly in all material respects on a pro forma basis the estimated
financial position of the U.S. Borrower and its consolidated subsidiaries as at
June 30, 2006, assuming that the events specified in the second preceding
sentence had actually occurred at such date, and the Pro Forma Income Statements
present fairly in all material respects on a pro forma basis the results of
operations of U.S. Borrower and its consolidated subsidiaries for such six- or
twelve-month period, as applicable, assuming that the events specified in the
second preceding sentence had actually occurred on the first day of such six- or
twelve-month period, as applicable.

(ii) The financial statements (other than the Pro Forma Financial Statements)
set forth in the New Second Secured Notes Offering Memorandum present fairly the
financial condition and results of operations of each of the Combined Group, the
Canadian Borrower, the U.S. Borrower, RSM and the German Guarantor, as
applicable, as of and on such dates set forth on such financial statements
(subject, in the case of interim financial statements, to normal year-end audit
adjustments). All such financial statements have been prepared in accordance
with GAAP applied consistently throughout the periods involved (subject to
(i) in the case of interim financial statements, normal year-end adjustments,
(ii) adjustments, reclassifications and exceptions set forth in the 2005
Transaction Agreement and the schedules and exhibits thereto and (iii) in the
case of interim financial statements, the absence of notes) except as disclosed
therein.

(b) None of the U.S. Borrower or the Subsidiaries has any material Guarantees,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the financial statements referred to in
the preceding clauses (a)(i) and (ii). During the period from December 31, 2005,
to and including the Amendment Effective Date there has been no disposition by
any of Holdings or any of its subsidiaries of any material part of its business
or property that is not reflected in the financial statements referred to in the
preceding clauses (a)(i) and (ii).

SECTION 3.06. No Material Adverse Change or Material Adverse Effect. Since
December 31, 2005, there has been no event, development or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the U.S.
Borrower and the Subsidiaries has valid fee simple title to, or valid leasehold
interests in, or easements or other limited property interests in, all its
properties and assets (including all

 

112



--------------------------------------------------------------------------------

Mortgaged Properties), except for minor defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title, interests or easements could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such properties and assets held in fee simple are free and clear of Liens,
other than Liens expressly permitted by Section 6.02 or arising by operation of
law.

(b) None of the U.S. Borrower or the Subsidiaries have defaulted under any
leases to which it is a party, except for such defaults as would not reasonably
be expected to have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 3.07(b), each of the U.S. Borrower and
each of the Subsidiaries enjoys peaceful and undisturbed possession under all
such leases, other than leases in respect of which the failure to enjoy peaceful
and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Each of the U.S. Borrower and the Subsidiaries owns or possesses, or could
obtain ownership or possession of or rights under, on terms not materially
adverse to it, all patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary for the present conduct of
its business, without any conflict (of which the U.S. Borrower has been notified
in writing) with the rights of others, and free from any burdensome restrictions
on the present conduct of the their businesses, except where such conflicts and
restrictions could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(d) As of the Amendment Effective Date, none of the U.S. Borrower or the
Subsidiaries has received any written notice of any pending or contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Amendment Effective Date.

(e) None of the U.S. Borrower or the Subsidiaries is obligated on the Amendment
Effective Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Amendment
Effective Date the name and jurisdiction of incorporation, formation or
organization of each subsidiary of Holdings and, as to each such subsidiary, the
percentage of each class of Equity Interests owned by Holdings or by any such
subsidiary.

(b) As of the Amendment Effective Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Equity Interests of Holdings, any Borrower
or any of the Subsidiaries,

 

113



--------------------------------------------------------------------------------

except rights of employees to purchase Equity Interests of Holdings in
connection with the 2005 Transactions or as set forth on Schedule 3.08(b).

(c) As of the Amendment Effective Date, no direct or indirect subsidiary of the
U.S. Borrower is an Indenture Restricted Subsidiary.

SECTION 3.09. Litigation; Compliance with Laws. (a) As of the Amendment
Effective Date except as set forth on Schedule 3.09, there are no actions, suits
or proceedings at law or in equity or, to the knowledge of any Borrower,
investigations by or on behalf of any Governmental Authority or in arbitration
now pending, or, to the knowledge of any Borrower, threatened in writing against
or affecting Holdings (prior to a Qualified IPO) or any Borrower or any of its
subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) as to which an adverse
determination is reasonably probable and which, if adversely determined, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or materially adversely affect the Transactions. On the date of
any Borrowing (other than any Borrowing of Tranche C-4 Delayed Draw Term Loans)
after the Amendment Effective Date, there are no actions, suits or proceedings
at law or in equity or, to the knowledge of any Borrower, investigations by or
on behalf of any Governmental Authority or in arbitration now pending, or, to
the knowledge of any Borrower, threatened in writing against or affecting
Holdings (prior to a Qualified IPO) or any Borrower or any of its subsidiaries
or any business, property or rights of any such person as to which an adverse
determination is reasonably probable and which, if adversely determined, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) None of Holdings (prior to a Qualified IPO), the U.S. Borrower, the
Subsidiaries or their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are covered by Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings (prior to a
Qualified IPO), the U.S. Borrower or the Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

114



--------------------------------------------------------------------------------

SECTION 3.11. Investment Company Act. None of Holdings (prior to a Qualified
IPO), the U.S. Borrower or the Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.12. Use of Proceeds. The proceeds of the Tranche C-4 Initial Term
Loans will be used (i) on the Amendment Effective Date to fund the Transactions
and (ii) for general corporate purposes. The proceeds of the Tranche C-4 Delayed
Draw Term Loans will be used to finance the Debt Tender Offer and the Existing
Borden Floating Rate Notes Redemption. The proceeds of the Revolving Facility
Loans will be used for general corporate purposes (including for the repurchase
of the Industrial Revenue Bonds and Permitted Business Acquisitions). The
Borrowers will use the proceeds of the Swingline Loans, and may request the
issuance of Letters of Credit, solely for general corporate purposes (including
for the back-up or replacement of existing letters of credit).

SECTION 3.13. Tax Returns. Except as would not reasonably be expected to have a
Material Adverse Effect and except as set forth on Schedule 3.13:

(a) Each of Holdings (prior to a Qualified IPO), the U.S. Borrower and the
Subsidiaries (i) has timely filed or caused to be timely filed all federal,
state, local and non-U.S. Tax returns required to have been filed by it that are
material to such companies taken as a whole and each such Tax return is true and
correct in all material respects and (ii) has timely paid or caused to be timely
paid all Taxes shown thereon to be due and payable by it and all other material
Taxes or assessments, except Taxes or assessments that are being contested in
good faith by appropriate proceedings in accordance with Section 5.03 and for
which Holdings (prior to a Qualified IPO), the U.S. Borrower or any of the
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP;

(b) Each of Holdings (prior to a Qualified IPO), the U.S. Borrower and the
Subsidiaries has paid in full or made adequate provision (in accordance with
GAAP) for the payment of all Taxes due with respect to all periods or portions
thereof ending on or before the Amendment Effective Date (except Taxes or
assessments that are being contested in good faith by appropriate proceedings in
accordance with Section 5.03 and for which Holdings, the U.S. Borrower or any of
the Subsidiaries (as the case may be) has set aside on its books adequate
reserves in accordance with GAAP); and

(c) as of the Amendment Effective Date, with respect to each of Holdings, the
U.S. Borrower and the Subsidiaries, (i) there are no claims being asserted in
writing with respect to any Taxes, (ii) no presently effective waivers or
extensions of statutes of limitations with respect to Taxes have been given or
requested and (iii) no Tax returns are being examined by, and no written
notification of intention to examine has been received from, the Internal
Revenue Service or any other Taxing Authority.

 

115



--------------------------------------------------------------------------------

SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the U.S.
Borrower, the Subsidiaries, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Amendment Effective Date and did not, taken as a
whole, contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

(b) Any Projections and estimates and information of a general economic nature
prepared by or on behalf of the U.S. Borrower or any of its representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the U.S.
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Initial Lenders and as of the
Amendment Effective Date, and (ii) as of the Amendment Effective Date, have not
been modified in any material respect by the U.S. Borrower.

SECTION 3.15. Employee Benefit Plans. (a) Except as disclosed on Schedule 3.15
and except as to matters that could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) each of
Holdings (prior to a Qualified IPO), the U.S. Borrower, the Subsidiaries and the
ERISA Affiliates is in compliance with the applicable provisions of ERISA and
the provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and any similar applicable law; (ii) no Reportable
Event has occurred during the past five years as to which Holdings (prior to a
Qualified IPO), the U.S. Borrower, a Subsidiary or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) the present value of all benefit liabilities under each Plan of
Holdings (prior to a Qualified IPO), the U.S. Borrower, the Subsidiaries and the
ERISA Affiliates (based on those assumptions used to fund such Plan), as of the
last annual valuation date applicable thereto for which a valuation is
available, does not exceed the value of the assets of such Plan, and the present
value of all benefit liabilities of all underfunded Plans (based on those
assumptions used to fund each such Plan), as of the last annual valuation dates
applicable thereto for which valuations are available, does not exceed the value
of the assets of all such underfunded Plans; (iv) no ERISA Event has occurred or
is reasonably expected to occur; and (v) none of Holdings (prior to a Qualified
IPO), the U.S. Borrower, the Subsidiaries or the ERISA Affiliates has received
any written notification that any Multiemployer Plan is in reorganization or has
been terminated within the meaning of Title IV of ERISA, or has knowledge that
any Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated.

(b) Each of Holdings (prior to a Qualified IPO), the U.S. Borrower and the
Subsidiaries is in compliance (i) with all applicable provisions of law and all
applicable

 

116



--------------------------------------------------------------------------------

regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect.

(c) None of Holdings (prior to a Qualified IPO), the U.S. Borrower or any of the
Subsidiaries is or has at any time been an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
that is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993), and none of Holdings (prior to a Qualified IPO), the U.S.
Borrower or any of the Subsidiaries is or has at any time been “connected” with
or an “associate” of (as those terms are used in sections 39 and 43 of the
Pensions Act 2004) such an employer, other than any such scheme, connection or
association that could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.16. Environmental Matters. Except as disclosed on Schedule 3.16 and
except as to matters that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (i) no written notice, request
for information, order, complaint or penalty has been received by the U.S.
Borrower or any of the Subsidiaries, and there are no judicial, administrative
or other actions, suits or proceedings pending or, to the knowledge of Holdings
(prior to a Qualified IPO), the U.S. Borrower or any of the Subsidiaries,
threatened, that allege a violation of or liability under any Environmental
Laws, in each case relating to the U.S. Borrower or any of the Subsidiaries,
(ii) each of the U.S. Borrower and the Subsidiaries has obtained and maintained
all permits, licenses and other approvals necessary for its operations to comply
with all Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other Environmental Laws, (iii) there
has been no material written environmental assessment or audit conducted since
January 1, 2002, by the U.S. Borrower or any of the Subsidiaries of any property
currently owned or leased by the U.S. Borrower or any of the Subsidiaries that
has not been made available to the Administrative Agent prior to the date
hereof, (iv) to the knowledge of Holdings (prior to a Qualified IPO), the U.S.
Borrower or any of the Subsidiaries, no Hazardous Material is located at, on or
under any property currently or, to the knowledge of any Borrower, formerly
owned, operated or leased by the U.S. Borrower or any of its Subsidiaries that
would reasonably be expected to give rise to any cost, liability or obligation
of the U.S. Borrower or any of the Subsidiaries under any Environmental Laws,
and no Hazardous Material has been generated, owned, treated, stored, handled or
controlled by the U.S. Borrower or any of its Subsidiaries and transported to or
Released at any location in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of the U.S. Borrower or any of the
Subsidiaries under any Environmental Laws, and (v) there are no written
agreements in which the U.S. Borrower or any of the Subsidiaries has expressly
assumed or undertaken responsibility, and such assumption or undertaking of
responsibility has not expired or otherwise terminated, for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

 

117



--------------------------------------------------------------------------------

SECTION 3.17. Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof to the extent intended to be created
thereby. In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Administrative Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified on Schedule 6 of the Perfection
Certificate with respect to the U.S. Borrower in appropriate form are filed in
the offices specified on Schedule 6 of the Perfection Certificate with respect
to the U.S. Borrower, the Administrative Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in (to the
extent required thereby), all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person
(except, in the case of Collateral other than Pledged Collateral, Liens
permitted by Section 6.02 and Liens having priority by operation of law).

(b) [reserved].

(c) [reserved].

(d) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Administrative Agent (for the benefit of
the Secured Parties) shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties thereunder in the domestic
Intellectual Property (to the extent intended to be created thereby), in each
case prior and superior in right to any other person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors thereunder after the Closing Date) except
Liens permitted by Section 6.02 and Liens having priority by operation of Law.

(e) [reserved].

(f) Each Foreign Pledge Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof to the fullest extent permissible under applicable law. In the case of
the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Administrative Agent, the Administrative Agent shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for (i) in the case of
Pledged Collateral

 

118



--------------------------------------------------------------------------------

owned by Domestic Loan Parties, the Obligations and (ii) in the case of Pledged
Collateral owned by Foreign Subsidiary Loan Parties, all Obligations of Foreign
Subsidiary Loan Parties, in each case (subject to Section 6.02) prior and
superior in right to any other person and, in respect of Foreign Security
Documents only, subject to (A) registration of undisclosed pledges and, where
applicable, pledges of tangible assets with the governmental tax authorities,
(B) recordation of notarial share pledges in the relevant shareholders
registers, (C) execution and recordation of notarial mortgages in the relevant
land registries, (D) recordation of intellectual property pledges with the
relevant intellectual property registers and (E) notification of debtors of
certain receivables.

(g) [reserved].

(h) The Mortgages executed and delivered on the Closing Date are, and the
Mortgages executed and delivered after the Closing Date pursuant to Section 5.10
shall be, effective to create in favor of the Administrative Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable Lien on all of
the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other person, other than with
respect to the rights of a person pursuant to Liens permitted by Section 6.02
and Liens having priority by operation of law.

(i) After taking the actions specified for perfection therein, each Security
Document (excluding the Collateral Agreement, the Foreign Pledge Agreements, and
the Mortgages, each of which is covered by another paragraph of this
Section 3.17), when executed and delivered, will be effective under applicable
law to create in favor of the Administrative Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral subject thereto (to the extent intended to be created thereby), and
will constitute a fully perfected Lien on and security interest in all right,
title and interest of the Loan Parties in the Collateral subject thereto (to
extent required thereby), prior and superior to the rights of any other person,
except for rights secured by Liens permitted by Section 6.02 and Liens having
priority by operation of law.

(j) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Agents or any Lender with respect
thereto, under foreign law.

SECTION 3.18. Location of Real Property. The Perfection Certificate lists
completely and correctly as of the Amendment Effective Date all material real
property owned by Holdings, the U.S. Borrower and the Subsidiary Loan Parties
and the addresses thereof. As of

 

119



--------------------------------------------------------------------------------

the Closing Date, Holdings, the U.S. Borrower and the Subsidiary Loan Parties
own in fee all the real property set forth as being owned by them on such
Schedules.

SECTION 3.19. Solvency. (a) Immediately after giving effect to the Transactions,
(i) the fair value of the assets of each Borrower (individually) and Holdings,
the U.S. Borrower and the Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of each Borrower (individually) and Holdings, the U.S.
Borrower and the Subsidiaries on a consolidated basis, respectively; (ii) the
present fair saleable value of the property of each Borrower (individually) and
Holdings, the U.S. Borrower and the Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
each Borrower (individually) and Holdings, the U.S. Borrower and the
Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) each Borrower
(individually) and Holdings, the U.S. Borrower and the Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Borrower (individually) and Holdings, the
U.S. Borrower and the Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Amendment Effective Date.

(b) None of Holdings (prior to a Qualified IPO) or any Borrower intends to, or
believes that it or any Subsidiary Loan Party will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it or any such Subsidiary Loan Party and the
timing and amounts of cash to be payable on or in respect of its Indebtedness or
the Indebtedness of any such Subsidiary Loan Party.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Qualified IPO), the U.S. Borrower or any of the Subsidiaries; (b) the hours
worked and payments made to employees of Holdings (prior to a Qualified IPO),
the U.S. Borrower and the Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable law dealing with such matters;
(c) all payments due from Holdings (prior to a Qualified IPO), the U.S. Borrower
or any of the Subsidiaries or for which any claim may be made against Holdings
(prior to a Qualified IPO), the U.S. Borrower or any of the Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Holdings (prior to a
Qualified IPO), the U.S. Borrower or such Subsidiary to the extent required by
GAAP; and (d) Holdings (prior to a Qualified IPO), the U.S. Borrower and the
Subsidiaries are in compliance with all applicable laws, agreements, policies,
plans and programs relating to employment and employment practices. Except as
would not reasonably be expected to have a Material Adverse Effect and except as
set forth on Schedule 3.20, consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings (prior to a
Qualified IPO), the U.S. Borrower or any of the Subsidiaries (or any
predecessor) is a party or by which Holdings (prior to a Qualified IPO), the
U.S. Borrower or any of the Subsidiaries (or any predecessor) is bound.

 

120



--------------------------------------------------------------------------------

SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the U.S. Borrower or the Subsidiaries as of the Amendment Effective Date. As of
such date, such insurance is in full force and effect. The U.S. Borrower
believes that the insurance maintained by or on behalf of Holdings (prior to a
Qualified IPO), the U.S. Borrower and the Subsidiaries is adequate.

SECTION 3.22. [reserved].

SECTION 3.23. First-Lien Indebtedness; Senior Debt. The Obligations (other than
Obligations in respect of the Tranche C-2 Term Loans) constitute (i) “First-Lien
Indebtedness” (or the equivalent thereof) under and as defined in each
Intercreditor Agreement and (ii) “First-Priority Lien Obligations” (or the
equivalent thereof) under the Existing Borden Second Secured Notes Documents and
the New Second Secured Notes Documents and with respect to any Permitted
Refinancing Indebtedness with respect to the Existing Borden Second Secured
Notes or the New Second Secured Notes, and with respect to any Indebtedness
secured by Liens pursuant to Section 6.02(w).

SECTION 3.24. Dutch Banking Act. The Dutch Borrower is in compliance with the
applicable provisions of the Dutch Banking Act and any implementing regulation
including the Exemption Regulation.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans, accept and purchase or arrange for the acceptance and purchase of B/As
and fund Tranche C-3 Credit-Linked Deposits and (b) any Issuing Bank to issue,
amend, extend or renew Letters of Credit or increase the stated amounts of
Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction of the following conditions:

SECTION 4.01. All Non-Delayed Draw Credit Events. On the date of each Borrowing
(other than any Borrowing of Tranche C-4 Delayed Draw Term Loans) and B/A
Drawing and on the date of each issuance, amendment, extension or renewal of a
Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of a B/A, a request therefor as required by Section 2.06(c) or, in the
case of the issuance, amendment, extension or renewal of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.05(b).

 

121



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in the Loan Documents (other
than, with respect to any Borrowing of Tranche C-4 Term Loans on the Amendment
Effective Date, the representation and warranty set forth in Section 3.06) shall
be true and correct in all material respects, in each case on and as of the date
of such Borrowing, B/A Drawing or issuance, amendment, extension or renewal of a
Letter of Credit (other than an amendment, extension or renewal of a Letter of
Credit without any (i) increase in the stated amount of such Letter of Credit or
(ii) extension of the expiration of such Letter of Credit), as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects, as of such earlier date).

(c) At the time of and immediately after such Borrowing, B/A Drawing or
issuance, amendment, extension or renewal of a Letter of Credit (other than an
amendment, extension or renewal of a Letter of Credit without any (i) increase
in the stated amount of such Letter of Credit or (ii) extension of the
expiration of such Letter of Credit), as applicable, no Event of Default or
Default shall have occurred and be continuing.

Each Borrowing (other than any Borrowing of Tranche C-4 Delayed Draw Term Loans)
and B/A Drawing and each issuance, amendment, extension or renewal of a Letter
of Credit (other than an amendment, extension or renewal of a Letter of Credit
without any (i) increase in the stated amount of such Letter of Credit or
(ii) extension of the expiration of such Letter of Credit) shall be deemed to
constitute a representation and warranty by each of the Borrowers on the date of
such Borrowing, issuance, amendment, extension or renewal as applicable, as to
the matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. [reserved]

SECTION 4.02A. Delayed Draw Credit Events. Except as set forth in
Section 4.02A(d) below, on the date of each Borrowing of Tranche C-4 Delayed
Draw Term Loans:

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03.

(b) At the time of such Borrowing, no preliminary injunction or temporary
restraining order restricting or purporting to restrict such Borrowing shall be
in effect.

(c) At the time of and immediately after such Borrowing, no Event of Default
under Section 7.01(h) or (i) shall have occurred and be continuing.

(d) On the applicable Notice Date, in the case of any Borrowing of Tranche C-4
Delayed Draw Term Loans, the conditions set forth in Section 4.01(b) and
(c) shall have been satisfied or waived.

 

122



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Each Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, each Borrower will, and will cause each of the Material Subsidiaries
to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, (i) except as otherwise expressly permitted under Section 6.05,
(ii) except for the liquidation or dissolution of Subsidiaries if the assets of
such Subsidiaries to the extent they exceed estimated liabilities are acquired
by the U.S. Borrower or a Wholly Owned Subsidiary of the U.S. Borrower in such
liquidation or dissolution; provided that Subsidiaries that are Loan Parties may
not be liquidated into Subsidiaries that are not Loan Parties, and (iii) except
(other than with respect to the Borrowers) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) obtain, preserve, renew, extend and keep in full force and effect the
permits, franchises, authorizations, patents, trademarks, service marks, trade
names, copyrights, licenses and rights with respect thereto necessary to the
normal conduct of its business, (ii) comply in all material respects with all
material applicable laws, rules, regulations (including any zoning, building,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Mortgaged Properties) and judgments, writs,
injunctions, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, and (iii) at all times maintain and preserve all
material property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and, with respect
to the Collateral of the Domestic Loan Parties, and, with respect to the
Collateral of the Foreign Subsidiary Loan Parties, to the extent such concept or
a concept comparable thereto exists in the relevant jurisdiction of any Foreign
Subsidiary Loan Party, cause all such property and property casualty insurance
policies to be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable

 

123



--------------------------------------------------------------------------------

endorsement (or comparable provision applicable in the relevant foreign
jurisdiction), in form and substance reasonably satisfactory to the
Administrative Agent.

(b) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, any Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (a) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (b) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
Borrower hereby agrees, to the extent permitted by law, to waive, and to cause
each of their Subsidiaries to waive, its right of recovery, if any, against the
Administrative Agent, the Lenders, any Issuing Bank and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings
(prior to a Qualified IPO), the U.S. Borrower and the Subsidiaries or the
protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims that, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such Tax so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings, and the U.S.
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books adequate reserves in accordance with GAAP with respect thereto.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Annual Reports on Form 10-K or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each fiscal year, (i) a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
U.S. Borrower and its subsidiaries as of the close of such fiscal year and the
consolidated results of its operations during such year and setting forth in
comparative form the corresponding figures for the prior fiscal year and
(ii) management’s discussion and analysis of significant operational and
financial developments during such fiscal year, which

 

124



--------------------------------------------------------------------------------

consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the U.S. Borrower and its subsidiaries on
a consolidated basis in accordance with GAAP (it being understood that the
delivery by the U.S. Borrower of Annual Reports on Form 10-K of the U.S.
Borrower and its consolidated subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such Annual Reports include the information
specified herein);

(b) within 45 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Quarterly Reports on Form 10-Q or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each of the first three fiscal quarters of each fiscal year, (i) a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the U.S. Borrower and its subsidiaries as of
the close of such fiscal quarter and the consolidated results of its operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year and (ii) management’s discussion
and analysis of significant operational and financial developments during such
quarterly period, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of the U.S. Borrower on behalf of the
U.S. Borrower as fairly presenting, in all material respects, the financial
position and results of operations of the U.S. Borrower and its subsidiaries on
a consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by the U.S. Borrower of Quarterly Reports on Form 10-Q of the U.S. Borrower and
its consolidated subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such Quarterly Reports include the information
specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the U.S. Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations of the Consolidated Leverage Ratio in
reasonable detail as of the end of the applicable fiscal period and
(iii) setting forth computations in reasonable detail demonstrating compliance
with the covenant contained in Section 6.11 and (y) concurrently with any
delivery of financial statements under paragraph (a) above, if the accounting
firm agrees to provide such report after the U.S.

 

125



--------------------------------------------------------------------------------

Borrower’s commercially reasonable efforts to obtain such report, a report of
the accounting firm opining on or certifying such statements stating whether
they obtained knowledge during the course of their examination of such
statements of any Default or Event of Default resulting from non-compliance with
the covenant contained in Section 6.11 (which certificate may be limited to
accounting matters and disclaims responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO), the U.S. Borrower or any of its subsidiaries with the SEC,
or after an initial public offering, distributed to its stockholders generally,
as applicable; provided, however, that such reports, proxy statements, filings
and other materials required to be delivered pursuant to this clause (d) shall
be deemed delivered for purposes of this Agreement when posted to the website of
the U.S. Borrower;

(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Amendment Effective Date, the consolidated financial
statements of the U.S. Borrower and its subsidiaries delivered pursuant to
paragraph (a) or (b) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
paragraph (a) and (b) above following such change, a schedule prepared by a
Financial Officer on behalf of the U.S. Borrower reconciling such changes to
what the financial statements would have been without such changes;

(f) within 90 days after the beginning of each fiscal year, a detailed
consolidated quarterly budget for such fiscal year and, as soon as available,
significant revisions, if any, of such budget and quarterly projections with
respect to such fiscal year, including a description of underlying assumptions
with respect thereto (collectively, the “Budget”);

(g) [reserved];

(h) upon the reasonable request of the Administrative Agent, deliver an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (h) or Section 5.10(f);

(i) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of the U.S. Borrower or any Subsidiary in connection
with any material interim or special audit made by independent accountants of
the books of the U.S. Borrower or any Subsidiary;

 

126



--------------------------------------------------------------------------------

(j) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings (prior to a
Qualified IPO), the U.S. Borrower or any of its subsidiaries, or compliance with
the terms of any Loan Document, or such consolidating financial statements, as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and

(k) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings (prior to a Qualified
IPO), the U.S. Borrower, a Subsidiary or any ERISA Affiliate, concerning an
ERISA Event; and (iv) such other documents or governmental reports or filings
relating to any Plan or Multiemployer Plan as the Administrative Agent shall
reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of
Holdings (prior to a Qualified IPO) or any Borrower obtains actual knowledge
thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings (prior to a Qualified IPO), the U.S. Borrower or any of its
subsidiaries as to which an adverse determination is reasonably probable and
that, if adversely determined, would reasonably be expected to have a Material
Adverse Effect;

(c) any other development specific to Holdings (prior to a Qualified IPO), the
U.S. Borrower or any of its subsidiaries that is not a matter of general public
knowledge and that has had, or would reasonably be expected to have, a Material
Adverse Effect; and

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the

 

127



--------------------------------------------------------------------------------

failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that this Section 5.06 shall not apply to Environmental
Laws, which are the subject of Section 5.09, or to laws related to Taxes, which
are the subject of Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings (prior to a Qualified IPO), any
Borrower or any of the Subsidiaries at reasonable times, upon reasonable prior
notice to Holdings (prior to a Qualified IPO) or such Borrower, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to Holdings (prior to a Qualified IPO) or such
Borrower to discuss the affairs, finances and condition of Holdings (prior to a
Qualified IPO), any Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

SECTION 5.09. Compliance with Environmental Laws. Comply with all Environmental
Laws applicable to its operations and properties; and comply with and obtain and
renew all material permits, licenses and other approvals required pursuant to
Environmental Law for its operations and properties, except, in each case with
respect to this Section 5.09, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.10. Further Assurances; Additional Mortgages. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties, and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

(b) If any asset (other than real property, which is covered by Section 5.10(c)
below) that has an individual fair market value in an amount greater than
$15.0 million is acquired by Holdings (prior to a Qualified IPO), any Borrower
or any other Loan Party after the Amendment Effective Date or owned by an entity
at the time it becomes a Subsidiary Loan Party (in each case other than assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and other than assets
that (i) are subject to secured financing arrangements containing restrictions
permitted by Section 6.09(c) pursuant to which a Lien on such assets securing
the Obligations is not permitted or (ii) are not required to become

 

128



--------------------------------------------------------------------------------

subject to the Liens of the Administrative Agent pursuant to Section 5.10(g) or
the Security Documents), cause such asset to be subjected to a Lien securing the
Obligations and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties, and all
subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition of, and, upon
the written request of the Administrative Agent, grant and cause each of the
Subsidiary Loan Parties to grant to the Administrative Agent security interests
and mortgages in, such real property of the U.S. Borrower or any such Subsidiary
Loan Parties as are not covered by the original Mortgages (other than assets
that (i) are subject to permitted secured financing arrangements containing
restrictions permitted by Section 6.09(c) pursuant to which a Lien on such
assets securing the Obligations is not permitted or (ii) are not required to
become subject to the Liens of the Administrative Agent pursuant to
Section 5.10(g) or the Security Documents), to the extent acquired after the
Amendment Effective Date and having a value at the time of acquisition in excess
of $15.0 million pursuant to documentation in such form as is reasonably
satisfactory to the Administrative Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable perfected Liens superior to and prior to the
rights of all third persons subject to no other Liens except as are permitted by
Section 6.02 or arising by operation of law, at the time of perfection thereof,
record or file, and cause each such Subsidiary to record or file, the Additional
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent required to be granted pursuant to the Additional
Mortgages and pay, and cause each such Subsidiary to pay, in full, all Taxes,
fees and other charges payable in connection therewith, in each case subject to
paragraph (g) below. Unless otherwise waived by the Administrative Agent, with
respect to each such Additional Mortgage, the U.S. Borrower shall deliver to the
Administrative Agent contemporaneously therewith a title insurance policy and a
survey meeting the requirements of subsection (g) of the definition of the term
“Collateral and Guarantee Requirement” if reasonably available with respect to
property outside the United States.

(d) If any newly formed or acquired or any existing direct or indirect
Subsidiary of Holdings (prior to a Qualified IPO) or the U.S. Borrower (with any
Subsidiary Redesignation resulting in an Unrestricted Subsidiary becoming a
Subsidiary being deemed to constitute the acquisition of a Subsidiary) becomes a
Subsidiary Loan Party, within fifteen Business Days after the date such
Subsidiary becomes a Subsidiary Loan Party, notify the Administrative Agent and
the Lenders thereof and, within 30 Business Days after the date such Subsidiary
becomes a Subsidiary Loan Party or such longer period as the Administrative
Agent shall agree, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party, subject to Section 5.10(g).

(e) If any newly formed or acquired or any existing Foreign Subsidiary of
Holdings (prior to a Qualified IPO) or the U.S. Borrower (with any Subsidiary

 

129



--------------------------------------------------------------------------------

Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary
being deemed to constitute the acquisition of a Subsidiary) becomes a “first
tier” Material Foreign Subsidiary of any Loan Party, within fifteen Business
Days after the date such Subsidiary becomes a Material Foreign Subsidiary,
notify the Administrative Agent and the Lenders thereof and, within 30 Business
Days after the date such Subsidiary becomes a Material Foreign Subsidiary of any
Loan Party or such longer period as the Administrative Agent shall agree, cause
the Collateral and Guarantee Requirement to be satisfied with respect to any
Equity Interest in such Subsidiary owned by or on behalf of any Loan Party,
subject to Section 5.10(g).

(f) (i) Furnish to the Administrative Agent prompt written notice of any change
(a) in any Loan Party’s corporate or organization name, (b) in any Loan Party’s
identity or organizational structure or (c) in any Loan Party’s organizational
identification number; provided that the U.S. Borrower shall not effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the Uniform Commercial Code or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the applicable Secured Parties (to the
extent intended to be created by the Security Documents) and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 (other than paragraph (h) below) need not be satisfied with respect
to (i) any real property held by the U.S. Borrower or any of the Subsidiaries as
a lessee under a lease, (ii) any Equity Interests acquired after the Closing
Date in accordance with this Agreement if, and to the extent that, and for so
long as (a) such Equity Interests constitute less than 100% of all applicable
Equity Interests of such person and the person holding the remainder of such
Equity Interests is not an Affiliate, (b) doing so would violate applicable law
or a contractual obligation binding on such Equity Interests and (c) with
respect to contractual obligations, such obligation existed at the time of the
acquisition thereof and was not created or made binding on such Equity Interests
in contemplation of or in connection with the acquisition of such Equity
Interests, (iii) any assets acquired after the Closing Date, to the extent that,
and for so long as, taking such actions would violate a contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired with
Indebtedness of the type permitted pursuant to Section 6.01(i) or (j) or that is
secured by a Lien of the type permitted pursuant to Section 6.02(i) or (j)),
(iv) any Principal Property, (v) any Equity Interests or evidences of
Indebtedness of Indenture Restricted Subsidiaries owned by the U.S. Borrower or
any Indenture Restricted Subsidiary and (vi) any Subsidiary or asset with
respect to which the Administrative Agent determines in its reasonable
discretion that the cost of the satisfaction of the Collateral and Guarantee
Requirement or the provisions of this Section 5.10 or of any Security Document
with respect thereto is excessive in relation to the value of the security
afforded thereby.

(h) Prior to a Qualified IPO, ensure that all outstanding Equity Interests of
the U.S. Borrower (other than options and management shares) that are (i) sold
by Holdings

 

130



--------------------------------------------------------------------------------

or (ii) newly issued by the U.S. Borrower shall have been pledged to the
Administrative Agent for the benefit of the Secured Parties to secure the
Obligations pursuant to a security document not materially less favorable to the
Secured Parties than the Collateral Agreement and in form and substance
reasonably satisfactory to the Administrative Agent, and the Administrative
Agent shall have received certificates or other instruments representing all
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank.

(i) Within ninety (90) days after the Amendment Effective Date (subject to
extension by the Administrative Agent in its reasonable discretion), deliver
each Security Document set forth on Schedule 5.10(i).

SECTION 5.11. Fiscal Year; Accounting. In the case of the U.S. Borrower, cause
its fiscal year to end on December 31 (or such other fiscal year end as is
specified in a written notice delivered to the Administrative Agent by the U.S.
Borrower; provided that such other fiscal year end is reasonably acceptable to
the Administrative Agent).

SECTION 5.12. Rating. In the case of the U.S. Borrower, use commercially
reasonable efforts to maintain (i) ratings from each of Moody’s and S&P for the
Term Loans, (ii) corporate credit ratings from S&P for the U.S. Borrower and
(iii) corporate family ratings from Moody’s for the U.S. Borrower.

SECTION 5.13. Lender Meetings. In the case of the U.S. Borrower, upon the
request of the Administrative Agent, participate in a meeting of the
Administrative Agent and the Lenders once during each fiscal year to be held at
such time and location as may be agreed upon by the U.S. Borrower and the
Administrative Agent.

SECTION 5.14. German Guarantor. Use all commercially reasonable efforts to cause
the following to be satisfied as soon as practicable after the Amendment
Effective Date: (a) the supervisory board of the German Guarantor shall have
approved its execution of each Loan Document to which it shall be a party,
(b) the Administrative Agent shall have received from the German Guarantor a
counterpart of the Foreign Guarantee Agreement and each other Loan Document to
be entered into by the German Guarantor signed on behalf of the German
Guarantor, (c) the Administrative Agent shall have received, on behalf of
itself, the Lenders and each Issuing Bank on such date, a favorable written
opinion of legal counsel to the German Guarantor in the United States and
Germany in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters relating to the Loan Documents as the
Administrative Agent shall reasonably request, (d) the Administrative Agent
shall have received, in the case of the German Guarantor and each Subsidiary
Loan Party that is a subsidiary of the German Guarantor, each of the items
referred to in clauses (i), (ii), (iii) and (iv) of Section 4.02(d) of the 2005
Credit Agreement (with references therein to the “Closing Date” to be deemed
references to the date upon which the conditions set forth in this Section 5.14
are satisfied, and disregarding the first parenthetical in Section 4.02(d) of
the 2005 Credit Agreement), (e) the Collateral and Guarantee Requirement shall
have been satisfied with respect to the German Guarantor and each Subsidiary
Loan Party that is a subsidiary of the German Guarantor (with references therein
to the “Closing Date” to be deemed references to the date upon which the
conditions set forth in this Section 5.14 are satisfied, and disregarding the
second

 

131



--------------------------------------------------------------------------------

parenthetical in paragraph (b) and the third parenthetical in paragraph (c) of
the Collateral and Guarantee Requirement) and (f) unless otherwise agreed upon
by the Administrative Agent, all actions required by Sections 5.10(b) and (c) by
the German Guarantor and each such Subsidiary Loan Party that is a subsidiary of
the German Guarantor shall have been completed.

SECTION 5.15. [reserved].

SECTION 5.16. Financial Assistance. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, comply in all respects
with Sections 151 to 158 of the United Kingdom Companies Act 1985 and any
equivalent legislation in other jurisdictions, including in relation to the
execution of the Security Documents and payment of amounts due under this
Agreement.

SECTION 5.17. U.K. Pension Matters. (a) Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, ensure that all
pension schemes operated by or maintained for the benefit of the U.S. Borrower
and the Subsidiaries and/or any of their respective employees are fully funded
based on the minimum funding requirement under section 56 of the Pensions
Act 1995 or the statutory funding objective under section 222 of the Pensions
Act 2004 and that no action or omission is taken by any member of the Group in
relation to such a pension scheme that has or is reasonably likely to have a
Material Adverse Effect (including the termination or commencement of winding-up
proceedings of any such pension scheme or the U.S. Borrower or any Subsidiary
ceasing to employ any member of such a pension scheme).

(b) Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, ensure that none of the U.S. Borrower or any Subsidiary
is or has been at any time an employer (for the purposes of sections 38 to 51 of
the Pensions Act 2004) of an occupational pension scheme that is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993) that has
or is reasonably likely to have a Material Adverse Effect or is “connected” with
or an “associate” of (as those terms are used in sections 39 or 43 of the
Pensions Act 2004) such an employer.

(c) Deliver to the Administrative Agent at such times as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the U.S. Borrower), actuarial reports in relation to all pension schemes
mentioned in paragraph (a) above.

(d) Promptly notify the Administrative Agent of any material change in the rate
of contributions to any pension schemes mentioned in paragraph (a) above, paid
or recommended to be paid (whether by the scheme actuary or otherwise) or
required by law or otherwise.

SECTION 5.18. Transactions. (a) In the case of the U.S. Borrower, consummate the
Debt Tender Offer and consummate the Existing Borden Floating Rate Notes
Redemption within 90 days after the Amendment Effective Date or such later
period that is reasonably satisfactory to the Administrative Agent and the
Syndication Agent.

 

132



--------------------------------------------------------------------------------

(b) Deliver to the Administrative Agent and the Syndication Agent true and
correct copies of any amendments or waivers to the terms of the Debt Tender
Offer Documents delivered pursuant to Section 7(l) of the Amendment Agreement
and any additional Debt Tender Offer Documents.

ARTICLE VI

Negative Covenants

Each Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, no Borrower will, or will cause or permit any of the Material
Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) The Existing Notes, the New Second Secured Notes, other Indebtedness
existing, or incurred pursuant to facilities existing, on the Closing Date and
set forth on Schedule 6.01 to the 2005 Credit Agreement and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness or, without
duplication, replacements of such facilities that would constitute Permitted
Refinancing Indebtedness with respect to such facilities if all Indebtedness
available to be incurred thereunder were outstanding on the date of such
replacement (other than Permitted Refinancing Indebtedness in respect of
intercompany indebtedness of the U.S. Borrower or any Subsidiary owed to the
U.S. Borrower or any Subsidiary Refinanced with Indebtedness owed to a person
other than the U.S. Borrower or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Indebtedness of the U.S. Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.13;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings (until a Qualified
IPO), the U.S. Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such person; provided that

 

133



--------------------------------------------------------------------------------

upon the incurrence of Indebtedness with respect to reimbursement obligations
regarding workers’ compensation claims, such obligations are reimbursed not
later than 30 days following such incurrence;

(e) Indebtedness of the U.S. Borrower to any Subsidiary and of any Subsidiary to
the U.S. Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party to the Loan Parties shall be
subject to Section 6.04(b) and (ii) Indebtedness of any Borrower to any
Subsidiary and Indebtedness of any other Loan Party to any Subsidiary that is
not a Subsidiary Loan Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within ten Business Days of
notification to any Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) (i) (A) Indebtedness of a Subsidiary acquired after the Closing Date or a
person merged into or consolidated with the U.S. Borrower or any Subsidiary
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets or in connection with a Permitted Business Acquisition,
which Indebtedness in each case, exists at the time of such acquisition, merger
or consolidation and is not created in contemplation of such event or
(B) Indebtedness incurred to finance any such acquisition or Permitted Business
Acquisition and where, in each case, such acquisition, merger or consolidation
is permitted by this Agreement and where, if such Indebtedness is new
Indebtedness incurred to finance such acquisition or Permitted Business
Acquisition, such Indebtedness is unsecured or is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided that, with respect to clause (i), immediately after
giving effect to such acquisition, merger or consolidation, and the assumption
or incurrence of any such Indebtedness, there shall be no Default or Event of
Default and the U.S. Borrower shall be in Pro Forma Compliance;

 

134



--------------------------------------------------------------------------------

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the U.S. Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not in the aggregate exceed the greater of $150.0 million
and 5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;

(j) Capital Lease Obligations incurred by the U.S. Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the U.S. Borrower or any Subsidiary (pursuant to this
paragraph (k)), in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, would not exceed the greater of $150.0
million and 5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;

(l) Guarantees (i) by the U.S. Borrower or any Subsidiary Loan Party of any
Indebtedness of the U.S. Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the U.S. Borrower or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of any Subsidiary that is
not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04(b) and (iii) by any Foreign Subsidiary that is not a Subsidiary
Loan Party of Indebtedness of another Foreign Subsidiary; provided that
(A) Guarantees by the U.S. Borrower or any Subsidiary Loan Party under this
Section 6.01(1) of any other Indebtedness of a person that is subordinated to
other Indebtedness of such person shall be expressly subordinated to the
Obligations on terms not less favorable to the Lenders than the subordination
terms of such other Indebtedness, (B) no subsidiary of the U.S. Borrower (other
than Borden Nova Scotia Finance, ULC) that is not a Domestic Loan Party shall
Guarantee the Existing Borden Second Secured Notes, the Debentures or any
Permitted Refinancing Indebtedness in respect of any of the foregoing or any
Indebtedness that is secured by any Second-Priority Liens and (C) no subsidiary
of the U.S. Borrower that is not a Loan Party shall Guarantee any Indebtedness
incurred pursuant to Section 6.01(w) or any Permitted Refinancing Indebtedness
in respect thereof or any Permitted Refinancing Indebtedness incurred under
Section 6.01(b);

 

135



--------------------------------------------------------------------------------

(m) Indebtedness arising from agreements of Holdings, the U.S. Borrower or any
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with any
Permitted Business Acquisition or the disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(n) [reserved];

(o) letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05) having an aggregate face amount not in excess of $15.0
million;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) [reserved];

(s) [reserved];

(t) [reserved];

(u) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (q) above and paragraphs (v) through (cc) below;

(v) Indebtedness of the U.S. Borrower and the Subsidiaries incurred under lines
of credit or overdraft facilities (including, but not limited to, intraday, ACH
and purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or one or more of the Lenders
and (in each case) established for the U.S. Borrower’s and the Subsidiaries’
ordinary course of operations (such Indebtedness, the “Overdraft Line”), which
Indebtedness may be secured as, but only to the extent, provided in
Section 6.02(b) and in the Security Documents (it being understood, however,
that for a period of 30 consecutive days during each fiscal year of the U.S.
Borrower the outstanding principal amount of Indebtedness under the Overdraft
Line shall not exceed $40.0 million);

(w) (i) other Indebtedness incurred, issued or assumed by the U.S. Borrower or
any Subsidiary Loan Party so long as (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and

 

136



--------------------------------------------------------------------------------

(B) immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Consolidated Leverage Ratio on a Pro Forma Basis shall
not be greater than 6.00 to 1.00 and (ii) Permitted Refinancing Indebtedness in
respect thereof;

(x) Indebtedness of Foreign Subsidiaries that are not Loan Parties in an
aggregate amount not to exceed at any time outstanding the greater of $150.0
million and 5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;

(y) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(z) unsecured Indebtedness in respect of obligations of the U.S. Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(aa) Indebtedness representing deferred compensation to employees of the U.S.
Borrower or any Subsidiary incurred in the ordinary course of business;

(bb) Indebtedness consisting of promissory notes issued by the U.S. Borrower or
any Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or any direct or indirect parent of
the U.S. Borrower permitted by Section 6.06; and

(cc) Indebtedness consisting of obligations of the U.S. Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any subsidiary of the U.S. Borrower) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the U.S. Borrower and the Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02(a) to the 2005
Credit Agreement or, to the extent not listed in such Schedule,

 

137



--------------------------------------------------------------------------------

where such property or assets have a fair market value that does not exceed $10
million in the aggregate, and any modifications, replacements, renewals or
extensions thereof; provided that (i) such Liens shall secure only those
obligations that they secure on the Closing Date (and any Permitted Refinancing
Indebtedness in respect thereof permitted by Section 6.01(a)) and shall not
subsequently apply to any other property or assets of the U.S. Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof and (ii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (e)
of the definition of the term “Permitted Refinancing Indebtedness”;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage; provided, however,
in no event shall the holders of the Indebtedness under the Overdraft Line have
the right to receive proceeds in respect of a claim in excess of $40.0 million
in the aggregate (plus (i) any accrued and unpaid interest in respect of
Indebtedness incurred by the U.S. Borrower and the Subsidiaries under the
Overdraft Line and (ii) any accrued and unpaid fees and expenses owing by the
U.S. Borrower and the Subsidiaries under the Overdraft Line) from the
enforcement of any remedies available to the Secured Parties under all of the
Loan Documents;

(c) any Lien on any property or asset of the U.S. Borrower or any Subsidiary
securing Indebtedness permitted by Section 6.01(h)(i)(A) or Permitted
Refinancing Indebtedness in respect thereof; provided that such Lien (i) does
not apply to any other property or assets of the U.S. Borrower or any of the
Subsidiaries not securing such Indebtedness at the date of the acquisition of
such property or asset (other than after acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such date and
which Indebtedness and other obligations are permitted hereunder that require a
pledge of after acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Permitted
Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or

 

138



--------------------------------------------------------------------------------

other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the U.S. Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings (prior to a Qualified
IPO), the U.S. Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
public utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred by
the U.S. Borrower or any Subsidiary in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way covenants,
conditions, restrictions and declarations on or agreements with respect to the
use of real property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the U.S. Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i); provided that such
Liens attach only to property to which such Indebtedness relates (or accessions
to such property and proceeds thereof); provided, further, that individual
financings of equipment provided by a single lender may be cross-collateralized
to other financings of equipment provided solely by such lender;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being

 

139



--------------------------------------------------------------------------------

leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j); provided that such Liens, to the extent that they secure
aggregate amounts of more than $10.0 million, shall be discharged within 60 days
of the creation thereof;

(l) other Liens with respect to property or assets of the U.S. Borrower or any
Subsidiary not constituting Collateral for the Obligations with an aggregate
fair market value (valued at the time of creation thereof) of not more than
$50.0 million at any time;

(m) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 and any replacement, extension
or renewal of any such Lien; provided that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(n) [reserved];

(o) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the U.S. Borrower or any Subsidiary in the ordinary course of
business;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the U.S. Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the U.S.
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the U.S. Borrower or any Subsidiary in
the ordinary course of business;

(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(r) Liens securing obligations in respect of trade-related letters of credit,
trade-related bank guarantees or similar trade-related obligations permitted
under Section 6.01(f), (k), (o) or (y) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit, bank
guarantees or similar obligations and the proceeds and products thereof;

 

140



--------------------------------------------------------------------------------

(s) licenses or sublicenses (including with respect to intellectual property and
software) granted in a manner consistent with past practice;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(u) Liens on the assets of a Foreign Subsidiary that is not a Loan Party that
secure Indebtedness of a Foreign Subsidiary that is permitted to be incurred
under Section 6.01;

(v) other Liens so long as, after giving effect to any such Lien and the
incurrence of any Indebtedness incurred at the time such Lien is created,
incurred or permitted to exist on a Pro Forma Basis, the Senior Secured Bank
Leverage Ratio on the last day of the U.S. Borrower’s then most recently
completed fiscal quarter for which financial statements are available shall be
less than or equal to 4.00 to 1.00 and at the time of the incurrence of such
Lien and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; provided that any such
Lien on the Collateral (i) shall not be a first priority Lien and (ii) shall be
subject to an intercreditor agreement on terms no less favorable to the Lenders
than those set forth in the New Second Lien Intercreditor Agreement (it being
understood that such Liens may be senior in priority to, or pari passu with, or
junior in priority to, the Liens securing the New Second Secured Notes or the
Existing Borden Second Secured Notes);

(w) Second-Priority Liens on Collateral;

(x) Liens solely on any cash earnest money deposits made by the U.S. Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(y) Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business;

(z) Liens securing insurance premium financing arrangements, provided that such
Liens are limited to the applicable unearned insurance premiums;

(aa) Liens in favor of the U.S. Borrower or any Subsidiary Loan Party;

(bb) Liens on not more than $15.0 million of deposits securing Swap Agreements
permitted to be incurred under Section 6.13;

(cc) deposits or other Liens with respect to property or assets of the U.S.
Borrower or any Subsidiary; provided that such property and assets shall have an
aggregate fair market value (valued at the time of creation of the Liens) of not
more than $50.0 million at any time;

 

141



--------------------------------------------------------------------------------

(dd) [reserved];

(ee) the reservations, limitations, provisos and conditions, if any, expressed
in any original grant from the Crown of any real property or any interest
therein in Canada; provided they do not reduce the value of the assets or
interfere in any material respect with the ordinary conduct of the business of
the U.S. Borrower or any Subsidiary;

(ff) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(gg) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (5) of the definition thereof;
and

(hh) Liens on the Equity Interests of Hexion Specialty Chemicals Pty. Ltd. to
the extent securing Indebtedness of Hexion Specialty Chemicals Pty Ltd. and its
Subsidiaries permitted hereunder.

Notwithstanding the foregoing, (a) no Liens shall be permitted to exist,
directly or indirectly, on (i) Pledged Collateral or any Indebtedness of the
U.S. Borrower or any Subsidiary to the U.S. Borrower or a Domestic Subsidiary
(unless such Indebtedness shall have become subject to a first-priority Lien
securing the Obligations), other than Liens in favor of the Administrative Agent
for the benefit of the Secured Parties and Liens permitted by Section 6.02(d),
(e), (k), (q) or (w), or (ii) any real estate, fixtures or equipment of the U.S.
Borrower or any of its Subsidiaries located within the United States (except in
respect of any such assets that the Board of Directors of the U.S. Borrower has
determined do not constitute Principal Property that shall have become subject
to a first priority Lien securing the Obligations), other than Liens in favor of
the Administrative Agent for the benefit of the Secured Parties and Liens
permitted by Section 6.02(a), (c), (d), (e), (h), (i), (j), (k), (l) (solely, in
the case of clause (l), with respect to Liens of the type referred to in
Section 6.02(c) or (i)), (o), (q), (t), (v) (solely, in the case of clause (v),
with respect to Liens of the type referred to in Section 6.02(c) or (i)) that do
not trigger a requirement to grant equal and ratable Liens securing other
outstanding Indebtedness of the U.S. Borrower or any Subsidiary, or (y), unless
in each case any such assets shall be secured by a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, in which case the
restrictions set forth in this clause (a) shall cease to apply with respect to
such assets, and (b) no Liens over any deposit account of the U.S. Borrower or
any Subsidiary Loan Party other than Liens permitted by Section 6.02(b), (d),
(f), (g), (k), (p)(i), (p)(ii) or (q) shall be perfected.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same

 

142



--------------------------------------------------------------------------------

purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided that (i) a Sale and Lease-Back Transaction
shall be permitted with respect to property (a) owned by the U.S. Borrower, any
Domestic Subsidiary or any Foreign Subsidiary Loan Party that is acquired after
the Closing Date so long as such Sale and Lease-Back Transaction is consummated
within 270 days of the acquisition of such property, (b) owned by any Foreign
Subsidiary that is not a Loan Party regardless of when such property was
acquired, (c) that is included on Schedule 6.03 to the 2005 Credit Agreement or
(d) that has a fair market value, together with all property disposed of
pursuant to this clause (d) after the Closing Date, not in excess of $25 million
and (ii) at the time the lease in connection therewith is entered into, and
after giving effect to the entering into of such Lease, the Remaining Present
Value of such lease (together with Indebtedness outstanding pursuant to
paragraph (i) of Section 6.01 and the Remaining Present Value of outstanding
leases previously entered into under this Section 6.03) would not in the
aggregate exceed the greater of $150 million and 5% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date the lease was
entered into for which financial statements have been delivered pursuant to
Section 5.04.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests of, evidences
of Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest in (each, an “Investment”), any other person,
except:

(a) [reserved];

(b) (i) Investments by the U.S. Borrower or any Subsidiary in the Equity
Interests of any Subsidiary; (ii) intercompany loans from the U.S. Borrower or
any Subsidiary to the U.S. Borrower or any Subsidiary; and (iii) Guarantees by
the U.S. Borrower or any Subsidiary of Indebtedness otherwise permitted
hereunder of the U.S. Borrower or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made by Loan Parties after the
Closing Date to Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (ii), plus (C) Guarantees by Loan Parties of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii), shall not exceed an aggregate net amount equal to (x) the greater
of $150 million and 5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 (plus any return of
capital actually received by the respective investors in respect of Investments
theretofore made by them pursuant to this paragraph (b)); plus (y) the portion,
if any, of the Available Investment Basket Amount on the date of such election
that the U.S. Borrower elects to apply to this Section 6.04(b)(y); and provided
further

 

143



--------------------------------------------------------------------------------

that intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations and intercompany
sales of Holdings (prior to a Qualified IPO), the U.S. Borrower and the
Subsidiaries shall not be included in calculating the limitation in this
paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the U.S. Borrower or any
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of
Holdings, the U.S. Borrower or any Subsidiary (i) in the ordinary course of
business not to exceed $10 million in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof), (ii) in
respect of payroll payments and expenses in the ordinary course of business and
(iii) in connection with such person’s purchase of Equity Interests of Holdings
(or any direct or indirect parent of the U.S. Borrower) solely to the extent
that the amount of such loans and advances are contributed to the U.S. Borrower
in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements permitted pursuant to Section 6.13;

(h) Investments existing on the Closing Date and set forth on Schedule 6.04 to
the 2005 Credit Agreement and any extensions, renewals or reinvestments thereof,
so long as the aggregate amount of all Investments pursuant to this clause
(h) is not increased at any time above the amount of such Investment existing on
the Closing Date;

(i) Investments resulting from pledges and deposits referred to in Sections
6.02(f), (g), (k), (t), (x), (bb) and (cc);

(j) other Investments by the U.S. Borrower or any Subsidiary; provided that,
after giving effect to such Investment, the aggregate amount of all Investments
made pursuant to this paragraph (j) (valued at the time of the making thereof,
and without giving effect to any write-downs or write-offs thereof) shall not
exceed (i) the greater of $150 million and 5% of Consolidated Total Assets as of
the end of the fiscal quarter of the U.S. Borrower immediately prior to the date
of such Investment for which

 

144



--------------------------------------------------------------------------------

financial statements have been delivered pursuant to Section 5.04 (plus any
returns of capital actually received by the respective investor in respect of
Investments theretofore made by it pursuant to this paragraph (j)) plus (ii) the
portion, if any, of the Available Investment Basket Amount on the date of such
election that the U.S. Borrower elects to apply to this Section 6.04(j)(ii);

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(m) intercompany loans and other Investments between Foreign Subsidiaries that
are not Loan Parties and Guarantees by Foreign Subsidiaries permitted by
Section 6.01(l);

(n) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business;

(o) the 2005 Transactions, the May 2006 Transactions and the Transactions;

(p) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the U.S. Borrower as a result of a foreclosure by the
U.S. Borrower or any of the Subsidiaries with respect to any secured Investments
or other transfer of title with respect to any secured Investment in default;

(q) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into the U.S. Borrower or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation; and

(r) Investments received substantially contemporaneously in exchange for Equity
Interests of the U.S. Borrower; provided that such Investments are not added in
any determination of the Available Investment Basket Amount;

(s) any Investment in any person that, as a result of such Investment, becomes a
Domestic Subsidiary and an Indenture Restricted Subsidiary if, in the good faith
determination of the Board of Directors of the U.S. Borrower,

 

145



--------------------------------------------------------------------------------

such Domestic Subsidiary could not transfer all Principal Properties held by
such Domestic Subsidiary to the U.S. Borrower or take other actions to avoid
such Domestic Subsidiary’s being an Indenture Restricted Subsidiary, in each
case without subjecting the U.S. Borrower or any of the other Subsidiaries to
(a) liabilities that could reasonably be expected to have a Material Adverse
Effect or (b) material liability (other than in respect of Indebtedness or trade
obligations); provided that no Investments may be made pursuant to this
Section 6.04(s) if, immediately after giving effect thereto, the sum of all such
Investments made pursuant to this Section 6.04(s) (valued at the time of the
making thereof, and without giving effect to any write-downs or write-offs
thereof, but after deducting any return of capital actually received by the U.S.
Borrower or the respective Subsidiary in respect of investments theretofore made
by them pursuant to this Section 6.04(s)) would exceed 2.5% of Consolidated
Total Assets as of the end of the fiscal quarter of the U.S. Borrower
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04;

(t) Investments in joint ventures not in excess of $15.0 million in the
aggregate;

(u) Guarantees by the U.S. Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Subsidiary in the ordinary course
of business;

(v) Investments in connection with the purchase, cancellation, or repayment of
the Industrial Revenue Bonds (at par or at a premium);

(w) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(x) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(y) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the U.S. Borrower or
its Subsidiaries; and

(z) Investments by U.S. Borrower and its Subsidiaries, including loans to any
direct or indirect parent of the U.S. Borrower, if the U.S. Borrower or any
other Subsidiary would otherwise be permitted to make a dividend or distribution
in such amount (provided that the amount of any such Investment shall also be
deemed to be a distribution under the appropriate clause of Section 6.06 for all
purposes of this Agreement).

 

146



--------------------------------------------------------------------------------

The amount of Investments that may be made at any time pursuant to (a) either
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the U.S. Borrower, be increased by the amount of Investments that
could be made at such time under the other Related Section; provided that the
amount of each such increase in respect of one Related Section shall be treated
as having been used under the other Related Section or (b) Section 6.04(s) may,
at the election of the U.S. Borrower, be increased by the amount of Investments
that could be made at such time under Section 6.04(j); provided that the amount
of each such increase shall be treated as having been used under 6.04(j).

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or, except to the
extent otherwise permitted by Section 6.01, any Disqualified Stock of the U.S.
Borrower, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that this Section shall not prohibit:

(a) (i) the lease, purchase and sale of inventory in the ordinary course of
business by the U.S. Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the U.S. Borrower or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the U.S. Borrower or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

(b) if at the time thereof and immediately thereafter no Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger of any
Subsidiary into the U.S. Borrower in a transaction in which the U.S. Borrower is
the survivor, (ii) the merger or consolidation of any Domestic Subsidiary into
or with any Domestic Subsidiary Loan Party in a transaction in which the
surviving or resulting entity is a Domestic Subsidiary Loan Party or the merger
or consolidation of any Foreign Subsidiary into or with any Foreign Subsidiary
Loan Party in a transaction in which the surviving or resulting entity is a
Foreign Subsidiary Loan Party and, in the case of each of clauses (i) and (ii),
no person other than the U.S. Borrower or a Subsidiary Loan Party receives any
consideration, (iii) the merger or consolidation of any Subsidiary that is not a
Subsidiary Loan Party into or with any other Subsidiary that is not a Subsidiary
Loan Party, (iv) the liquidation or dissolution or change in form of entity of
any Subsidiary (other than any Borrower) if the U.S. Borrower determines in good
faith that such liquidation, dissolution or change in form is in the best
interests of the U.S. Borrower and is not materially disadvantageous to the
Lenders or (v) any Subsidiary may merge with any other person in order to effect
an Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary;

 

147



--------------------------------------------------------------------------------

(c) sales, transfers, leases, licenses or other dispositions to the U.S.
Borrower or a Subsidiary (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Subsidiary that is not a Subsidiary Loan Party in reliance on this paragraph
(c) (other than transactions referenced in Section 6.07(a)(xi)) shall not in the
aggregate exceed, in any fiscal year of the U.S. Borrower, 5% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such sale, transfer, lease, license or other disposition for which financial
statements have been delivered pursuant to Section 5.04;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02,
Dividends permitted by Section 6.06 and purchases and leases permitted by
Section 6.10;

(f) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the U.S. Borrower and the Subsidiaries as a whole, as determined in good
faith by the management of the U.S. Borrower, which in the event of a swap with
a fair market value in excess of (x) $10.0 million shall be evidenced by a
certificate from a Responsible Officer of the U.S. Borrower and (y) $25.0
million shall be set forth in a resolution approved in good faith by at least a
majority of the Board of Directors of the U.S. Borrower;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided that the aggregate gross
proceeds (including noncash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon this paragraph (h)
shall not exceed, in any fiscal year of the U.S. Borrower, 8% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such sale, transfer, lease, license or other disposition for which financial
statements have been delivered pursuant to Section 5.04; provided, further, that
the Net Proceeds thereof are applied in accordance with Section 2.12(b);

(i) Permitted Business Acquisitions (including any merger, consolidation or
asset acquisition in connection with a Permitted Business Acquisition); provided
that following any such merger or consolidation (i) involving any Borrower, such
Borrower is the surviving corporation (and, if such merger or consolidation
involves the U.S. Borrower, the U.S. Borrower is the surviving corporation),
(ii) involving a Domestic Subsidiary, the surviving or resulting entity shall be
a Domestic Subsidiary Loan Party that is a Wholly Owned Subsidiary and
(iii) involving a Foreign Subsidiary,

 

148



--------------------------------------------------------------------------------

the surviving or resulting entity shall be a Wholly Owned Subsidiary and, if
such Foreign Subsidiary is a Foreign Subsidiary Loan Party, the surviving or
resulting entity shall be a Foreign Subsidiary Loan Party;

(j) leases, licenses, cross-licensing arrangements, or subleases or sublicenses
of any real or personal property (including any technology or other intellectual
property) of the U.S. Borrower or any Subsidiary in the ordinary course of
business;

(k) sales, leases or other dispositions of inventory of the U.S. Borrower and
the Subsidiaries determined by the management of the U.S. Borrower to be no
longer useful or necessary in the operation of the business of the U.S. Borrower
or any of the Subsidiaries; provided that the Net Proceeds thereof are applied
in accordance with Section 2.12(b); and

(l) acquisitions and purchases made with the proceeds of any asset sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”.

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) [reserved], (ii) no sale, transfer or other disposition of assets shall be
permitted by this Section 6.05 (other than sales, transfers, leases, licenses or
other dispositions to Loan Parties) unless such disposition is for fair market
value and (iii) no sale, transfer or other disposition of assets shall be
permitted by paragraph (a), (d), (h) or (k) of this Section 6.05 unless such
disposition is for at least 75% cash consideration; provided that the provisions
of clause (iii) shall not apply to any individual transaction or series of
related transactions involving assets with a fair market value of less than
$10.0 million; and provided, further, that for purposes of clause (iii) (a) the
amount of any liabilities (as shown on the U.S. Borrower’s or any Subsidiary’s
most recent balance sheet or in the notes thereto) of the U.S. Borrower or any
Subsidiary of the U.S. Borrower (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee of any such
assets, (b) any notes or other obligations or other securities or assets
received by the U.S. Borrower or such Subsidiary of the U.S. Borrower from such
transferee that are converted by the U.S. Borrower or such Subsidiary of the
U.S. Borrower into cash within 180 days of the receipt thereof (to the extent of
the cash received) and (c) any Designated Non-Cash Consideration received by the
U.S. Borrower or any of its Subsidiaries in such transaction having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed $35 million at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall, in each case of
clause (a), (b) and (c), be deemed to be cash. To the extent any Collateral is
disposed of in a transaction permitted by this Section 6.05 to any person other
than a Loan Party, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the U.S. Borrower in order to evidence the foregoing.

 

149



--------------------------------------------------------------------------------

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Equity Interests of the person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value (or permit any Subsidiary of the U.S. Borrower to purchase or
acquire) any of its Equity Interests or set aside any amount for any such
purpose (other than through the issuance of additional Equity Interests of the
person redeeming, purchasing, retiring or acquiring such shares) (any of the
foregoing dividends, distributions, redemptions, repurchases, retirements, other
acquisitions or setting aside of amounts, “Dividends”); provided, however, that:

(a) any Subsidiary may declare and pay dividends to, repurchase its Equity
Interests from or make other distributions to the U.S. Borrower or to any Wholly
Owned Subsidiary of the U.S. Borrower (or, in the case of non-Wholly Owned
Subsidiaries, to the U.S. Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the U.S. Borrower or such Subsidiary) based on their relative
ownership interests);

(b) prior to a Qualified IPO, the U.S. Borrower may declare and pay dividends or
make other distributions to Holdings in respect of (i) overhead, tax liabilities
of Holdings, legal, accounting and other professional fees and expenses,
(ii) fees and expenses related to any public offering or private placement of
debt or equity securities, investment or acquisition permitted hereunder
(whether or not successful), (iii) franchise taxes and other fees, taxes and
expenses in connection with the maintenance of its existence and its ownership
of the U.S. Borrower, and in order to permit Holdings to make payments permitted
by Section 6.07(b) and (iv) customary salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers and employees of Holdings or
any direct or indirect parent of the U.S. Borrower, in each case in order to
permit Holdings or any direct or indirect parent of the U.S. Borrower to make
such payments;

(c) the U.S. Borrower may purchase or redeem (and the U.S. Borrower may declare
and pay dividends or make other distributions to Holdings prior to a Qualified
IPO, the proceeds of which are used so to purchase or redeem) Equity Interests
of Holdings (prior to a Qualified IPO) or the U.S. Borrower (including related
stock appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of Holdings (prior to a Qualified
IPO), the U.S. Borrower or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided that the aggregate amount of such purchases or redemptions
under this paragraph

 

150



--------------------------------------------------------------------------------

(c) shall not exceed in any fiscal year $25.0 million (plus the amount of net
proceeds (x) received by Holdings (to the extent contributed to the U.S.
Borrower) or the U.S. Borrower during such calendar year from sales of Equity
Interests of Holdings (prior to a Qualified IPO) or the U.S. Borrower, to
directors, consultants, officers or employees of Holdings (prior to a Qualified
IPO), the U.S. Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received during such calendar year), which, if not used in any year,
may be carried forward to any subsequent calendar year;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options are permitted hereunder;

(e) the U.S. Borrower may declare and pay on the Closing Date cash dividends to
Holdings of (i) up to $200.0 million with the proceeds of the Term Loans drawn
on the Closing Date and (ii) up to $350.0 million solely with the proceeds of
the Equity Financing, and Holdings may declare and pay dividends or make other
distributions with such proceeds; provided that the payment by the U.S. Borrower
of up to $50.0 million of any such dividends declared on the Closing Date may be
deferred and paid on a later date so long as no Default or Event of Default
shall have occurred and be continuing on such date or would result therefrom;

(f) after a Qualified IPO, the U.S. Borrower may pay dividends and make
distributions to, or repurchase or redeem shares from, its equity holders in an
aggregate amount equal to (i) $100.0 million in any fiscal year plus (ii) the
cash proceeds to the U.S. Borrower of the substantially contemporaneous
issuance, sale or exchange of Equity Interests of the U.S. Borrower (so long as
such proceeds are not included in any determination of the Available Investment
Basket Amount) plus (iii) the portion, if any, of the Available Investment
Basket Amount on the date of such election that the U.S. Borrower elects to
apply to this Section 6.06(f)(iii); provided that, with respect to clause (iii),
at the time of such dividend or distribution and after giving effect thereto and
to any borrowing in connection therewith, the Consolidated Leverage Ratio on a
Pro Forma Basis does not exceed 5.75:1.00 and no Default or Event of Default
shall have occurred and be continuing;

(g) [reserved];

(h) the U.S. Borrower may pay additional Dividends or make other distributions
to Holdings and to persons other than the Fund or any of its Affiliates in an
aggregate amount with all other Dividends and other distributions made pursuant
to this clause (h) not to exceed $50.0 million;

 

151



--------------------------------------------------------------------------------

(i) the U.S. Borrower may make Constructive Distributions;

(j) the U.S. Borrower or any Subsidiary may make distributions to minority
shareholders of any subsidiary that is acquired pursuant to a Permitted Business
Acquisition pursuant to appraisal or dissenters’ rights with respect to shares
of such subsidiary held by such shareholders;

(k) the U.S. Borrower may consummate the Transactions (and declare and pay the
dividends and distributions contemplated thereby);

(l) the U.S. Borrower may pay dividends or distributions to allow Holdings or
any direct or indirect parent of the U.S. Borrower to make payments in cash, in
lieu of the issuance of fractional shares, upon the exercise of warrants or upon
the conversion or exchange of Equity Interests of any such person; and

(m) the U.S. Borrower may make dividends or distributions to Holdings or any
direct or indirect parent of the U.S. Borrower to finance any Investment
permitted to be made pursuant to Section 6.04; provided that (A) such dividends
or distributions shall be made substantially concurrently with the closing of
such Investment and (B) such direct or indirect parent of the U.S. Borrower
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the U.S.
Borrower or a Subsidiary or (2) the merger (to the extent permitted in
Section 6.05) of the person formed or acquired into the U.S. Borrower or a
Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, subject to the requirements of Section 5.10.

SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of capital stock of Holdings
(prior to a Qualified IPO) or the U.S. Borrower in a transaction involving
aggregate consideration in excess of $5.0 million, unless such transaction is
(i) otherwise expressly permitted (or required) with such Affiliates or holders
under this Agreement or (ii) upon terms no less favorable to the U.S. Borrower
or such Subsidiary, as applicable, than would be obtained in a comparable arm’s
length transaction with a person that is not an Affiliate; provided that this
clause (ii) shall not apply to (A) the payment to the Fund of the monitoring and
management fees referred to in paragraph (b) below or fees payable on the
Closing Date or the Amendment Effective Date, (B) the indemnification of
directors of Holdings (prior to a Qualified IPO), the U.S. Borrower or the
Subsidiaries in accordance with customary practice or (C) to the extent
otherwise permitted under this Agreement (each of which shall not be prohibited
by this Section 6.07), the following:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings (prior to a Qualified IPO) or the U.S.
Borrower;

 

152



--------------------------------------------------------------------------------

(ii) loans or advances to employees or consultants of Holdings (prior to a
Qualified IPO), the U.S. Borrower or any of the Subsidiaries in accordance with
Section 6.04(e);

(iii) transactions among the U.S. Borrower or any Subsidiary not prohibited by
this Agreement;

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings (prior to a Qualified
IPO), the U.S. Borrower and the Subsidiaries in the ordinary course of business;

(v) transactions pursuant to the 2005 Transaction Documents and permitted
agreements in existence on the Closing Date and set forth on Schedule 6.07 to
the 2005 Credit Agreement or any amendment thereto to the extent such amendment
is not adverse to the Lenders in any material respect;

(vi) (A) any employment agreements entered into by the U.S. Borrower or any of
the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto;

(vii) dividends, redemptions and repurchases (including payments to Holdings or
any direct or indirect parent of the U.S. Borrower) permitted under
Section 6.06;

(viii) any purchase by the Fund or any Fund Affiliate of Equity Interests of
Holdings (prior to a Qualified IPO) or the U.S. Borrower (after a Qualified IPO)
or any contribution prior to a Qualified IPO by Holdings to, or purchase prior
to a Qualified IPO by Holdings of, the equity capital of the U.S. Borrower;
provided that prior to a Qualified IPO any Equity Interests of the U.S. Borrower
purchased by Holdings shall be pledged to the Administrative Agent on behalf of
the Lenders pursuant to the Collateral Agreement;

(ix) payments by the U.S. Borrower or any of the Subsidiaries to the Fund or any
Fund Affiliate made for any customary financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by the majority of the Board of Directors of Holdings
(prior to a Qualified IPO), or the U.S. Borrower, or a majority of disinterested
members of such Board, in good faith;

(x) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Board of Directors or the managing
member of the U.S. Borrower in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement;

 

153



--------------------------------------------------------------------------------

(xi) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xii) any transaction in respect of which the U.S. Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the U.S. Borrower from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(a) in the good faith determination of the U.S. Borrower qualified to render
such letter and (b) reasonably satisfactory to the Administrative Agent, which
letter states that such transaction is on terms that are no less favorable to
the U.S. Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;

(xiii) subject to paragraph (b) below, the payment of all fees, expenses,
bonuses and awards related to the 2005 Transactions contemplated by the 2005
Transaction Agreement, including fees to the Fund or any Fund Affiliate;

(xiv) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
U.S. Borrower or the Subsidiaries;

(xv) transactions between the U.S. Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the U.S. Borrower or any
direct or indirect parent company of the U.S. Borrower, provided, however, that
(A) such director abstains from voting as a director of the U.S. Borrower or
such direct or indirect parent company, as the case may be, on any matter
involving such other person and (B) such person is not an Affiliate of the U.S.
Borrower for any reason other than such director’s acting in such capacity;

(xvi) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

(xvii) transactions permitted by, and complying with, the provisions of
Section 6.05;

(xviii) transactions described in the New Second Secured Notes Offering
Memorandum under the heading “Certain Relationships and Related Party
Transactions”;

(xix) [reserved];

(xx) intercompany transactions for the purpose of improving the consolidated tax
efficiency of the U.S. Borrower and the Subsidiaries; and

(xxi) payments by Holdings (and any direct or indirect parent of the U.S.
Borrower), the U.S. Borrower and the Subsidiaries pursuant to tax sharing
agreements among Holdings (and any direct or indirect parent of the U.S.
Borrower), the U.S. Borrower and the Subsidiaries on customary terms that
require each party to make

 

154



--------------------------------------------------------------------------------

payments when such taxes are due or refunds received of amounts equal to the
income tax liabilities and refunds generated by each such party calculated on a
separate return basis and payments to the party generating tax benefits and
credits of amounts equal to the value of such tax benefits and credits made
available to the group by such party.

(b) Make any payment of or on account of monitoring or management or similar
fees payable to the Fund or any Fund Affiliate unless no Default or Event of
Default has occurred and is continuing and the aggregate amount of such payments
in any fiscal year does not exceed the sum of (i) the greater of (x) $3.0
million and (y) 2% of EBITDA of the U.S. Borrower and the Subsidiaries on a
consolidated basis for the immediately preceding fiscal year; plus (ii) any
deferred fees, plus (iii) 1.5% of the value of transactions with respect to
which the Fund or any Fund Affiliate provides any transaction, advisory or other
services, plus (iv) in the event of a Qualified IPO, the present value of all
future amounts payable pursuant to any agreement governing the payment of any
such fees in connection with the termination of such agreement with the Fund and
its Fund Affiliates; provided, that if any such payment pursuant to clause
(iv) is not permitted to be paid as a result of an Event of Default, such
payment shall accrue and may be payable when no Events of Default are continuing
to the extent that no further Event of Default would result therefrom.

SECTION 6.08. Business of the U.S. Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

(a) in the case of the U.S. Borrower and any Material Subsidiary (other than the
Existing Notes Issuers and the New Notes Issuers), any business or business
activity conducted by any of them on the Closing Date and any business or
business activities incidental or related thereto, or any business or activity
that is reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, including the
consummation of the Transactions,

(b) [reserved];

(c) in the case of any Existing Notes Issuer or New Notes Issuer, (i) ownership
of intercompany loans, (ii) performance of its obligations under and in
connection with the Existing Notes Documents and the New Second Secured Notes
Documents, as applicable (and the documents governing any Permitted Refinancing
Indebtedness in respect of the Existing Notes or the New Second Secured Notes)
and the Loan Documents and (iii) actions required by law to maintain its
existence.

 

155



--------------------------------------------------------------------------------

SECTION 6.09. Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation or by-laws or limited liability company
operating agreement or other organizational documents of the U.S. Borrower or
any Subsidiary Loan Party or any Material Subsidiary the equity of which is
pledged pursuant to a Security Document.

(b) Amend or modify, or permit the amendment or modification of, (i) any
provision of the Existing Notes or the New Second Secured Notes (or any
Permitted Refinancing Indebtedness in respect thereof) or any agreement
(including any document relating to the Existing Notes or the New Second Secured
Notes (or any Permitted Refinancing Indebtedness in respect thereof)) relating
thereto, other than amendments or modifications that (1) are not in any manner
materially adverse to Lenders and that do not affect the subordination
provisions thereof (if any) in a manner adverse to the Lenders, (2) otherwise
comply with the definition of “Permitted Refinancing Indebtedness” or (3) are
contemplated by the Debt Tender Offer Documents or (ii) the Debt Tender Offer
Documents delivered to the Administrative Agent pursuant to Section 7(l) of the
Amendment Agreement in a manner materially adverse to the Lenders.

(c) Permit any Material Subsidiary or, in the case of clause (ii) below, the
U.S. Borrower, to enter into any agreement or instrument that by its terms
restricts (i) the payment of dividends or distributions or the making of cash
advances by such Material Subsidiary to Holdings, the U.S. Borrower or any
Subsidiary that is a direct or indirect parent of such Subsidiary or (ii) the
granting of Liens by such Material Subsidiary or the U.S. Borrower pursuant to
the Security Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions (i) in effect on the Amendment
Effective Date (including under the Existing Note Documents and the New Second
Secured Note Documents), (ii) on the granting of Liens pursuant to documentation
governing Indebtedness incurred in compliance with Section 6.01 that is secured
by Liens pursuant to Section 6.02(w) or (v), in each case no less favorable to
the Lenders than those restrictions set forth in any Existing Notes Documents or
the New Second Secured Notes Documents on the Amendment Effective Date, or
(iii) pursuant to documentation related to any permitted renewal, extension or
refinancing of any Indebtedness existing on the Amendment Effective Date that
does not expand the scope of any such encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of such Subsidiary pending the closing of such sale or
disposition;

 

156



--------------------------------------------------------------------------------

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement (other than Indebtedness secured by Second-Priority
Liens on the Collateral) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(I) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(J) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary and such restriction does not apply to the U.S. Borrower
or any other Subsidiary;

(K) customary net worth provisions contained in real property leases entered
into by Subsidiaries of the U.S. Borrower, so long as the U.S. Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the U.S. Borrower and its Subsidiaries to meet
their ongoing obligations;

(L) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the U.S. Borrower that is not a Subsidiary Loan
Party;

(M) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; or

(N) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(B) and (J) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in

 

157



--------------------------------------------------------------------------------

the good faith judgment of the U.S. Borrower, no more restrictive with respect
to such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

SECTION 6.10. Capital Expenditures. Permit the U.S. Borrower or the Subsidiaries
to make any Capital Expenditure, except that:

(a) During any fiscal year the U.S. Borrower and the Subsidiaries may make
Capital Expenditures so long as the aggregate amount thereof (excluding
expenditures pursuant to subsections 6.10(b) and (c)) does not exceed the sum of
(i) $225.0 million, (ii) 10% of Acquired Assets for such fiscal year (the
“Acquired Assets Amount”), and (iii) for each fiscal year after any Acquired
Assets Amount is initially included in clause (ii) above, 5% of such Acquired
Assets Amount, calculated on a cumulative basis.

(b) Notwithstanding anything to the contrary contained in paragraph (a) above,
to the extent that the aggregate amount of Capital Expenditures made by the U.S.
Borrower and the Subsidiaries in any fiscal year of the U.S. Borrower pursuant
to Section 6.10(a) is less than the amount set forth for such fiscal year, the
amount of such difference may be carried forward and used to make Capital
Expenditures in the next two succeeding fiscal years.

(c) In addition to the Capital Expenditures permitted pursuant to the preceding
paragraphs (a) and (b), the U.S. Borrower and the Subsidiaries may make
additional Capital Expenditures at any time in an amount not to exceed the
portion, if any, of the Available Investment Basket Amount on the date of such
Capital Expenditure that the U.S. Borrower elects to apply to this
Section 6.10(c).

SECTION 6.11. Senior Secured Bank Leverage Ratio. Permit the Senior Secured Bank
Leverage Ratio on the last day of any fiscal quarter to be in excess of 4.25 to
1.00.

SECTION 6.12. Indenture Restricted Subsidiaries. Create, acquire or otherwise
permit to exist any Indenture Restricted Subsidiary other than pursuant to
Section 6.04(s).

SECTION 6.13. Swap Agreements. Enter into any Swap Agreement other than (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the U.S. Borrower or any Subsidiary is exposed in the conduct of
its business or the management of its liabilities (including raw material,
supply costs and currency risks), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Holdings (prior to a
Qualified IPO), the U.S. Borrower or any Subsidiary, and (c) Swap Agreements
entered into in order to swap currency in connection with funding the business
of Holdings, the U.S. Borrower and the Subsidiaries in the ordinary course of
business.

 

158



--------------------------------------------------------------------------------

ARTICLE VIA

Holdings Negative Covenants

SECTION 6.01A. Holdings Negative Covenants. Holdings covenants and agrees with
each Lender that, so long as this Agreement shall remain in effect (other than
in respect of contingent indemnification and expense reimbursement obligations
for which no claim has been made), until the earlier of (i) the consummation of
a Qualified IPO and (ii) the date on which the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, (a) Holdings will not create, incur, assume or
permit to exist any Lien (other than Liens of a type described in
Section 6.02(d), (e), (k) or (q)) on any of the Equity Interests issued by the
U.S. Borrower to Holdings other than the Liens created under the Loan Documents
and (b) Holdings shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence; provided, that so
long as no Default exists or would result therefrom, Holdings may merge with any
other person.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by the U.S. Borrower or
any other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document (other than the representations and warranties of the Dutch
Borrower set forth in Section 3.24 being untrue in any material respect by
reason of any representation and warranty of a Lender or Issuing Bank set forth
in Section 9.22 or in paragraph 2 of an Assignment and Acceptance being untrue
(but without prejudice to the other rights of the Lenders and the Administrative
Agent under this Agreement or under applicable law and without prejudice to any
other Event of Default that may occur by reason of any representation set out in
Section 3.24 being untrue in any material respect)), shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished by the U.S. Borrower or any other Loan Party;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

159



--------------------------------------------------------------------------------

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement, the reimbursement with respect to any L/C Disbursement or in
the payment of any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five Business Days;

(d) any default shall be made in the due observance or performance by the U.S.
Borrower (or, with respect to Section 5.08, the Dutch Borrower) of any covenant,
condition or agreement contained in Section 5.01(a) (with respect to the U.S.
Borrower), 5.05(a), 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by the U.S.
Borrower or any Subsidiary Loan Party of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the U.S. Borrower;

(f) (i) any event or condition occurs that (a) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (b) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings (prior to a Qualified IPO) or the U.S. Borrower or any Subsidiary
shall fail to pay the principal of any Material Indebtedness at the stated final
maturity thereof; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings (prior to a Qualified IPO), the U.S. Borrower or any of its
subsidiaries, or of a substantial part of the property or assets of Holdings
(prior to a Qualified IPO), the U.S. Borrower or any of its subsidiaries, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, moratorium, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings (prior to
a Qualified IPO), the U.S. Borrower or any of its subsidiaries or for a
substantial part of the property or assets of Holdings (prior to a Qualified
IPO), the U.S. Borrower or any of its subsidiaries or (iii) the winding-up or

 

160



--------------------------------------------------------------------------------

liquidation of Holdings (prior to a Qualified IPO), the U.S. Borrower or any of
its subsidiaries (except, in the case of any subsidiary (other than any
Borrower), in a transaction permitted by Section 6.05); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) Holdings (prior to a Qualified IPO), the U.S. Borrower or any of its
subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
moratorium, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings (prior to a Qualified
IPO), the U.S. Borrower or any of its subsidiaries or for a substantial part of
the property or assets of Holdings (prior to a Qualified IPO), the U.S. Borrower
or any of its subsidiaries, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) the failure by the Holdings (prior to a Qualified IPO), U.S. Borrower or any
Subsidiary to pay one or more final judgments aggregating in excess of
$25.0 million (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of Holdings (prior to a Qualified IPO), the U.S. Borrower or any
Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the U.S. Borrower,
a Subsidiary or any ERISA Affiliate shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (iv) any other event or condition shall occur or exist
with respect to a Plan or a Multiemployer Plan; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings (prior to a Qualified IPO), the U.S. Borrower or any Subsidiary Loan
Party (or, in the case of any Security Document with respect to the pledge of
Equity Interests of the U.S. Borrower, the pledgor thereunder) not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to a
material portion of the Collateral of the U.S. Borrower and the

 

161



--------------------------------------------------------------------------------

Subsidiary Loan Parties on a consolidated basis or (prior to a Qualified IPO)
the Equity Interests of the U.S. Borrower (other than options and management
shares), shall cease to be, or shall be asserted in writing by the U.S. Borrower
or any other Loan Party (or, in the case of any Security Document with respect
to the pledge of Equity Interests of the U.S. Borrower, the pledgor thereunder)
not to be, a valid and perfected security interest (perfected as or having the
priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the Collateral covered thereby, except to the extent that any such
loss of perfection or priority results from the limitations of foreign laws,
rules and regulations as they apply to pledges of Equity Interests in Foreign
Subsidiaries (other than as set forth in any Foreign Security Document (other
than with respect to Equity Interests in Subsidiaries that are not Loan Parties
and are organized under the laws of an Excluded Jurisdiction) or in any Foreign
Pledge Agreement) or the application thereof, or from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Agreement or any
Foreign Security Document or Foreign Pledge Agreement or to file Uniform
Commercial Code continuation statements or take the actions described on
Schedule 3.04 or in Section 5.14 and except to the extent that such loss is
covered by a lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by Holdings (prior to a Qualified IPO), the
U.S. Borrower or any material Subsidiary Loan Parties of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by Holdings (prior to a
Qualified IPO), the U.S. Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the U.S. Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans and the Canadian Borrower’s obligations in
respect of B/As then outstanding to be forthwith due and payable in whole or in
part, whereupon the principal of the Loans and the full face amount of the B/As
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrowers accrued hereunder and under any
other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each of the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding and (iii) if the
Loans have been declared due and payable pursuant to clause (ii) above, demand
cash collateral pursuant to Section 2.05(j); and in any event with respect to
any Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans and the full face amount of
the B/As then outstanding, together with accrued interest thereon and any unpaid
accrued Fees

 

162



--------------------------------------------------------------------------------

and all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
of the Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02. Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i),
(j) or (l) of Section 7.01, any reference in any such clause to any subsidiary
shall be deemed not to include any Immaterial Subsidiary (or any other
subsidiary that satisfies clauses (ii) and (iii) of the definition of Immaterial
Subsidiary) affected by any event or circumstance referred to in any such
clause.

SECTION 7.03. Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the U.S. Borrower fails (or, but for the operation of this
Section 7.03, would fail) to comply with the requirements of the covenant set
forth in Section 6.11, until the expiration of the 10th day subsequent to the
date the certificate calculating the covenant set forth in Section 6.11 is
required to be delivered pursuant to Section 5.04(c), Holdings (prior to a
Qualified IPO) and the U.S. Borrower (after a Qualified IPO) shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to its capital, and, in each case with respect to Holdings, to
contribute any such cash to the capital of the U.S. Borrower (collectively, the
“Cure Right”), and upon the receipt by the U.S. Borrower of such cash (the “Cure
Amount”) pursuant to the exercise by Holdings or the U.S. Borrower of such Cure
Right the covenant set forth in Section 6.11 shall be recalculated giving effect
to the following pro forma adjustments:

(i) EBITDA shall be increased, solely for the purpose of measuring the covenant
set forth in Section 6.11 and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount; and

(ii) If, after giving effect to the foregoing recalculations, the U.S. Borrower
shall then be in compliance with the requirements of the covenant set forth in
Section 6.11, the U.S. Borrower shall be deemed to have satisfied the
requirements of the covenant set forth in Section 6.11 as of the relevant date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of the
covenant set forth in Section 6.11 that had occurred shall be deemed cured for
the purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, (a) in each
four-fiscal-quarter period there shall be at least one fiscal quarter in which
the Cure Right is not exercised and (b) for purposes of this Section 7.03, the
Cure Amount shall be no greater than the amount required for purposes of
complying with the covenant set forth in Section 6.11.

 

163



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

SECTION 8.01. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States, each of the Lenders and the Issuing Banks hereby grants
to the Administrative Agent any required powers of attorney to execute any
Security Document governed by the laws of such jurisdiction on such Lender’s or
Issuing Bank’s behalf. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 8.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and

 

164



--------------------------------------------------------------------------------

to have been signed, sent or made by the proper person or persons and upon
advice and statements of legal counsel (including counsel to Holdings (prior to
a Qualified IPO) or the Borrowers), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

SECTION 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Holdings
(prior to a Qualified IPO) or the U.S. Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all or other Lenders); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the

 

165



--------------------------------------------------------------------------------

Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Holdings or the Borrowers and
without limiting the obligation of Holdings or the Borrowers to do so), in the
amount of its pro rata share (based on its aggregate Revolving Facility
Exposure, outstanding Term Loans and unused Commitments hereunder), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

SECTION 8.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, purchase and accept B/As from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued, or Letter of Credit or Swingline
Loan participated in, by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

SECTION 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the U.S.
Borrower; provided that such resignation shall not affect the rights of the
Administrative Agent pursuant to the Parallel Debt U.S. Obligations and the
Parallel Debt Foreign Obligations and the Administrative Agent shall continue to
hold such rights until the effective assignment thereof by the Administrative
Agent to its successor agent. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Sections 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the U.S. Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any

 

166



--------------------------------------------------------------------------------

of the parties to this Agreement or any holders of the Loans. If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents. The Administrative Agent will reasonably cooperate in
assigning its rights under the Parallel Debt U.S. Obligations and the Parallel
Debt Foreign Obligations to any such successor agent and will reasonably
cooperate in transferring all rights under the Dutch Security Documents to such
successor agent.

SECTION 8.10. Agents and Arrangers. None of the Agents or the Joint Lead
Arrangers shall have any duties or responsibilities hereunder in its capacity as
such.

SECTION 8.11. Additional Intercreditor Agreements. The Administrative Agent
shall be authorized to enter into, from time to time on and after the Amendment
Effective Date, without the consent of any Lender, amendments to, and amendments
and restatements of, any Intercreditor Agreement and additional and replacement
intercreditor agreements, in each case in order to effect the subordination of,
and to provide for certain additional rights, obligations and limitations in
respect of, any Liens required by the terms of this Agreement to be
Second-Priority Liens or other Liens junior to the Obligations that are incurred
in accordance with Article VI of this Agreement, and to establish certain
relative rights as between the holders of the Obligations (as defined in the
Collateral Agreement) and the holders of the Indebtedness secured by such
Second-Priority Liens or other Liens junior to the Obligations; provided that
the terms of such subordination and such rights, obligations, limitations and
relative rights are not materially less favorable to the Lenders than those set
forth in the New Second Lien Intercreditor Agreement.

SECTION 8.12. Certain German Matters. In relation to the German Security
Documents the following additional provisions shall apply: (a) The
Administrative Agent shall hold and administer any German Security that is
security assigned (Sicherungseigentum/ Sicherungsabtretung) or otherwise
transferred under an non-accessory security right (nicht akzessorische
Sicherheit) to it as trustee (Treuhänder) for the benefit of the Secured
Parties; and administer any German Security that is pledged (Verpfändung) or
otherwise transferred to a Secured Party under an accessory security right
(akzessorische Sicherheit) as agent, (b) each of the Secured Parties hereby
authorizes the Administrative Agent (whether or not by or through employees or
agents): (i) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Administrative Agent by the
German Security Documents together with such powers and discretions as are
reasonably incidental thereto; (ii) to take such action on its behalf as may
from time to time be authorized under or in accordance with the German Security
Documents; and (iii) to accept as its representative (Stellvertreter) any pledge
or other creation of any accessory right made to such Secured Party in relation
to the Loan Documents, (c) the Administrative Agent shall be exempted from the
restrictions of Section 181 of the German Civil Code, and (d) none of the
Secured Parties shall have any independent power to enforce any of the German
Security Documents or to exercise any rights, discretions or powers or to grant
any consents or releases under or pursuant to any of the German

 

167



--------------------------------------------------------------------------------

Security Documents or otherwise have direct recourse to the security constituted
by any of the German Security Documents except through the Administrative Agent.

SECTION 8.13. Certain Canadian Matters. For greater certainty, and without
limiting the powers of the Administrative Agent or any other person acting as an
agent or mandatary for such agent hereunder or under any of the other Loan
Documents, Holdings and each of the Borrowers hereby acknowledge that, for
purposes of holding any security granted by any Loan Party on property pursuant
to the laws of the Province of Quebec to secure obligations of any Borrower or
any other Loan Party under any bond or debenture issued by any Borrower or any
other Loan Party, the Administrative Agent is and shall be the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of Article
2692 of the Civil Code of Quebec) for all present and future Secured Parties,
and in particular for all present and future holders of any such bond or
debenture. Each Agent, Lender, Issuing Bank and Joint Lead Arranger, on its own
behalf and on behalf of its Affiliates that may from time to time be Secured
Parties (each, an “Appointer”) hereby: (i) irrevocably constitutes, ratifies and
confirms, to the extent necessary, the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of Article
2692 of the Civil Code of Québec) in order to hold hypothecs and security
granted by any Borrower or any other Loan Party on property pursuant to the laws
of the Province of Quebec to secure obligations of any Borrower or any other
Loan Party under any bond issued by any Borrower or any other Loan Party; and
(ii) appoints, ratifies and confirms and agrees that the Administrative Agent
may act as the bondholder or debentureholder and mandatary, custodian and
depository with respect to any bond or debenture that may be issued by any
Borrower or any Loan Party and pledged in their favor from time to time. Each
assignee of an Appointer on its own behalf and on behalf of its Affiliates that
may from time to time be Secured Parties shall be deemed to have confirmed and
ratified the constitution of the Administrative Agent as the holder of such
irrevocable power of attorney (fondé de pouvoir) and shall be deemed to have
confirmed and ratified the constitution of the Administrative Agent as
bondholder or debentureholder and mandatary, custodian and depositary with
respect to any bond or debenture that may be issued by any Borrower or any Loan
Party and pledged from time to time in favor of the Administrative Agent by the
execution of an Assignment and Acceptance or by otherwise becoming a party
hereto. Notwithstanding the provisions of Section 32 of the An Act respecting
the special powers of legal persons (Quebec), the Administrative Agent may
acquire and be the holder of any bond or debenture issued by any Borrower or any
other Loan Party (i.e., the fondé de pouvoir may acquire and hold the first bond
or debenture issued under any deed of hypothec by any Borrower or any Loan
Party). Each Borrower and each Loan Party hereby acknowledge that such bond or
debenture constitutes a title of indebtedness, as such term is used in Article
2692 of the Civil Code of Quebec.

SECTION 8.14. Foreign Obligations. Notwithstanding anything in this Agreement or
any other Loan Document, and for the avoidance of doubt, no Foreign Loan Party
shall provide, or be deemed to provide, any Guarantee of or security for any
Obligation (as defined in the Collateral Agreement) of any Domestic Loan Party.
Notwithstanding anything in this agreement or in any other Loan Document, and
for the avoidance of doubt, no Domestic Loan Party shall provide, or be deemed
to provide, security for the Dutch Term Loan Obligations.

 

168



--------------------------------------------------------------------------------

SECTION 8.15. Certain Italian Matters. Each of the Secured Parties (other than
the Administrative Agent) hereby appoints the Administrative Agent to act as its
agent in connection herewith and each Secured Party (other than the
Administrative Agent) appoints the Administrative Agent as mandatario con
rappresentanza (common representative) for the purposes of each Security
Document governed by Italian law (each, an “Italian Security Document”) and as
attorney in fact of each of the Secured Parties for the purposes described below
and grants the Administrative Agent the powers to enter into and execute, in the
name and on behalf of each of the Secured Parties, each Italian Security
Document and each Secured Party authorizes the Administrative Agent in each such
capacity to exercise such rights, powers and discretions as are specifically
delegated to the Administrative Agent by the terms hereof and each Italian
Security Document together with all rights, powers and discretions as are
reasonably incidental thereto (including any action in relation to the
perfection, maintenance and enforcement of each Italian Security Document) or
necessary to give effect to the agency hereby created and each of the Italian
Security Documents) or necessary to give effect to the agency hereby created and
each of the Secured Parties (other than the Administrative Agent) irrevocably
authorizes the Administrative Agent on its behalf to enter into any and each
Italian Security Document.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Loan Party, to it at Hexion Specialty Chemicals, Inc., 180 East
Broad Street, Columbus, Ohio 43215, Attention: Treasurer, with a copy to Apollo
Investment Fund IV, L.P., 9 West 57th Street, New York, New York 10019,
Attention: Jordan Zaken, with a copy to O’Melveny & Myers LLP, 7 Times Square,
New York, New York 10036, Attention: Brad J. Finkelstein;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin,
10th Floor, Houston, Texas 77002, Attention: Sharon Cote (telecopy 713-750-2666)
(e-mail: sharon.p.craft@jpmchase.com) and Marshella Williams (telecopy
713-427-6307) (e-mail: marshella.b.williams@chase.com), with a copy to JPMorgan
Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York, New York 10017,
Attention: Peter Dedousis (telecopy 212-270-5100) (e-mail:
peter.dedousis@jpmorgan.com);

(iii) if to JPMorgan Europe Limited, 125 London Wall, London, England EC2Y 5AJ,
Attention of Loans Agency Division, Stephen Clarke (telecopy 44-207-777-2360)
(email: stephen.gillies@jpmchase.com), with a copy to the Administrative Agent
as provided under clause (ii) above;

(iv) if to JPMorgan Chase Bank, N.A., Toronto Branch, 200 Bay Street, Royal Bank
Plaza, South Tower, 18th Floor, Toronto, Ontario M5J 2J2 Canada, Attention of

 

169



--------------------------------------------------------------------------------

Funding Officer (telecopy (416) 981-9128), with a copy to the Administrative
Agent as provided under clause (ii) above; and

(v) if to an Issuing Bank, to it at the address or telecopy number set forth
separately in writing.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and each Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, further, that approval of such procedures may be limited to particular
notices or communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.16, 2.18 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the return
of Tranche C-3 Credit-Linked Deposits, the expiration of the Letters of Credit
and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrowers and the Administrative Agent
and when the Administrative Agent shall have received copies hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to

 

170



--------------------------------------------------------------------------------

the benefit of Holdings, the Borrowers, each Issuing Bank, the Administrative
Agent and each Lender and their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder (other than pursuant to a merger permitted by
Section 6.05(b) or (i)) without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section or Article X.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans or Tranche C-3 Credit-Linked Deposits
at the time owing to it) with the prior written consent of:

(A) the U.S. Borrower (such consent not to be unreasonably withheld); provided
that no consent of the U.S. Borrower shall be required for an assignment to a
Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if an
Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and is
continuing, any other person; provided that any liability of any Borrower to an
assignee that is an Approved Fund or affiliate of the assigning Lender under
Section 2.16 or 2.18 shall be limited to the amount, if any, that would have
been payable hereunder by such Borrower in the absence of such assignment; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Tranche C-3
Credit-Linked Deposit or a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Tranche or Tranche C-3
Credit-Linked Deposits, the amount of the Commitments, Loans or Tranche C-3
Credit-Linked Deposits of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Acceptance with

 

171



--------------------------------------------------------------------------------

respect to such assignment or, if no trade date is so specified, as of the date
such Assignment and Acceptance is delivered to the Administrative Agent and
aggregating Approved Funds that are managed by the same investment advisor for
such purpose) shall not be less than (x) $1,000,000 in respect of the Tranche
C-3 Credit-Linked Deposits or Term Loans (except and to the extent required to
comply with the condition set forth in Section 9.04(b)(ii)(E)) and
(y) $2,500,000 in respect of the Revolving Facility Loans, unless each of the
U.S. Borrower and the Administrative Agent otherwise consent;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that (i) assignments pursuant to
Section 2.20 shall not require the signature of the assigning Lender to become
effective, (ii) any such processing and recordation fee in connection with
assignments pursuant to Section 2.20 shall be paid by the U.S. Borrower or the
assignee and (iii) only one such processing and recordation fee shall be payable
in connection with simultaneous assignments to two or more assignees that are
Affiliates of one another, or to two or more Approved Funds that are managed by
the same investment advisor;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) AT ANY TIME WHEN AND TO THE EXTENT THAT IT IS A REQUIREMENT OF DUTCH LAW
THAT EACH LENDER TO THE DUTCH BORROWER BE A PMP, NO ASSIGNMENT OF EUROPEAN
TRANCHE COMMITMENTS, EUROPEAN TRANCHE REVOLVING FACILITY LOANS, EUROPEAN TRANCHE
L/C EXPOSURE OR CANADIAN TRANCHE L-C EXPOSURE TO THE DUTCH BORROWER OR TRANCHE
C-2 TERM LOANS MAY BE MADE TO ANY PERSON THAT IS NOT A PMP AT THE TIME OF SUCH
TRANSFER.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17,

 

172



--------------------------------------------------------------------------------

2.18 and 9.05). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section. Without the consent of the U.S. Borrower (which consent shall not
be unreasonably withheld) and the Administrative Agent, the Tranche C-3
Credit-Linked Deposit of any Tranche C-3 Lender shall not be released in
connection with any assignment by such Tranche C-3 Lender, but shall instead be
purchased by the relevant assignee and continue to be held for application (to
the extent not already applied) in accordance with Section 2.05 to satisfy such
assignee’s obligations in respect of Tranche C-3 L/C Disbursements.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices outside the United Kingdom a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans, Tranche C-3 Credit-Linked Deposits and L/C
Exposure owing to, and amounts in respect of B/As owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent, any
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of any Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans and Tranche C-3 Credit-Linked Deposits and participations in Tranche C-3
Letters of Credit owing to it); provided that (a) such Lender’s obligations
under this Agreement shall remain unchanged, (b) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (c) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents (including, for the
avoidance of doubt, the sole right to vote

 

173



--------------------------------------------------------------------------------

on or approve any waiver of any Default or Event of Default); provided that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that requires
the consent of such Lender providing such participation as a result of
Section 9.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 9.08(b) (but not with respect to the waiver of any Default or
Event of Default caused by the failure to comply with any provision of the Loan
Documents, the amendment, modification or waiver of which is governed by such
sections, that has been cured (or will be cured substantially concurrently with
the effectiveness of any such amendment, modification or waiver) with respect to
the Lender providing such participation) and (y) no other agreement with respect
to such Participant may exist between such Lender and such Participant. Subject
to paragraph (c)(ii) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender; provided that such Participant shall be subject to
Section 2.19(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the U.S.
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 to the
extent such Participant fails to comply with Section 2.18(f) as though it were a
Lender.

(d) Any Lender may, without the consent of the Administrative Agent or any
Borrower, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrowers, at their expense and upon receipt of written notice from the
relevant Lender, agree to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of any Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 9.04(b). Each of Holdings, the Borrowers, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan

 

174



--------------------------------------------------------------------------------

Party for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

(g) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution without the prior written consent of the U.S.
Borrower.

SECTION 9.05. Expenses; Indemnity. (a) Each Borrower agrees to pay all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent or the Syndication Agent in connection with the preparation
of this Agreement and the other Loan Documents, or by the Administrative Agent
or the Syndication Agent in connection with the syndication of the Commitments
or the administration of this Agreement (including expenses incurred in
connection with due diligence, reasonable fees, disbursements and the charges
for no more than one counsel in each jurisdiction where Collateral is located)
or in connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof or incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent and the Syndication
Agent, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel.

(b) The Borrowers agree to indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank, each Lender their respective Affiliates and each
of their respective directors, trustees, officers, employees and agents (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements (except
the allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee (treating, for this purpose only, the Administrative Agent, any Joint
Lead Arranger, any Issuing Bank, any Lender and any of their respective Related
Parties as a single Indemnitee). Subject to and without limiting the generality
of the foregoing sentence, the Borrowers agree to indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel or
consultant fees, charges and disbursements (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with or as a result of

 

175



--------------------------------------------------------------------------------

(a) any claim or liability related in any way to Environmental Laws and
Holdings, the U.S. Borrower or any of their Subsidiaries, or (b) any actual or
alleged presence, Release or threatened Release of Hazardous Materials at,
under, on or from any property currently or formerly owned, leased or operated
by any predecessor of Holdings, the U.S. Borrower or any of their Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.18,
this Section 9.05 shall not apply to Taxes.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings
(prior to a Qualified IPO), any Borrower or any other Subsidiary against any of
and all the obligations of Holdings (prior to a Qualified IPO) or any Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement or such
other Loan Document and although the obligations may be unmatured. The rights of
each Lender and each Issuing Bank under this Section 9.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such Issuing Bank may have. Notwithstanding the foregoing, no Lender shall
exercise setoff rights with respect to the Canadian Borrower’s, the U.K.
Borrower’s, or the Dutch Borrower’s assets and apply such proceeds to the
Obligations of the U.S. Borrower hereunder.

SECTION 9.07. APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of

 

176



--------------------------------------------------------------------------------

any other right or power. The rights and remedies of the Administrative Agent,
each Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings, any Borrower or any other Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, any Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified, except as provided in
Section 2.21 or Section 8.11, or (x) in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings (prior to a
Qualified IPO), the Borrowers and the Required Lenders and (y) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each party thereto and the Administrative Agent and consented to
by the Required Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the date on which the Tranche C-3 Credit-Linked Deposits are required to
be returned in full to the Tranche C-3 Lenders, without the prior written
consent of each Lender directly affected thereby; provided, that any amendment
to the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend, waive or reduce the amount of any scheduled installment of
principal or extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend or modify the provisions of Section 2.19(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders” or “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior

 

177



--------------------------------------------------------------------------------

written consent of each Lender adversely affected thereby (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

(vi) release all or substantially all the Collateral or release any of Holdings
(prior to a Qualified IPO), any Borrower or any other Subsidiary Loan Party from
its Guarantee under the U.S. Guarantee Agreement or the Foreign Guarantee
Agreement, as applicable, unless, in the case of (1) Holdings, upon a Qualified
IPO or (2) a Subsidiary Loan Party, all or substantially all the Equity
Interests of such Subsidiary Loan Party are sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender,

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Tranche differently from those of Lenders participating in another
Tranche, without the consent of the Majority Lenders participating in the
adversely affected Tranche (it being agreed that the Required Lenders may waive,
in whole or in part, any prepayment required by Section 2.12 so long as the
application of any prepayment still required to be made is not changed),

(viii) effect any waiver, amendment or modification of Section 5.02 of the
Collateral Agreement, or any comparable provision of any other Security
Document, in a manner that materially adversely affects the rights in respect of
payments or collateral of Lenders, without the consent of each Lender so
affected;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.

(c) Without the consent of the Syndication Agent or any Joint Lead Arranger or
Lender, the Loan Parties and the Administrative Agent may (in their respective
sole discretion, or shall, to the extent required by any Loan Document) enter
into any amendment, modification or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Qualified IPO) and the Borrowers (a) to add one or
more

 

178



--------------------------------------------------------------------------------

additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Facility Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Loan Commitments or Incremental Revolving Facility Commitments on substantially
the same basis as the Term Loans or Revolving Facility Loans, as applicable.

SECTION 9.09. Interest Rate Limitation. (a) Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate; provided that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.

(b) Without limiting Section 9.09(a), if any provision of this Agreement or any
of the other Loan Documents would obligate the Canadian Borrower to make any
payment of interest under the Obligations of the Canadian Borrower or any other
amount in an amount or calculated at a rate that would be prohibited by law or
would result in the receipt by any Canadian Tranche Lender of interest under the
Obligations of the Canadian Borrower at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in the receipt by such
Canadian Tranche Lender of interest under the Obligations of the Canadian
Borrower at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows: (i) first, by reducing the amount or rate of interest
required to be paid to such Canadian Tranche Lender under this Section 9.09(b)
and (ii) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to such Canadian Tranche Lender that would
constitute interest under the Obligations of the Canadian Borrower for purposes
of Section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated hereby, if any Canadian
Tranche Lender shall have received an amount in excess of the maximum permitted
by Section 347 of the Criminal Code (Canada), then the Canadian Borrower shall
be entitled, by notice in writing to the Administrative Agent for the benefit of
the Canadian Tranche Lenders, to obtain reimbursement from such Canadian Tranche
Lender in an amount equal to such excess, and pending such reimbursement, such
amount shall be deemed to be an amount payable by such Canadian Tranche Lender
to the Canadian Borrower. Any amount or rate of interest

 

179



--------------------------------------------------------------------------------

under the Obligations of the Canadian Borrower referred to in this Section 9.09
(b) shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that any Canadian Tranche Revolving Facility Loan to the Canadian Borrower
remains outstanding on the assumption that any charges, fees or expenses that
fall within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the date that all Obligations (other than contingent indemnities and expense
reimbursement obligations to the extent no claim therefor has been made) have
been indefeasibly paid in full and all the Canadian Tranche Commitments have
been terminated and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent shall be
conclusive for the purposes of such determination.

SECTION 9.10. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.10 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.11. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter dated as of
October 11, 2006, shall survive the execution and delivery of this Agreement and
remain in full force and effect.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN

 

180



--------------------------------------------------------------------------------

DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.12.

SECTION 9.13. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.16. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against Holdings, any
Borrower or any other Loan Party or their properties in the courts of any
jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or

 

181



--------------------------------------------------------------------------------

federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.17. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrowers and the other Loan Parties furnished to it
by or on behalf of Holdings, the Borrowers or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.17
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrowers or any other Loan Party) and shall
not reveal the same other than to its directors, trustees, officers, employees
and advisors with a need to know or to any person that approves or administers
the Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.17),
except: (a) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(b) as part of normal reporting or review procedures to Governmental Authorities
or the National Association of Insurance Commissioners, (c) to its parent
companies, Affiliates or auditors (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.17),
(d) in order to enforce its rights under any Loan Document in a legal
proceeding, (e) to any pledgees referred to in Section 9.04(d) or to any
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as each such person shall have been instructed to keep
the same confidential in accordance with this Section 9.17) and (f) to any
direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section).

SECTION 9.18. JPMorgan Chase Bank, N.A. Direct Website Communications.

(a) Delivery. (i) Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (a) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (b) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (c) provides notice of any Default or Event of
Default under this Agreement or (d) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent. In
addition, each Loan Party agrees to

 

182



--------------------------------------------------------------------------------

continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement or any other Loan Document but only to the extent
requested by the Administrative Agent. Nothing in this Section 9.18 shall
prejudice the right of the Agents, the Joint Lead Arrangers or any Lender or any
Loan Party to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document.

(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address set forth in Section 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (a) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (b) that
the foregoing notice may be sent to such e-mail address.

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its affiliates or any of their respective officers, directors, employees,
agents advisors or representatives (collectively, “Agent Parties”) have any
liability to the Loan Parties, any Lender or any other person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise), arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.

SECTION 9.19. Release of Liens and Guarantees. In the event that (1) any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Loan Party (other
than the Equity Interests of the U.S. Borrower) to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement or (2) upon the satisfaction of the conditions precedent to a
Qualified IPO (with respect to the Equity Interests of the U.S. Borrower), then
(i) in the case of a disposition of the Equity Interests of any Borrower (other
than the U.S. Borrower) in a transaction not prohibited by this Agreement and as
a result of which such Borrower would cease

 

183



--------------------------------------------------------------------------------

to be a Subsidiary, such Borrower shall, immediately prior to the completion of
any such disposition, pay the unpaid principal amount of all Loans made to such
Borrower hereunder, together with all accrued but unpaid interest thereon and
other fees and amounts owed by such Borrower hereunder (and, if applicable,
repay all amounts to become due with respect to outstanding B/As of such
Borrower hereunder) in accordance with the provisions of Section 2.11 and such
Borrower shall thereafter cease for all purposes to have any of the rights or
obligations of a Borrower hereunder, (ii) the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the U.S. Borrower and at the Borrowers’ expense to release any Liens
created by any Loan Document in respect of such assets or Equity Interests, and,
in the case of a disposition of the Equity Interests of any Subsidiary Loan
Party in a transaction not prohibited by this Agreement and as a result of which
such Subsidiary Loan Party would cease to be a Subsidiary Loan Party (or upon a
Qualified IPO, with respect to Holdings), terminate such Subsidiary Loan Party’s
obligations or Holdings’s obligations, as applicable, under the U.S. Guarantee
Agreement or the Foreign Guarantee Agreement, as applicable. In addition, the
Administrative Agent agrees to take such actions as are reasonably requested by
Holdings or the U.S. Borrower and at the Borrowers’ expense to terminate the
Liens and security interests created by the Loan Documents when all the
Obligations (other than contingent indemnities and expense reimbursement
obligations to the extent no claim therefor has been made) are paid in full and
all Letters of Credit and Commitments are terminated. Any representation,
warranty or covenant contained in any Loan Document relating to any such Equity
Interests, asset or subsidiary of the U.S. Borrower shall no longer be deemed to
be made once such Equity Interests or asset is so conveyed, sold, leased,
assigned, transferred or disposed of.

SECTION 9.20. Dutch Parallel Debt. (a) Parallel Debt U.S. Obligations. (i) The
U.S. Borrower hereby irrevocably and unconditionally undertakes to pay to the
Administrative Agent amounts equal to the aggregate amount from time to time
payable (verschuldigd) to any of the Secured Parties under or pursuant to the
U.S. Obligations (such payment undertaking to the Administrative Agent
hereinafter referred to as the “Parallel Debt U.S. Obligations”).

(ii) The Parallel Debt U.S. Obligations will become due and payable (opeisbaar)
immediately upon the Administrative Agent’s first demand, which may be made at
any time, as and when one or more of the U.S. Obligations becomes due and
payable.

(iii) Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel Debt U.S. Obligations constitute undertakings, obligations and
liabilities of the U.S. Borrower to the Administrative Agent that are
transferable and independent from, and without prejudice to, the corresponding
U.S. Obligations and (B) the Parallel Debt U.S. Obligations represent the
Administrative Agent’s own separate claim to receive payment of the Parallel
Debt U.S. Obligations from the U.S. Borrower, it being understood that the
amount that is or may become due and payable by the U.S. Borrower under or
pursuant to the Parallel Debt U.S. Obligations from time to time shall never
exceed the aggregate amount that is payable under the U.S. Obligations from time
to time.

 

184



--------------------------------------------------------------------------------

(iv) For the avoidance of doubt, each of the parties to this Agreement confirms
that the claims of the Administrative Agent against the U.S. Borrower in respect
of the Parallel Debt U.S. Obligations and the claims of any one or more of the
Secured Parties against the U.S. Borrower under or pursuant to the U.S.
Obligations payable to such Secured Parties do not constitute common property
(een gemeenschap) within the meaning of Article 3:166 of the Netherlands Civil
Code (“NCC”) and that the provisions relating to such common property shall not
apply. If, however, it would be held that such claims of the Administrative
Agent and such claims of any one or more of the Secured Parties do constitute
such common property and such provisions do apply, the parties to this Agreement
agree that any Intercreditor Agreement shall constitute an administration
agreement (beheersregeling) within the meaning of Article 3:168 NCC.

(v) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Article 6:16 NCC and
that Article 6:16 NCC shall not apply, and therefore that the provisions
relating to common property (een gemeenschap) within the meaning of Article
3:166 NCC shall not apply by analogy to the relationship between the Secured
Parties on the one hand, and the U.S. Borrower as debtor of the Parallel Debt
U.S. Obligations, on the other hand.

(vi) To the extent the Administrative Agent irrevocably (onaantastbaar) receives
any amount in payment of the Parallel Debt U.S. Obligations (the “U.S. Received
Amount”), the Administrative Agent shall distribute such amount among the
Secured Parties in accordance with the Intercreditor Agreements. Upon
irrevocable (onaantastbaar) receipt of any U.S. Received Amount, the U.S.
Obligations shall be reduced by an aggregate amount (the “U.S. Deductible
Amount”) equal to the U.S. Received Amount in the manner as if the U.S.
Deductible Amount were received as a payment of the U.S. Obligations on the date
of receipt by the Administrative Agent of the U.S. Received Amount.

(b) Parallel Debt Foreign Obligations. (i) Each of the U.S. Borrower and the
Foreign Borrowers hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent amounts equal to the aggregate amount payable
(verschuldigd) to any of the Secured Parties or the Administrative Agent under
or pursuant to the Foreign Obligations (these payment undertakings to the
Administrative Agent hereinafter collectively referred to as the “Parallel Debt
Foreign Obligations”).

(ii) The Parallel Debt Foreign Obligations will become due and payable
(opeisbaar) immediately upon the Administrative Agent’s first demand, which may
be made at any time, as and when one or more of the Foreign Obligations becomes
due and payable.

(iii) Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel Debt Foreign Obligations constitute undertakings, obligations and
liabilities of the U.S. Borrower and the Foreign Borrowers to the Administrative
Agent which are transferable and independent from, and without prejudice to, the
corresponding Foreign Obligations and (B) the Parallel Debt Foreign Obligations
represent the Administrative Agent’s own separate claims to receive payment of
the Parallel Debt Foreign Obligations from the U.S. Borrower and each of the
Foreign Borrowers, it being understood that the amounts which may become due and
payable by the U.S. Borrower and the Foreign Borrowers under or pursuant to the
Parallel Debt Foreign

 

185



--------------------------------------------------------------------------------

Obligations from time to time shall never exceed the aggregate amount which is
payable under the Foreign Obligations from time to time.

(iv) For the avoidance of doubt, each of the parties to this Agreement confirms
that the claims of the Administrative Agent against the U.S. Borrower and each
of the Foreign Borrowers in respect of the Parallel Debt Foreign Obligations and
the claims of any or more of the Lenders, the Swingline Lender, Issuing Banks
and Swap Counterparties against the U.S. Borrower and the Foreign Subsidiary
Loan Parties under or pursuant to the Foreign Obligations payable to such
Secured Parties and Swap Counterparties do not constitute common property (een
gemeenschap) within the meaning of Article 3:166 of the Netherlands Civil Code
(“NCC”) and that the provisions relating to such common property shall not
apply. If, however, it shall be held that such claims of the Administrative
Agent and such claims of any one or more of the Secured Parties do constitute
such common property and such provisions do apply, the parties to this Agreement
agree that any Intercreditor Agreement shall constitute the administration
agreement (beheersregeling) within the meaning of Article 3:168 NCC.

(v) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Article 6:16 NCC and
that Article 6:16 NCC shall not apply, and therefore that the provisions
relating to common property (een gemeenschap) within the meaning of Article
3:166 NCC shall not apply by analogy to the relationship between the Secured
Parties, on the one hand, and the U.S. Borrower and the Foreign Borrowers as
debtors of the Parallel Debt Foreign Obligations on the other hand.

(vi) To the extent the Administrative Agent irrevocably (onaantastbaar) receives
any amount in payment of the Parallel Debt Foreign Obligations (the “Foreign
Received Amount”), the Administrative Agent shall distribute such amount among
the Secured Parties in accordance with Intercreditor Agreements. Upon
irrevocable (onaantastbaar) receipt of any Foreign Received Amount, the Foreign
Obligations shall be reduced by an aggregate amount (the “Foreign Deductible
Amount”) equal to the Foreign Received Amount in the manner as if the Foreign
Deductible Amount were received as a payment of the Foreign Obligations on the
date of receipt by the Administrative Agent of the Foreign Received Amount.

SECTION 9.21. German Parallel Debt; Limitation on Enforcement.

(a) Each Loan Party hereby agrees and covenants with the Administrative Agent by
way of an abstract acknowledgement of debt (abstraktes Schuldanerkenntnis) that
each of them shall pay to the Administrative Agent sums equal to, and in the
currency of, any sums owing by it to a Secured Party (other than the
Administrative Agent) under any Loan Document (the “Principal Obligations”) as
and when the same fall due for payment under the relevant Loan Document (the
“German Parallel Obligations”).

(b) The Administrative Agent shall have its own independent right to demand
payment of the German Parallel Obligations by the Loan Parties. The rights of
the Secured Parties to receive payment of the Principal Obligations are several
from the rights of the Administrative Agent to receive the German Parallel
Obligations; provided that the payment by an Obligor of its German Parallel
Obligations to the Administrative Agent in accordance with this Section 9.21
shall be a good discharge of the corresponding Principal

 

186



--------------------------------------------------------------------------------

Obligations and the payment by a Loan Party of its corresponding Principal
Obligations in accordance with the provisions of the Loan Documents shall be a
good discharge of the relevant German Parallel Obligations. In the event of a
good discharge of the Principal Obligations the Administrative Agent shall not
be entitled any more to demand payment of the corresponding German Parallel
Obligations and such German Parallel Obligations shall cease to exist. This
shall apply accordingly in the event of a good discharge of the German Parallel
Obligations to the corresponding Principal Obligations.

(c) The obligations under this Agreement of any Foreign Subsidiary Loan Party
incorporated in Germany as a limited liability company (Gesellschaft mit
beschränkter Haftung) shall be limited as set forth in Section 6(d) of the
Foreign Guarantee Agreement.

SECTION 9.22. Dutch Banking Act. (a) On the date of this Agreement, each Lender
(including the Swingline Lender) and each Issuing Bank in respect of the
European Tranche or the Canadian Tranche, but in case of the Canadian Tranche
only to the extent the Dutch Borrower has requested the issuance of a Revolving
Letter of Credit thereunder, hereby represents and warrants for the benefit of
the Dutch Borrower, the Administrative Agent and the other Lenders that (i) it
is a PMP (the requirements of which are set forth on Schedule 9.22), (ii) it is
aware that it does not benefit from the (creditor) protection offered by the
Dutch Banking Act when lending monies to persons or entities which are subject
to the prohibition of Section 82 of the Dutch Banking Act or, after enactment
thereof, Section 3:5 of the AFS, and (iii) in light of the foregoing and other
considerations, it has made its own independent appraisal of risks arising under
or in connection with the Loan Documents.

(b) On each date that an Assignee of any Loan to the Dutch Borrower, any
European Tranche Commitment or Canadian Tranche Exposure or, pursuant to
Section 2.21, any Incremental Revolving Facility Lender or Incremental Term
Lender (if the applicable Incremental Revolving Facility Loans or Incremental
Term Loans are to be made available to the Dutch Borrower) becomes a Lender, if
such is at the time such person becomes a Lender a requirement under Dutch law
(including the Exemption Regulation and, after enactment thereof, the AFS), such
Lender hereby represents and warrants for the benefit of the Dutch Borrower, the
Administrative Agent and the Lenders that (i) it is a PMP (the current
requirements of which are set forth on Schedule 9.22), (ii) it is aware that it
does not benefit from the (creditor) protection offered by the Dutch Banking Act
when lending monies to persons or entities that are subject to the prohibition
of Section 82 of the Dutch Banking Act or, after enactment thereof, Section 3:5
of the AFS, and (iii) in light of the foregoing and other considerations, it has
made its own independent appraisal of risks arising under or in connection with
the Loan Documents, and each Issuing Bank under the European Tranche represents
that it is a PMP (the current requirements of which are set forth on
Schedule 9.22).

(c) If at any time the U.S. Borrower or the Dutch Borrower has, after due
enquiry in the relevant publicly available registers, reasonable grounds to
believe that any Lender or Issuing Bank is not a PMP, then at the reasonable
request of such Borrower, such Lender or Issuing Bank shall provide to such
Borrower information reasonably available to such Lender or Issuing Bank in
order to enable such Borrower to verify that such Lender or Issuing Bank is a
PMP.

 

187



--------------------------------------------------------------------------------

SECTION 9.23. Power of Attorney. Each Lender (including the Swingline Lender)
and each Issuing Bank hereby (and each Affiliate of a Lender by entering into an
Affiliate Authorization thereby) (i) authorizes the Administrative Agent as its
agent and attorney to execute and deliver, on behalf of and in the name of such
Lender or Issuing Bank (or Affiliate), all and any Loan Documents (including
Security Documents) and related documentation, (ii) authorizes the
Administrative Agent to appoint any further agents or attorneys to execute and
deliver, or otherwise to act, on behalf of and in the name of the Administrative
Agent for any such purpose and (iii) authorizes the Administrative Agent to
delegate its powers under this power of attorney and to do any and all acts and
to make and receive all declarations that are deemed necessary or appropriate to
the Administrative Agent. The Lenders and the Issuing Banks hereby (and each
Affiliate of a Lender by entering into an Affiliate Authorization thereby)
relieve the Administrative Agent from the self-dealing restrictions imposed by
Section 181 of the German Civil Code and the Administrative Agent may also
relieve agents, delegates and attorneys appointed pursuant to the powers granted
under this Section 9.23 from the restrictions imposed by Section 181 of the
German Civil Code.

SECTION 9.24. Certain Approvals. The Lenders on the Closing Date by execution of
this Agreement hereby approve or waive, as applicable, the collateral and
intercreditor related matters set forth on Schedule 9.24.

SECTION 9.25. U.S.A. Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify the Borrowers in accordance with the
U.S.A. Patriot Act.

SECTION 9.26. Czech Parallel Debt.

(a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Administrative
Agent sums equal to, and in the currency, of each amount payable by such Loan
Party to each of the Secured Parties (other than the Administrative Agent) under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document.

(b) The Administrative Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 9.26,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve their entitlement to be paid those amounts.

(c) Any amount due and payable by a Loan Party to the Administrative Agent under
this Section 9.26 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the

 

188



--------------------------------------------------------------------------------

other provisions of the Loan Documents and any amount due and payable by a Loan
Party to the other Secured Parties under those provisions shall be decreased to
the extent that the Administrative Agent has received (and is able to retain)
payment in full of the corresponding amount under this Section 9.26.

(d) The rights of the Secured Parties (other than the Administrative Agent) to
receive payment of amounts payable by each Loan Party under the Loan Documents
are several and are separate and independent from, and without prejudice to, the
rights of the Administrative Agent to receive payment under this Section 9.26.

ARTICLE X

Collection Allocation Mechanism

SECTION 10.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) each
European Tranche Lender shall immediately be deemed to have acquired (and shall
promptly make payment therefor to the Administrative Agent in accordance with
Section 2.04(c)) participations in the Swingline Loans under the European
Tranche in an amount equal to such Lender’s European Tranche Percentage of each
such Swingline Loan outstanding on such date, (ii) simultaneously with the
automatic conversions pursuant to clause (iii) below, the Lenders shall
automatically and without further act (and without regard to the provisions of
Section 9.04 (but which such provisions shall remain applicable following such
exchange)) be deemed to have exchanged interests in the Loans (other than the
Swingline Loans) and B/As and participations in Swingline Loans and Letters of
Credit, such that in lieu of the interest of each Lender in each Loan, B/A and
Letter of Credit in which it shall participate as of such date (including such
Lender’s interest in the Obligations of each Loan Party in respect of each such
Loan, B/A and Letter of Credit), such Lender shall hold an interest in every one
of the Loans (other than the Swingline Loans) and B/As and a participation in
every one of the Swingline Loans and Letters of Credit (including the
Obligations of each Loan Party in respect of each such Loan, each Tranche C-3
Credit-Linked Deposit and each Reserve Account established pursuant to
Section 10.02), whether or not such Lender shall previously have participated
therein, equal to such Lender’s CAM Percentage thereof, (iii) simultaneously
with the deemed exchange of interests pursuant to clause (ii) above, the
interests in the Loans to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the
U.S. Dollar Equivalent, determined using the Exchange Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
the Lenders in respect of such Obligations shall accrue and be payable in U.S.
Dollars at the rate otherwise applicable hereunder and (iv) immediately upon the
date of expiration of the Contract Period in respect thereof, the interests in
each B/A received in the deemed exchange of interests pursuant to clause (ii)
above shall, automatically and with no further action required, be converted
into the U.S. Dollar Equivalent, determined using the Exchange Rate calculated
as of such date, of such amount and on and after such date all amounts accruing
and owed to the Lenders in respect of such Obligations shall accrue and be
payable in U.S. Dollars at the rate otherwise applicable hereunder. It is
understood and agreed that (i) Lenders holding interests in B/As on the CAM
Exchange Date shall discharge the obligations to fund such B/As at maturity in
exchange for the interests acquired by such Lenders in funded Loans in the CAM
Exchange and (ii) the CAM Exchange, in itself, will not affect the aggregate
amount of the Obligations (as defined in the

 

189



--------------------------------------------------------------------------------

Collateral Agreement) owing by each of (1) the Domestic Loan Parties and (2) the
Foreign Subsidiary Loan Parties, on the CAM Exchange Date. Each Lender and each
Loan Party hereby consents and agrees to the CAM Exchange, and each Lender
agrees that the CAM Exchange shall be binding upon its successors and assigns
and any person that acquires a participation in its interests in any Loan or B/A
or any participation in any Swingline Loan or Letter of Credit. Each Loan Party
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
of the Lenders after giving effect to the CAM Exchange, and each Lender agrees
to surrender any promissory notes originally received by it in connection with
its Loans hereunder to the Administrative Agent against delivery of any
promissory notes evidencing its interests in the Loans and B/As so executed and
delivered; provided, however, that the failure of any Loan Party to execute or
deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Obligations, each release by the Administrative Agent to the
Lenders of Tranche C-3 Credit-Linked Deposits from the Tranche C-3 Credit-Linked
Deposit Account, and each distribution made by the Administrative Agent pursuant
to any Security Document in respect of the Obligations, shall be distributed to
the Lenders pro rata in accordance with their respective CAM Percentages. Any
direct payment received by a Lender on or after the CAM Exchange Date, including
by way of set-off, in respect of an Obligation shall be paid over to the
Administrative Agent for distribution to the Lenders in accordance herewith.

SECTION 10.02. Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit under a Tranche shall be outstanding and undrawn in whole
or in part, or any L/C Disbursement under a Tranche shall not have been
reimbursed by the applicable Borrower or with the proceeds of a Revolving
Borrowing or Swingline Borrowing, each Revolving Lender under such Tranche shall
promptly pay over to the Administrative Agent, in immediately available funds,
an amount in U.S. Dollars equal to such Lender’s Tranche Percentage of such
undrawn face amount or (to the extent it has not already done so) such
unreimbursed drawing, as applicable, together with interest thereon from the CAM
Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to an ABR
Revolving Loan in a principal amount equal to such undrawn face amount or
unreimbursed drawing, as applicable. The Administrative Agent shall establish a
separate account (each, a “Reserve Account”) or accounts for each Lender for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The Administrative Agent shall deposit in each Lender’s
Reserve Account such Lender’s CAM Percentage of the amounts received from the
Revolving Lenders as provided above. For the purposes of this paragraph, the
U.S. Dollar Equivalent of each Lender’s participation in each Letter of Credit
denominated in an Alternative Currency shall be the amount in U.S. Dollars
determined by the Administrative Agent to be required in order for the
Administrative Agent to purchase currency in the applicable Alternative Currency
in an amount sufficient to enable it to deposit the actual amount of such
participation in such undrawn Letter of Credit in the applicable Alternative
Currency in such Lender’s Reserve Account. The Administrative Agent shall have
sole dominion and control over each Reserve Account, and the amounts deposited
in each

 

190



--------------------------------------------------------------------------------

Reserve Account shall be held in such Reserve Account until withdrawn as
provided in paragraph (b), (c), (d) or (e) below. The Administrative Agent shall
maintain records enabling it to determine the amounts paid over to it and
deposited in the Reserve Accounts in respect of each Letter of Credit and the
amounts on deposit in respect of each Letter of Credit attributable to each
Lender’s CAM Percentage. The amounts held in each Lender’s Reserve Account shall
be held as a reserve against the Revolving L/C Exposure, shall be the property
of such Lender, shall not constitute Loans to or give rise to any claim of or
against any Loan Party and shall not give rise to any obligation on the part of
any Loan Party to pay interest to such Lender or any other obligation of any
Loan Party, it being agreed that the reimbursement obligations in respect of
Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 2.05.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit under a Tranche, (i) the Administrative Agent
shall, at the request of the applicable Issuing Bank, to the extent such drawing
constitutes a Revolving L/C Disbursement, withdraw from the Reserve Account of
each Lender under such Tranche any amounts, up to the amount of such Lender’s
CAM Percentage of such drawing or payment, deposited in respect of such Letter
of Credit and remaining on deposit and deliver such amounts to such Issuing Bank
in satisfaction of the reimbursement obligations of the Lenders under such
Tranche under Section 2.05(d) (but not of the applicable Borrower under
Section 2.05(e)) and (ii) to the extent such drawing constitutes a Tranche C-3
L/C Disbursement, the Administrative Agent shall withdraw from the Tranche C-3
Credit-Linked Deposit of each Lender such Lender’s CAM Percentage of such
Tranche C-3 L/C Disbursement and deliver such amounts to the Issuing Bank as
contemplated by Section 2.05(e). In the event that any Lender shall default on
its obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Lender to the same extent as if such Lender had defaulted on its obligations
under Section 2.05(d), but shall have no claim against any other Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the applicable Borrower’s reimbursement obligations pursuant to Section 10.01.
Each other Lender shall have a claim against such defaulting Lender for any
damages sustained by it as a result of such default, including, in the event
that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall (i) to the extent such Letter of
Credit constitutes a Revolving Letter of Credit, withdraw from the Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender and (ii) to the
extent such Letter of Credit constitutes a Tranche C-3 Letter of Credit,
withdraw from the Tranche C-3 Credit-Linked Deposit of each Lender the portion
of such deposit attributable to such Letter of Credit and distribute such amount
to such Lender.

(d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw its Tranche C-3 Credit-Linked
Deposit or the amount held in its Reserve Account in respect of the undrawn
amount of any Letter of Credit. Any Lender making such a withdrawal shall be
unconditionally obligated, in the

 

191



--------------------------------------------------------------------------------

event there shall subsequently be a drawing under such Letter of Credit, to pay
over to the Administrative Agent, in the currency in which such drawing is
denominated, for the account of the applicable Issuing Bank, on demand, its CAM
Percentage of such drawing or payment.

(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.

SECTION 10.03. May 2006 Credit Agreement; Effectiveness of Amendment and
Restatement. On and after the Amendment Effective Date, all obligations of the
Loan Parties under the May 2006 Credit Agreement shall become obligations of the
Loan Parties hereunder, secured by the Security Documents, and the provisions of
the May 2006 Credit Agreement shall be superseded by the provisions hereof. Each
of the parties hereto confirm that the amendment and restatement of the May 2006
Credit Agreement pursuant to this Agreement shall not constitute a novation of
the May 2006 Credit Agreement.

 

192